EXHIBIT 10(a)

SUBLEASE AGREEMENT

Sublease Agreement made as of February 1, 2007, between MASSACHUSETTS FINANCIAL
SERVICES COMPANY, a Delaware corporation having a usual place of business at 500
Boylston Street, Boston, Massachusetts 02116 (“Tenant”), and NEWSTAR FINANCIAL,
INC., a Delaware corporation having a usual place of business at 75-101 Federal
Street, Suite 1900, Boston, Massachusetts 02110 (“Subtenant”). This Sublease
Agreement shall be referred to herein as the “Sublease”.

Whereas, by an Amended and Restated Lease dated as of February 1, 2000
(collectively, including any rules or regulations that have been or may be
promulgated thereunder, being referred to herein as the “Main Lease”, a redacted
copy of which Main Lease is attached hereto as Exhibit A), Five Hundred Boylston
West Venture (“Landlord’”) leased certain space, as more particularly described
in the Main Lease (the “Tenant’s Premises”), in the building located at 500
Boylston Street, Boston, Massachusetts 02116 (the “Building”), to Tenant for a
term ending on February 28, 2013; and

Whereas, Tenant has agreed to sublease to Subtenant, pursuant to the provisions
of this Sublease, an area comprising approximately 15,116 rentable square feet
of space within a portion of the Tenant’s Premises consisting of a portion of
the twelfth (12th) floor of the Building, and as more particularly shown on the
plan attached hereto as Exhibit B (such subleased portion of the Tenant’s
Premises being referred to herein as the “Premises”).

Now, therefore, it is agreed between the parties hereto as follows:

1. Agreement to Sublease for Term. Tenant hereby subleases to Subtenant, and
Subtenant hereby takes and subleases from Tenant, the Premises for a term of
approximately seventy-three (73) months, beginning on the date that Tenant
delivers the Consent (as hereinafter defined) to Subtenant, and Tenant certifies
to Subtenant that the Demising Work (as hereinafter defined) has been
substantially completed (the “Commencement Date”) and ending at 1 1:59 p.m. on
February 27, 2013. Subsequent to the Commencement Date, within ten (10) days
after any request by Tenant, Subtenant shall execute a letter confirming the
Commencement Date. In addition, notwithstanding anything to the contrary
contained herein, Subtenant’s rental obligations shall commence on May 15, 2007
(the “Rent Commencement Date”).

2. Incorporation of Main Lease.

a. Subtenant acknowledges that it has had a complete opportunity to review the
Main Lease. Except as otherwise expressly provided in this Sublease, the
provisions of the Main Lease are incorporated into and made a part of this
Sublease as they relate to the Premises and also to the Building and any land on
which the Building is located (the “Land” and, together with the Building, the
“Property”) which serve or are available to occupants of the Premises. The
provisions of the Main Lease which are so incorporated into this Sublease
pursuant to the preceding sentence shall, coincident with their incorporation,
be amended so that references in the Main Lease to “Landlord” and “Tenant” shall
be deemed to refer in this Sublease to Tenant and Subtenant, respectively,
unless the context indicates that such amendment should not be made or such
amendment would have an illogical effect on the provision being so amended. All



--------------------------------------------------------------------------------

uses of the term “Sublease” in this Sublease shall be regarded as referring to
this Sublease, into which the Main Lease has been so incorporated. Subtenant
hereby covenants to Tenant and, if Landlord has consented to this Sublease, to
Landlord that, except as may be otherwise expressly provided in this Sublease,
Subtenant assumes, is bound by, shall comply with, and shall faithfully perform
all of the obligations of Tenant (as tenant) under the Main Lease with respect
to the Premises and those Common Areas of the Building used by Subtenant from
and after the Commencement Date. The relationship between, and rights of,
Subtenant and Tenant shall, except as may be otherwise expressly provided in
this Sublease, be governed by the Main Lease, and, without limiting the
generality of the foregoing, Tenant shall have all of the rights granted to
Landlord under the Main Lease and be entitled to exercise such rights with
respect to the enforcement of the provisions of this Sublease and the
termination of this Sublease.

b. Notwithstanding any of the foregoing provisions of this section to the
contrary, the following provisions of the Main Lease are not incorporated into
or made a part of this Sublease: The words starting with “provided... Chiller
Space” and ending “in Article 12” in Section 2.02; second paragraph of
Section 2.05 (except Tenant shall provide Subtenant with copies of tax bills
after Tenant receives the same from Landlord); Sections 2.06 and 2.07 (except
Tenant shall provide Subtenant with statements after Tenant receives the same
from Landlord); Section 2.08; Section 3.01(d) (except Tenant shall provide
Subtenant an abatement to the extent Tenant receives an abatement);
Section 3.01(e) (except as otherwise provide in Section 12 hereof); Section 3.02
(except to the extent Subtenant contracts directly with Landlord for extra
services); Section 3.04(b); Section 3.05; first two sentences of Section 4.02;
Section 4.06; last sentence of first paragraph of Section 4.07; last sentence of
first paragraph of Section 5.03; Section 5.04(d); Section 5.07(b),(c) and (d);
Article 7; Section 8.12; Section 8.18: Section 8.19; Article 9; Article 10
(Option to Expand); Article 11 (First Right to Lease and Right of Partial
Surrender); Section 12.01 (except to the extent provided in Sublease);
Section 12.02; Section 12.03; Section 12.04; Section 12.05; and Section 12.06
and Exhibits A; D; E; F; G; H; I; J; L; and M. To the extent that a provision in
the Main Lease has been redacted in the copy of the Main Lease attached hereto
and is not otherwise listed above, such provision also shall not be incorporated
into or made part of this Sublease and neither Tenant nor Subtenant shall have
any rights or obligations to the other party with respect to such redacted
provisions. In addition, all references in Section 5.07 to Tenant Improvements
shall not include Subtenant Improvements and Subtenant shall be solely
responsible at its sole cost and expense in the event of a casualty for their
restoration if the Sublease is not terminated. All Tenant’s elections to
terminate under the Main Lease are those solely of Tenant and not of Subtenant.
Tenant will not terminate the Main Lease as it relates to the Premises except as
expressly set forth therein or as allowed by law. “Notwithstanding anything to
the contrary, Tenant shall be permitted to enter into a voluntary agreement with
Landlord to terminate the Main Lease or any part of it as it relates to the
Premises (specifically excluding Tenant’s right to terminate the Main Lease or
any part of it to the extent permitted in the Main Lease or by law, in which
case no such agreement with Landlord is required) on ten (10) days’ prior
written notice to Subtenant, provided that Landlord agrees in a writing
reasonably satisfactory to Subtenant to recognize Subtenant as a direct tenant
on all of the terms and conditions of this Sublease, effective upon the date of
such termination.

c. Subtenant acknowledges and agrees that Tenant (i) has no control over the
provision and/or quality of the heat, light, water, air conditioning,
electricity and other utilities, janitorial, cleaning, window-washing, elevator
or any other Building services, and building

 

2



--------------------------------------------------------------------------------

maintenance and repair and (ii) except as otherwise expressly set forth herein,
assumes no responsibility in connection therewith, and shall not be liable in
any way with respect to the failure of or interference with any of such
services, including without limitation Subtenant’s loss of business.

3. Subordination to Main Lease and Conflicts. Notwithstanding any other
provisions of this Sublease to the contrary, this Sublease, and the interest of
Subtenant in the Premises under this Sublease, shall in all respects be subject
and subordinate to all of the provisions of the Main Lease. To the extent that
any provision of this Sublease modifies or differs from any of the provisions of
the Main Lease, the provisions of this Sublease shall be controlling, provided,
however, that if any provision of this Sublease violates the Main Lease, or
asserts authority in one of the parties beyond the authority provided to such
party by the Main Lease, the provisions of the Main Lease shall be deemed to
limit the provisions hereof. Nothing in this section shall, however, be deemed
to confer upon Subtenant any greater rights than those set forth in this
Sublease or to limit any of Subtenant’s obligations under this Sublease. All of
the rights granted to Subtenant under this Sublease are limited to the extent
that Tenant has reserved those rights in the Main Lease. Tenant is hereby vested
with full power and authority to subordinate Subtenant’s interest in the
Premises under this Sublease to any mortgage, deed of trust, ground or
underlying lease, or other lien or interest hereafter placed on the Premises,
and Subtenant shall, upon demand by Tenant, execute such further instruments to
effect such subordination as Tenant may request. Upon Subtenant’s failure to
execute any such instrument, Tenant may execute any such instrument on
Subtenant’s behalf and Subtenant hereby irrevocably appoints Tenant as
Subtenant’s attorney in fact coupled with an interest for such purpose.

4. Termination of Main Lease and Sublease. If this Sublease has not previously
terminated by its terms, this Sublease shall terminate upon the termination of
the Main Lease. If the Main Lease shall terminate for any reason during the term
of this Sublease, this Sublease shall simultaneously terminate on the date of
such termination of the Main Lease with the same force and effect as if such
termination date had been specified herein as the termination date hereof.

Upon the expiration or termination of this Sublease, whether by forfeiture,
lapse of time or otherwise, Subtenant shall at once surrender and deliver the
Premises in the condition and repair required by, and in accordance with the
provisions of, the Main Lease, including without limitation Section 4.07 of the
Main Lease.

5. Rent.

a. Except as otherwise expressly provided in this Sublease, commencing on and as
of the Commencement Date, and continuing throughout the term of this Sublease,
Subtenant shall pay to Tenant, as rent, base rent (the “Base Rent”) in
accordance with the schedule set forth below as part of this subsection. Unless
Tenant instructs Subtenant otherwise in writing, Subtenant shall make such
payments in advance on the day of each month on which rent is required to be
paid by Tenant under the Main Lease. Subtenant shall make such payments without
notice, demand, abatement, deduction, counterclaim, or setoff.

 

3



--------------------------------------------------------------------------------

Period

   Rent per
Square Foot     Annual Rent     Monthly
Rent  

Commencement Date the day before the Rent Commencement Date

   $ 0.00     $ 0.00     $ 0.00  

Rent Commencement Date - March 31,2009

   $ 29.00 *   $ 438,364.00 *   $ 36,530.33 *

April 1 ,2009 - March 31, 2011

   $ 31.50     $ 476,154.00     $ 39,679.50  

April 1 ,2011 - February 27, 2013

   $ 32.50     $ 491,270.00     $ 40,939.17  

b. Except as otherwise expressly provided in this Sublease, commencing on and as
of the Rent Commencement Date, and continuing throughout the term of this
Sublease, Subtenant shall pay to Tenant, as additional rent, Subtenant’s Share
and Subtenant’s Electric Share (both defined below) of all operating expenses,
real estate taxes, rent taxes, utility charges, lease auditing expenses and fees
payable in connection with Tenant’s auditing of any of the foregoing sums, and
other regular additional sums payable by Tenant to Landlord under the Main Lease
(the “Escalations”), with Subtenant’s Share and Subtenant’s Electric Share of
such Escalations being collectively referred to herein as the “Subescalations”.
For the purposes of this Sublease, the term “Subtenant’s Share” for all
Subescalations (except electric service to the Premises) shall be defined as a
ratio, the numerator being the rentable square footage of the Premises and the
denominator being the rentable square footage of Tenant’s Premises. As of the
date hereof, Subtenant’s Share is four and 27/100 percent (4.27%). For the
purposes of this Sublease, the term “Subtenant’s Electric Share” shall be
defined as a ratio, the numerator being the rentable square footage of the
Premises and the denominator being the rentable square footage of the twelfth
(12th) floor of the Tenant’s Premises. As of the date hereof, Subtenant’s
Electric Share is sixty eight and 44/100 percent (68.44%). The parties hereto
acknowledge that the Subtenant’s Share and Subtenant’s Electric Share may change
from time to time during the term of this Sublease based upon any change in the
rentable square footage of the Premises and/or Tenant’s Premises.

Prior to the Commencement Date and from time to time during the Sublease term
thereafter, Tenant shall provide Subtenant with an estimate of the monthly
Subescalations due from Subtenant. Subtenant shall pay to Tenant Subescalations
with Subtenant’s payments of Base Rent (except during the Free Rent Period
(hereinafter defined), during which time such Subescalations shall be credited
against the Maximum Free Rent Amount (hereinafter defined)). Subtenant shall
make all such payments without abatement, deduction, counterclaim, or setoff. As
soon as is practicable after the end of each calendar year Tenant shall submit
to Subtenant a statement of the actual Subescalations for such calendar year, as
well as a statement to show any

 

--------------------------------------------------------------------------------

* subject to Free Rent as set forth in Section 5.i. below.

 

4



--------------------------------------------------------------------------------

increase in Subescalations for such calendar year as compared with Tenant’s
estimate of such Subescalations. If Tenant’s statement discloses that Subtenant
owes an amount that is less than the estimated payments for such calendar year
previously paid by Subtenant, Tenant will credit such excess against the next
installment of Rent due (or, if after the expiration or earlier termination of
this Sublease, and provided there then exists no uncured event of default,
Tenant shall reimburse Subtenant for such amount). If Tenant’s statement
discloses that Subtenant owes more than the estimated payments for such calendar
year previously made by Subtenant, Subtenant will pay the deficiency to Tenant
within ten (10) days after delivery of the statement. The provisions of this
Section 5.b. shall survive the termination of this Sublease. To the extent any
Subescalations are not included in such estimate provided by Tenant, Subtenant
shall make such payments within ten (10) days of receipt of an invoice therefor
from Tenant, and without abatement, deduction, counterclaim, or setoff. In the
event Landlord or Tenant desires to install a check meter for Subtenant’s
electrical usage, Tenant agrees that any costs incurred with respect to such
installation shall not be passed to Subtenant.

To the extent Subtenant requires services in excess of the services provided by
Landlord and charged to Tenant as operating expenses under Section 2.04 of the
Main Lease, including without limitation extra electrical feeders or risers to
meet Subtenant’s electricity requirements, excess water usage (including without
limitation condenser water if provided by Landlord), and after-hours HVAC
service, Subtenant shall contract directly with Landlord for such services.
Notwithstanding the forgoing, commencing on and as of the Commencement Date, and
continuing throughout the term of this Sublease, to the extent Tenant becomes
liable to Landlord for such additional services provided by Landlord or any
third parties, Subtenant shall pay to Tenant, as additional rent and upon
demand, one hundred percent (100%) of all such expenses incurred by Tenant for
such services and/or any service provided by Tenant to Subtenant.

c. Under this Sublease, payments of Base Rent and Subescalations constitute
payments of rent. Any other payments that are required to be paid by Subtenant
to Tenant under this Sublease shall be deemed to be additional rent payable
hereunder by Subtenant to Tenant, and shall, unless otherwise expressly provided
in this Sublease, be due and payable on the later to occur of that date
(i) which is ten (10) business days after Subtenant’s receipt of an invoice
therefor from Tenant, or (ii) on which the next payment by Subtenant of Base
Rent is due. Tenant and Subtenant hereby acknowledge and agree that the
covenants set forth in this Sublease are to be treated as independent covenants
and that Tenant’s default or alleged default with respect to any covenant set
forth herein shall not give rise to a corresponding right on the part of
Subtenant to withhold any Rent or terminate this Sublease.

d. The late payment provisions of the Main Lease shall apply to any payments
that are deemed hereunder to be Rent and that arrive later than the last day on
which Rent may be paid by Tenant under the Main Lease without incurring a late
payment penalty or other charge of any kind under the Main Lease.

e. If the term of this Sublease begins or ends on any day other than the first
day of a calendar month, then all amounts to be paid by Subtenant to Tenant for
Base Rent or Subescalations under this Sublease for the resulting fractions of a
full calendar month shall be prorated on a per diem basis.

 

5



--------------------------------------------------------------------------------

f. Except as otherwise expressly provided in this Sublease, all payments to be
made by Subtenant pursuant to this Sublease shall be made to Tenant by
electronic funds transfer to Tenant in United States legal tender and addressed
to Massachusetts Financial Services Company, Attn: Jude Capachietti, Corporate
Finance - 6th Floor, 500 Boylston Street, Boston, Massachusetts.

g. Subtenant shall pay as additional rent directly to the Landlord, Tenant
and/or the proper authorities or service providers charged with the collection
thereof all charges for gas, water, electricity, telephone and other utilities
used or consumed on the Premises whether separately metered or submetered or
directly provided to Subtenant by such authorities or service providers.

h. Subtenant shall pay, as additional rent, all taxes which may be lawfully
charged, assessed, or imposed upon all fixtures and equipment of every type and
also upon all personal property in the Premises, and Subtenant shall pay all
license fees and other charges which may lawfully be imposed upon the business
of the Subtenant conducted upon the Premises.

i. Commencing on the Rent Commencement Date and continuing until the date on
which the Maximum Free Rent Amount has been reached (the “Free Rent Period”),
Subtenant shall be entitled to a monthly abatement of Base Rent and
Subescalations (the “Free Rent”), prorated for partial months, until the
aggregate value of the Free Rent equals the Maximum Free Rent Amount. The
“Maximum Free Rent Amount” shall be $457,966.19, which amount is based upon
$29.00 multiplied by the rentable square footage of the Premises at 7% interest
per annum (360 day) compounded daily. Based upon the Maximum Free Rent Amount,
the Free Rent Period shall be approximately seven and one-half (7  1/2) months.
Notwithstanding the forgoing, if an Event of Default occurs during the Free Rent
Period, Subtenant shall no longer be entitled to any Free Rent (regardless of
whether the Maximum Free Rent Amount has been achieved) and Subtenant shall
commence monthly payment of the Base Rent and Subescalations immediately upon
the date of such Event of Default. In all events, immediately upon the full
credit of the Maximum Free Rent Amount, Subtenant shall commence monthly payment
of the Base Rent and Subescalations.

By way of example, if the total Base Rent and Subescalations due for the first
month of the Free Rent Period equaled $54,331.76, and the total Base Rent and
Subescalations due for the second month of the Free Rent Period equaled
$54,672.11, then at the beginning of the third month of the Free Rent Period the
remaining Maximum Free Rent Amount available would be $348,962.32 (i.e.,
$457,966.19 - $54,331.76 - $54,672.11 = $348,962.32).

6. Delivery of Possession and Adjustment of Term. Notwithstanding any other
provisions of this Sublease to the contrary, if for any reason whatsoever,
Tenant is unable to deliver possession of the Premises to Subtenant free of
tenants, including MFS, personal property and furniture on or prior to the
Commencement Date, then (a) Tenant shall not be liable to Subtenant for any
direct or indirect damages or expenses, including without limitation
consequential damages, incurred by Subtenant which arise out of such inability
to so deliver possession on the Commencement Date, (b) this Sublease shall
remain in full force and effect, (c) the Commencement Date shall automatically
be adjusted forward on a day-for-day basis until the date on which Tenant
delivers possession of the Premises to Subtenant, and (d) Tenant shall

 

6



--------------------------------------------------------------------------------

use reasonable efforts to deliver possession of the Premises to Subtenant on the
earliest possible date. If the Commencement Date, as so adjusted, or the
delivery of the Consent has not occurred by March 15, 2007, for any reason other
than a Force Majeure (as hereinafter defined) or the actions or failure to act
of Subtenant, Subtenant shall have the right to terminate this Sublease upon
thirty (30) days prior written notice to Tenant provided that the Commencement
Date does not occur within such thirty (30) day period. In addition, if delivery
of the executed Consent has not occurred by March 15, 2007, Tenant shall have
the right to terminate this Sublease upon thirty (30) days prior written notice
to Subtenant, provided that the delivery of the Consent does not occur within
such thirty-(30)-day period. Upon such termination, this Sublease shall
terminate and the parties shall have no further recourse against each other in
connection with this Sublease.

7. Use of Premises. Subtenant shall use the Premises for general office purposes
and for no other purpose.

8. Parking. Subject to the approval of Landlord, Tenant shall make available to
Subtenant up to five (5) unreserved parking spaces available to Tenant under the
Main Lease (the “Parking Spaces”). Subtenant acknowledges and agrees that
(i) pursuant to Section 12.01 of the Main Lease, use of the Parking Spaces may
be subject to separate license agreements between the operator of the garage in
which the Parking Spaces are located (the “Garage Operator”) and the employee(s)
of Subtenant using such Parking Spaces and (ii) the availability of the Parking
Spaces is at all times subject to Section 12.01 of the Main Lease. If at any
time, Subtenant shall, by thirty (30) days written notice to Tenant (or such
longer period as required by Landlord), elect not to use any or all of the
Parking Spaces, Subtenant shall, thirty (30) days (or any such longer period as
required by Landlord) after Tenant’s receipt of such notice, be deemed to have
waived its right to such unused Parking Spaces until such time as Subtenant
reelects, by six (6) months’ advance written notice to Tenant, to use such
unused Parking Spaces for the remainder of the term of this Sublease. Subtenant
shall pay the rates charged by the Garage Operator for the Parking Spaces
directly to Landlord as and when the same are due. Subtenant shall (i) be solely
responsible for any fees, fines or other penalties incurred by Subtenant or
Subtenant’s employees, agents, contractors, subtenants, licensees, assignees,
franchisees or invitees due to non-compliance with Landlord’s and Tenant’s rules
and regulations regarding the parking areas enacted and amended from time to
time, (ii) indemnify and hold Tenant harmless from any such fees, fines or other
penalties, and (iii) immediately reimburse Tenant, as additional rent, for any
such fees, costs and expenses to the extent Landlord charges Tenant therefor.

9. Subtenant Identification. Subject to Landlord’s consent, Tenant shall arrange
for Subtenant’s name to be included, in the Building-standard format, in the
Building directories maintained by Landlord for the identification of the
Building’s occupants.

10. Condition of Premises; Improvement Work; Cabling.

a. Subtenant has made or caused to be made a thorough examination and inspection
of the Premises and is familiar with the condition of every part thereof.
Subtenant agrees that, except as expressly provided herein, (i) it enters into
this Sublease without relying upon any representations, warranties or promises
by Tenant, its agents, representatives, employers, servants or any other person
in respect of the Building or the Premises, (ii) no rights, easements

 

7



--------------------------------------------------------------------------------

or licenses are acquired by Subtenant by implication or otherwise except as
expressly set forth herein, (iii) except as expressly set forth herein, Tenant
shall have no obligation to do any work in order to make the Premises, Building,
Common Areas and/or parking areas suitable and ready for occupancy and use by
Subtenant and (iv) except for the Demising Work, Subtenant shall accept the
Premises in its “as is” condition as of the date of this Sublease. Except for
the Demising Work, Tenant does not warrant or make any representation concerning
the adequacy or sufficiency for Subtenant’s present or future purposes of the
Premises, the Building, any improvements in or to the Premises or the Building,
any common areas in or appurtenant to the Building (including without limitation
the Common Areas), any equipment, facilities, fixtures, or furnishings in the
Premises or the Building, or the real estate of which the aforementioned items
constitute a part. Except for the Demising Work, Subtenant shall be responsible,
at its sole expense, for any improvement work that it may require on or relating
to the Premises, including without limitation the construction of walls in or
entrances to the Premises and any security systems. Subtenant may not undertake
any improvement work on or relating to the Premises, including without
limitation any construction activities, except in compliance with this Sublease
and the Main Lease, and Subtenant shall in each instance perform such work only
after having obtained both of the individual prior written consents of Tenant
and Landlord, including all plans, drawings, and specifications relating to such
work.

b. Commencing on the Commencement Date, all of Tenant’s voice and data cabling
located in the Premises except for such inter-floor cabling as is used by Tenant
to connect its telecommunications and data systems within the remainder of the
Tenant’s Premises (the “Cabling”) shall be transferred to Subtenant. Subtenant
takes the Cabling in its “AS IS” condition, and Tenant does not warrant or make
any representation concerning the condition, adequacy or sufficiency of the
Cabling for Subtenant’s present or future purposes. Subtenant shall be
responsible, at its sole expense, for any repairs that may be required to the
Cabling and shall, subject to the provisions of the Main Lease, either return
the Cabling upon the expiration or earlier termination of this Sublease in the
same condition as of the Commencement Date, ordinary wear and tear excepted, or
remove the same if required by Landlord.

11. Maintenance of Premises. Subtenant shall, at its sole expense, keep the
Premises and the equipment, facilities, fixtures, and furniture therein neat,
clean, and in as good condition and repair as when Subtenant first was granted
access to the Premises, reasonable wear and tear excepted, and shall perform all
obligations of Tenant under the Main Lease with respect to Subtenant’s
activities in and about the Premises and the Building. Except as otherwise
expressly provided in this Sublease, (a) Tenant shall not now or at any time in
the future be required to make any expenditure whatsoever with respect to the
Premises and does not assume any obligation to perform the terms, conditions, or
covenants that are, under the Main Lease, to be performed by Landlord, and
(b) if Landlord should fail to perform any of such terms, conditions, or
covenants, Tenant shall be under no obligation or liability whatsoever to
Subtenant arising out of such failure to perform by Landlord.

12. Tenant’s Obligations Limited. The Main Lease specifies certain obligations,
representations, and warranties of Landlord thereunder. Notwithstanding the
incorporation of the Main Lease into this Sublease as provided elsewhere herein
or any other provisions of this Sublease to the contrary, (a) Tenant is not
obligated to perform, or guarantee the performance by Landlord of, Landlord’s
obligations (including without limitation any provision of services or

 

8



--------------------------------------------------------------------------------

supplies or any construction, restoration, repair or maintenance obligations or
requirements) under the Main Lease, and Landlord’s representations and
warranties in the Main Lease are not to be considered the representations and
warranties of Tenant under this Sublease, (b) Tenant shall have no liability for
any damage, loss, claim, liability, or expense arising out of the failure of
Landlord to perform its obligations under the Main Lease, the breach by Landlord
of its representations and warranties under the Main Lease, the acts or
omissions of Landlord, or any other circumstance or event beyond Tenant’s
control. Upon written notice from Subtenant to Tenant of Landlord’s failure to
so perform its obligations or of Landlord’s breach of such representations and
warranties, Tenant shall notify Landlord to that effect and demand Landlord’s
performance or rectification of such breach. Tenant shall, at Subtenant’s sole
cost and expense, use such other reasonable efforts as Subtenant may reasonably
request to cause Landlord to comply with its obligations under the Main Lease,
including, without limitation, exercising Tenant’s rights of self-help under
Section 3.01(e) of the Main Lease pursuant to the terms and conditions of
Section 3.01(e) of the Main Lease provided that Subtenant (x) is not in default
hereunder, (y) requests Tenant in writing to exercise such self-help rights and
certifies to Tenant that the terms and conditions set forth in Section 3.01(e)
are satisfied and (z) reimburses Tenant in advance of the exercise by Tenant of
such self-help rights for the costs to exercise such self-help rights (the
“Subtenant Self-Help Payment”), it being understood and agreed that Tenant will
request Landlord to reimburse the cost of such Subtenant Self-Help Payment
pursuant to Section 3.01(e) of the Main Lease. Provided that Subtenant has fully
complied with (x), (y) and (z) above, Subtenant reserves the right to enjoin
Tenant to exercise Tenant’s rights of self-help under Section 3.01(e) of the
Main Lease pursuant to the terms and conditions of Section 3.01(e) of the Main
Lease in the event Tenant fails to make such exercise after Subtenant’s
compliance with (x), (y) and (z) above. To the extent of any reimbursement by
Landlord of the Subtenant Self-Help Payment, Tenant shall reimburse Subtenant.
Notwithstanding anything to the contrary in the preceding sentence, Tenant shall
have no obligation to commence suit or initiate legal proceedings on behalf of,
or in conjunction with, Subtenant against Landlord; however, if Landlord does
not reimburse Tenant for Subtenant Self-Help Payment and Tenant does not sue
and/or make a demand on Landlord for Subtenant Self-Help Payment, Tenant shall
be responsible to Subtenant for the same. Except as otherwise expressly provided
in this Sublease, Tenant shall have no obligation to Subtenant for any default
under this Sublease that results from the default or any other act of Landlord
under the Main Lease. The performance by Tenant of its obligations hereunder
shall be conditioned upon the performance by Landlord of its obligations under
the Main Lease. In any circumstance in which Tenant’s consent is required under
this Sublease and Tenant has agreed herein not to unreasonably withhold or delay
such consent, and in which a corresponding consent of Landlord is required
pursuant to the Main Lease in order to avoid having the Tenant’s consent
constitute a breach of the Main Lease, then Tenant shall not be deemed to have
unreasonably withheld or delayed its consent if such corresponding consent of
Landlord has not been obtained.

13. Notice from Landlord of Default. If Tenant shall receive notice from
Landlord of any default by Subtenant occurring under the Main Lease with respect
to the Premises, or if there is a default by Subtenant hereunder, Tenant shall
notify Subtenant of such default and provide Subtenant with a period from the
date of such notification by Tenant in which to cure such default, which period
shall be three (3) days for a monetary default and fifteen (15) days for a
non-monetary default, unless a shorter period is indicated in the Main Lease or
in this Sublease, in which case the cure period shall be as set forth in the
Main Lease or set forth in the Sublease.

 

9



--------------------------------------------------------------------------------

If any such default by Subtenant remains uncured after Tenant has given
Subtenant notice and an opportunity to cure as aforesaid, Tenant shall have, in
addition to any other rights and remedies available to Tenant, the right but not
any obligation to cure such default and recover from Subtenant as additional
rent all expenses, including without limitation reasonable attorneys’ fees,
incurred by Tenant in connection with such cure, together with interest thereon
until paid at the maximum rate permitted under applicable law. In the event of
such an uncured default by Subtenant, Tenant also shall have all rights afforded
to a landlord at law and in equity under Massachusetts law and all of the rights
and remedies in its dealings with Subtenant as Landlord has under the Main
Lease, including without limitation Article 6 of the Main Lease, in its dealings
with Tenant in the event of a default by Tenant under the Main Lease. All
damages and expenses, including without limitation reasonable attorneys’ fees,
incurred by Tenant in connection with any such cure, together with interest
thereon until paid at the maximum rate permitted under applicable law, shall be
paid by Subtenant to Tenant, as additional rent hereunder, immediately upon
Tenant’s demand therefor. No remedy or election hereunder shall be deemed
exclusive, but shall, whenever possible, be cumulative with all other remedies
at law or in equity. The expiration or termination of this Sublease and/or the
termination of Subtenant’s right to possession of the Premises shall not relieve
Subtenant of liability under any indemnity provisions of this Sublease as to
matters occurring or accruing during the term of the Sublease or by reason of
Subtenant’s occupancy of the Premises.

14. Insurance. Subtenant shall, at its sole expense, obtain and maintain the
following insurance policies, issued by insurers acceptable to Tenant and
authorized to do business in the Commonwealth of Massachusetts: (a) the types
and amounts of insurance coverage that Tenant is required to obtain and maintain
under the Main Lease and (b) business interruption insurance throughout the term
of this Sublease sufficient to cover at least twenty-four (24) months of Rent
due hereunder and Subtenant’s business losses during such twenty-four (24)-month
period. Tenant shall use the proceeds of such policies in the manner required of
Tenant under the Main Lease. Subtenant shall name Tenant and Landlord as
additionally named insureds under all such policies. Such policies shall be
primary and non-contributing with any insurance maintained by Tenant and shall
provide that they shall not be canceled or modified without thirty (30) days’
prior written notice to Tenant. A certificate of the insurer evidencing the
existence and amount of each of such required insurance policies shall be
delivered by Subtenant to Tenant before the date on which Subtenant is first
given access to or possession of the Premises, and thereafter within twenty
(20) days after any written request from Tenant. With respect to each of such
required insurance policies, Subtenant shall provide Tenant with proof of
renewal or qualified replacement insurance policies at least ten (10) days
before termination of the insurance policy that was previously in effect. All of
such insurance policies shall be maintained throughout the term of this
Agreement.

15. Compliance with Laws. Subtenant shall use the Premises only in a manner that
is in compliance with all of the requirements with respect to the Premises which
are imposed or issued by (a) governmental authorities that have jurisdiction
over the Premises, and/or (b) insurance companies that have issued insurance
policies covering the Premises and/or persons using or anticipated to use the
Premises. Subtenant shall indemnify Tenant against, and hold Tenant harmless
from, any damage, loss, claim, liability, or expense, including without
limitation reasonable attorneys’ fees, arising out of Subtenant’s failure to
comply with this section.

 

10



--------------------------------------------------------------------------------

16. No Waste or Nuisance. Subtenant shall not commit or suffer to be committed
any waste upon the Premises or any nuisance or other action which may disturb
the quiet enjoyment of any other tenant or occupant in the Building.

17. Hazardous Waste. Subtenant’s use of the Premises shall not involve or result
in the use, generation, manufacturing, transportation, storage, handling, or
disposal of, or the performance of any activity in connection with, any
“hazardous substance” or “hazardous waste”, as these terms are defined under
federal, state, and local laws and regulations, of types or in quantities that
(a) are not permitted under applicable laws and regulations, (b) would, under
such laws and regulations, subject Tenant or the Premises to any claim or
liability, including without limitation any damages, penalties, or fines, or any
liens on the Premises or the Building or any part thereof or (c) are in
violation of the terms of the Main Lease. Subtenant shall indemnify Tenant and
Landlord against, and hold Tenant and Landlord harmless from, any damage, loss,
claim, liability, or expense, including without limitation reasonable attorneys’
fees, arising out of any claim or charge made by federal, state, or local
government entities or private parties concerning violations and/or alleged
violations of such laws and regulations or any related applicable court orders
or common law which were caused or alleged to be caused by Subtenant or its
officers, employees, contractors, agents, licensees, subtenants, assignees,
franchisees or invitees in connection with the use of the Premises by such party
or parties.

18. Default by Subtenant. Subtenant shall do nothing that will subject the Main
Lease to termination by Landlord under the provisions of the Main Lease. If
Subtenant is in default under the provisions of the Main Lease, Tenant shall be
entitled, but not obligated, to cure such default on behalf of and for the
account of Subtenant, in which case all damages and expenses, including without
limitation reasonable attorneys’ fees, incurred by Tenant in connection with
such cure, together with interest thereon until paid at the maximum rate
permitted under applicable law, shall be paid by Subtenant to Tenant, as
additional rent hereunder, immediately upon Tenant’s demand therefor. By so
curing any such default of Subtenant on behalf of and for the account of
Subtenant, Tenant shall not be deemed to have waived any of its rights or
released Subtenant from any of its obligations under this Sublease. Tenant
shall, however, also be entitled to cure such default on its own account to
preserve its interest in and under the Main Lease, and may terminate this
Sublease by-reason of such default of Subtenant if Subtenant does not pay to
Tenant, as additional rent hereunder, all damages and expenses, including
without limitation reasonable attorneys’ fees, incurred by Tenant in connection
with such cure, together with interest thereon until paid at the maximum rate
permitted under applicable law, within ten (10) days after demand therefor. In
the event Tenant terminates this Sublease due to a default by Subtenant,
Subtenant shall immediately reimburse Tenant, as additional rent, the
unamortized value of the Free Rent (amortized on a straight-line basis over the
term of this Sublease) as of the date of such termination, which remedy shall be
in addition to all of Tenant’s other rights and remedies set forth herein and at
law and in equity. In the event that the Main Lease is terminated by Landlord by
reason of Subtenant’s default, Subtenant shall indemnify Tenant against, and
hold Tenant harmless from, all damages and expenses that Tenant may become
liable to pay under the Main Lease resulting from such default, plus all other
expenses relating thereto, including without limitation (i) reasonable
attorneys’ fees and the full expense (including the value of the work required
to be done by Tenant’s personnel) of relocating Tenant to new leased premises as
a replacement for the Tenant’s Premises, which new leased premises shall be at
least equivalent to the Tenant’s

 

11



--------------------------------------------------------------------------------

Premises in terms of size, quality of location, and quality of construction and
(ii) the unamortized value of the Free Rent (amortized on a straight-line basis
over the term of this Sublease) as of the date of such termination.

19. Tenant’s Right of Entry. In addition to any right of entry to the Premises
that Tenant may have under the provisions of the Main Lease, Tenant reserves the
right upon one business day’s written notice to enter the Premises during
regular business hours (except no such notice shall be required in the event of
an emergency) from time to time to determine whether Subtenant is in compliance
with this Sublease.

20. Subleasing, Assignment, or Transfer.

a. Subtenant shall not have the right to sublease, assign, or transfer (whether
voluntarily or by operation of law) the Premises or any portion thereof, and
shall not suffer or permit the Premises or any portion thereof to be subleased,
assigned, or transferred by operation of law or otherwise. Subtenant covenants
and agrees that neither the Premises, nor any part thereof, will be encumbered
in any manner by reason of any act or omission on the part of Subtenant, or used
or occupied, or permitted to be used or occupied, or utilized for any reason
whatsoever, by anyone other than Subtenant, or for any use or purpose other than
as permitted hereunder. For purposes of this Sublease, “transfer” shall mean the
assignment (collateral or otherwise), mortgage, sublease, transfer, pledge or
encumbrance by Subtenant of this Sublease or any interest therein or the grant
by Subtenant of any license, concession or other right of occupancy of the
Premises or any portion thereof. “Transfer” shall also include the transfer
(a) if Subtenant is a corporation, and Subtenant’s stock is not publicly traded
over a recognized securities exchange, of more than fifty percent (50%) of the
voting stock of such corporation during the Term of this Sublease (whether or
not in one or more transfers) or the dissolution, merger or liquidation of the
corporation, or (b) if Subtenant is a partnership or other entity, of more than
twenty-five percent (25%) of the profit and loss participation in such
partnership or entity during the Term of this Sublease (whether or not in one or
more transfers) or the dissolution, merger of liquidation of the partnership. If
Subtenant is a limited or general partnership (or is comprised of two or more
persons, individually or as co-partners), Subtenant shall not be entitled to
change or convert to (i) a limited liability company, (ii) a limited liability
partnership or (iii) any other entity which possesses the characteristics of
limited liability without the prior written consent of Tenant, which consent may
be given or withheld in Tenant’s sole discretion.

b. Provided that Subtenant shall not then be in default beyond any applicable
grace period under the Sublease at either (x) the time that Subtenant provides
notice to Tenant of the proposed assignment or sublet or (y) the commencement of
the term under the proposed assignment or sublet, Section 20.a. shall not apply
to:

 

  (i)

Occupancy by an Affiliate (as defined below) of NewStar Financial, Inc. and no
further consent shall be required with regard thereto, provided, however, that
Subtenant shall give Tenant and Landlord thirty (30) days’ prior written notice
of such occupancy. For the purposes hereof, an “Affiliate” shall be defined as
any other entity which Controls, is Controlled by, or is under common Control
with NewStar Financial, Inc.,

 

12



--------------------------------------------------------------------------------

 

with “Control” being defined as ownership of more than 50% of the voting
interest in such entity, or an entity into or with which NewStar Financial, Inc.
is merged.

 

  (ii) An assignment or sublease to an Affiliate of NewStar Financial, Inc.
provided that Subtenant shall provide (a) Tenant and Landlord thirty (30) days’
written notice prior to the commencement of any assignment or subletting and
(b) Tenant financial statements for the Affiliate in a form acceptable to
Tenant.

 

  (iii) An assignment of this Sublease to an Affiliate provided that the
Affiliate (a) enters into an agreement with Tenant in which such assignee agrees
to assume, perform and be bound by all of the obligations of Subtenant under
this Sublease (except that no such agreement shall be required if such
assumption is expressly provided for by statutory law) and (b) either (I) the
acquiring entity has a net worth at least equal to that of Subtenant at the
execution of this Sublease or (II) Subtenant shall fully guaranty the payment
and performance of such acquiring entity under this Sublease.

c. Subtenant shall deliver to Tenant a fully executed copy of each sublease or
assignment made hereunder within two (2) business days after the date of its
full execution.

d. Subtenant shall remain fully liable for the due and timely performance of all
of Subtenant’s obligations hereunder notwithstanding any subletting or
assignment provided for herein and, without limiting the generality of the
foregoing, shall remain fully responsible and liable to Tenant for all acts and
omissions of any subtenant, assignee or anyone claiming by, through or under any
subtenant or assignee which shall be in violation of any of the obligations of
this Sublease, and any such violation shall be deemed to be a violation by
Subtenant. Notwithstanding any assignment and assumption by the assignee of the
obligations of Subtenant hereunder, the Subtenant herein named, and each
successor in interest of Subtenant herein named, shall remain liable jointly and
severally (as a primary obligor) with its assignee and all subsequent assignees
for the performance of Subtenant’s obligations hereunder, and shall remain fully
and directly responsible and liable to Tenant for all acts and omissions on the
part of any assignee or subtenant subsequent to it in violation of any of the
obligations of this Sublease.

21. Indemnification. Subtenant shall indemnify Tenant against, and hold Tenant
harmless from, any damage, loss, claim, liability, or expense, including without
limitation reasonable attorneys’ fees, arising out of (a) any negligent act,
omission or willful misconduct of Subtenant and/or any of its agents, servants,
employees, invitees, customers or contractors; (b) any accident, injury or
damage whatsoever caused to any person, or to the property of any person,
occurring in or about the Premises; (c) with respect to Subtenant’s activities
on or about the Building, any accident, injury or damage occurring outside the
Premises but on or about the property on which the Building is situated, (d) any
breach of any covenant or representation set forth herein, or (e) any claim by
Landlord under the Main Lease with respect to the Premises or Subtenant’s
activities on or about the Building.

 

13



--------------------------------------------------------------------------------

22. Tenant Not Liable. In no event shall Tenant or any of its officers,
employees, contractors, agents, or invitees be liable for any damage, loss,
claim, liability, or expense sustained by Subtenant or any of its officers,
employees, contractors, agents, licensees, subtenants, assignees, franchisees or
invitees (or anyone claiming through them or on their behalf) resulting directly
or indirectly from (a) any latent defect in the Premises or the Building,
including without limitation any parking or common areas thereof, or in any
equipment, facilities, fixtures, or furniture located therein, or (b) any
accident or other occurrence in or about the Premises or the Building, including
without limitation any parking or common areas thereof, or (c) any negligent
acts or omissions of any owner, tenant, or other occupant of the Building (other
than Tenant with respect to its own activities on the Premises) or of any
invitee or other person in the Building. All property placed in the Premises,
Building and parking areas by Subtenant or any of its officers, employees,
contractors, agents, licensees, subtenants, assignees, franchisees or invitees
shall be so placed at the sole risk of such party, and Tenant shall have no
liability whatsoever for any damage thereto. Subtenant agrees to cooperate in
any reasonable safety or security program required by law and/or developed by
Landlord and/or Tenant. No recourse shall be had on any of Tenant’s obligations
hereunder or for any claim based thereon or otherwise in respect thereof against
any incorporator, subscriber to the capital stock, shareholder, officer or
director, past, present or future, of any corporation, or any partner of any
partnership (general or limited) or joint venturer of any joint venture or
trustee or beneficiary of any trust, which shall be Tenant hereunder or included
in the term “Tenant” or of any successor of such corporation, partnership, joint
venture or trust or against any principal, disclosed or undisclosed, or any
affiliate of any party which shall be Tenant or included in the term “Tenant,”
whether directly or through Tenant or through any receiver, assignee, trustee in
bankruptcy or through any person, firm or corporation, whether by virtue of any
constitution, statute or rule of law or by enforcement of any assessment or
penalty or otherwise, all such liability being expressly waived and released by
Subtenant. In no event shall Tenant or any of Tenant’s agents or employees (or
any of the officers, trustees, directors, partners, beneficiaries, joint
venturer, members, incorporators, stockholders or other principals or
representatives and the like, disclosed or undisclosed, thereof) ever be liable
for consequential or incidental damages. Subtenant shall look solely to Tenant’s
leasehold estate for the satisfaction of any right of Subtenant for the
collection of a judgment or other judicial process or arbitration award
requiring the payment of money by Tenant and no other property or assets of
Tenant, Tenant’s agents, incorporators, shareholders, officers, directors,
partners, members, principals (disclosed or undisclosed) or affiliates shall be
subject to levy, lien, attachment or other enforcement procedure for the
satisfaction of Tenant’s rights and remedies under or with respect to this
Sublease, the relationship of Tenant and Subtenant hereunder or under law, or
Subtenant’s use and occupancy of the Premises or any other liability of
Subtenant to Tenant.

23. Covenant of Quiet Enjoyment. Tenant covenants that for so long as Subtenant
makes timely payment of the Base Rent, Subescalations and all other amounts due
under this Sublease and timely performs all of Subtenant’s other obligations
under this Sublease, Subtenant may peaceably and quietly have, hold, and enjoy
the Premises throughout the term (until and unless terminated) of this Sublease,
subject to the other provisions of this Sublease, provided, however, that
Subtenant has no right, and by this Sublease is granted no right, to exercise
any right to extend the term or any right to expand the Premises which may be or
have been granted by Landlord to Tenant under the Main Lease.

 

14



--------------------------------------------------------------------------------

24. Surrender of Premises. Unless otherwise instructed by Tenant, Subtenant
shall at its own expense and before the end of the term hereof (a) remove all
alterations and improvements to the Premises which were not consented to by
Tenant and/or Landlord (as the case may be) as required under this Sublease and
the Main Lease, (b) remove all alterations and improvements to the Premises as
requested by Tenant and/or Landlord (as the case may be) at the time that any
plans for such work are approved by same, (c) repair all damage resulting from
the initial installation or subsequent removal of the items specified in the two
preceding clauses, and close all floor, ceiling, and roof openings and
(d) restore and surrender the Premises to Tenant in as good condition and repair
as the Premises were in when Subtenant was first granted access to the Premises,
reasonable wear and tear excepted. All property of Subtenant remaining on the
Premises after the termination of the term hereof shall be deemed to have been
abandoned by Subtenant, provided, however, that if any such property so remains
on the Premises and the removal of such property would impose an expense on
Tenant, then, at Tenant’s election, Tenant shall be entitled, but not obligated,
to remove such property on behalf of and for the account of Subtenant, in which
case all expenses so incurred by Tenant in connection therewith shall be paid by
Subtenant to Tenant, as additional rent hereunder, immediately upon Tenant’s
demand therefor.

25. Holding Over by Subtenant. If Subtenant (including without limitation any
subtenant, successor, or assignee of Subtenant) holds over and remains in
possession of the Premises or any part thereof beyond the termination of the
term of this Sublease, (a) unless and until Tenant and Subtenant have otherwise
expressly agreed, such holding over shall under no circumstances be deemed to
constitute a tenancy at will, a month-to-month tenancy, or any other form of
tenancy, and, instead, such holding over shall be regarded as occurring over
Tenant’s objection, and Subtenant shall be (i) a trespasser without any right to
occupy the Premises, (ii) a tenant at sufferance, or (iii) a holdover tenant,
whichever is deemed by the law of the pertinent jurisdiction to hold the least
rights to, or estate in, the Premises, (b) Subtenant shall pay to Tenant, as a
charge for the occupancy of the Premises objected to by Tenant, an amount equal
to (i) the combined total of the Base Rent, the additional rent, and all other
payments required under this Sublease, at the rates at which such payments were
being made by Subtenant during the month immediately preceding the termination
of the term of this Sublease, multiplied by (ii) two hundred percent (200%), and
such payments shall be made on the same schedule and in accordance with the same
procedures as were in effect concerning such payments prior to the commencement
of such holding over, (c) in addition to and without limiting any other rights
and remedies that Tenant may have on account of such holding over, Subtenant
shall pay to Tenant all direct, indirect, and consequential damages, costs, and
expenses incurred by Tenant as a result of such holding over, including without
limitation any costs and expenses that Landlord charges to Tenant on account
thereof, and (d) indemnify Tenant against, and hold Tenant harmless from, any
damage, loss, claim, liability, or expense, including without limitation all
direct and consequential damages for which Tenant is responsible under the Main
Lease and reasonable attorneys’ fees, arising out of such holding over.

26. Fire, Casualty, and Eminent Domain. With respect to any damage or
destruction by fire or other casualty, or any taking by eminent domain, the
provisions of the Main Lease shall govern, and Tenant shall have the right,
without Subtenant’ s consent, to make, in Tenant’s sole discretion, whatever
elections are provided to Tenant under the Main Lease. Notwithstanding such
incorporation by reference, Subtenant acknowledges that pursuant to

 

15



--------------------------------------------------------------------------------

Section 5.01 of the Main Lease, insurance coverage of the Building is to be
provided by Landlord, and Tenant shall have no obligation during the term of
this Sublease to provide any such insurance coverage. Subtenant agrees to look
solely to Landlord for the furnishing of such insurance coverage. Tenant shall
cooperate reasonably with Subtenant in obtaining for Subtenant’s benefit the
performance of Landlord of its obligations under the Main Lease, but Tenant
shall in no event be liable to Subtenant, nor, except as otherwise expressly set
forth in the casualty or condemnation provisions of the Main Lease, shall the
obligations of Subtenant hereunder be impaired or the performance thereof
excused because of any failure or delay on Landlord’s part in furnishing such
insurance coverage, except as permitted under the terms of the Main Lease or at
law. To the extent that Tenant receives a rent abatement pursuant to
Section 5.07(a) of Main Lease with respect to the Premises, Subtenant shall
receive an abatement of its rental obligations hereunder but in no event shall
such abatement be greater than the amount received by Tenant which is
attributable to the Premises.

27. Force Majeure. This Sublease and the obligation hereunder of Subtenant to
pay Base Rent, additional rent and all other payments due hereunder and to
perform under all other provisions of this Sublease shall in no way be affected,
impaired, or excused because Tenant is unable to fulfill any of the obligations
that, under this Sublease, are expressly or implicitly to be performed by Tenant
if Tenant is delayed or prevented from so doing by reason of accident, inclement
weather, fire, flood, strike, other labor dispute, war, act of God, act of
government, or any other cause beyond the control of Tenant (such events being
collectively referred to herein as a “Force Majeure”).

28. Confidentiality. Except as may be required by law or to enforce this
Sublease, Tenant and Subtenant each acknowledge and agree that the operations of
Tenant and Subtenant in the Building are of a highly confidential nature and
that under no circumstances shall either party or any of their respective
employees disclose or make public any information obtained by either party
regarding the other party’s operations or information generated from their
respective operations in the Building that may be learned in connection with the
execution of the Main Lease and/or this Sublease. In addition, except as may be
required by law or to enforce this Sublease, each of Tenant and Subtenant
covenant that they shall not disclose or make public any of the terms and
conditions of the Main Lease or this Sublease or any of the schedules or
exhibits thereto.

29. Broker or Brokers. Each party represents and warrants to the other that it
has dealt with no broker or agent in connection with this Sublease other than
McCall & Almy and CB Richard Ellis, and each party covenants that it shall
indemnify the other party against, and hold the other party harmless from, any
damage, loss, claim, liability, or expense, including without limitation
reasonable attorneys’ fees, arising out of any breach by the party making such
covenant of the foregoing representation and warranty. Tenant acknowledges and
agrees that any broker’s fees due to either or both of such agents shall be at
the sole expense of Tenant pursuant to a separate agreement with McCall & Almy,
and only if, as, and when this Sublease is unconditionally executed and
delivered by Tenant and Subtenant.

30. Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
and legal representatives, provided, however, that this provision shall not
operate to permit any subleasing,

 

16



--------------------------------------------------------------------------------

assignment, mortgage, lien, charge, or other transfer or encumbrance that is
contrary to the provisions of this Sublease.

31. Subtenant to Attorn to Landlord. In the event that the Main Lease is
terminated for any reason other than the election by Tenant to terminate the
Main Lease pursuant to any right of election possessed by Tenant under the Main
Lease, then at Landlord’s election Subtenant shall attorn to Landlord and this
Sublease shall be deemed to be and shall become a direct lease between Landlord
and Subtenant.

32. Time of the Essence. Time is of the essence of each provision of this
Sublease.

33. Interpretation of Indemnifications. Except as otherwise expressly provided
in this Sublease, any obligations of Subtenant to indemnify and hold harmless
another party pursuant to the provisions of this Sublease and/or the Main Lease
(insofar as this Sublease incorporates the Main Lease) shall be deemed and
interpreted to be obligations in favor of both Tenant and Landlord and their
respective successors and assigns.

34. Notices. Unless otherwise expressly provided in this Sublease, all notices
and other communications given pursuant to this Sublease shall be in writing and
shall be sent by (1) first class, United States Mail, postage prepaid,
certified, with return receipt requested, (2) hand delivery to the intended
address, or (3) nationally recognized overnight delivery service. All such
notices and other communications shall be effective (i) in three (3) business
days after deposit in United States Mail in case of (1) above, (ii) actual
delivery in case of (2) above, and (iii) the next business day in case of
(3) above. Such notices and other communications shall be addressed to the
parties at the addresses for each of them that are specified below, which
addresses may be changed by the giving of notice as provided in this section:

 

If to Tenant:   Massachusetts Financial Services Company  

Attn: General Counsel

500 Boylston Street

Boston, Massachusetts 02116

If to Subtenant:   Before Commencement Date:  

NewStar Financial, Inc.

75-101 Federal Street, Suite 1900

Boston, Massachusetts 02110

Attn: Scott Poirier

  After Commencement Date:  

NewStar Financial, Inc.

500 Boylston Street

Boston, Massachusetts 02116

Attn: Scott Poirier

35. Waivers. No waiver by any party of a breach of any provision of this
Sublease, and no failure by any party to exercise any right or remedy relating
to a breach of any provision

 

17



--------------------------------------------------------------------------------

of this Sublease, shall (a) constitute a waiver or relinquishment for the future
of such provision, (b) constitute a waiver of or consent to any subsequent
breach of such provision, or (c) bar any right or remedy of such party relating
to any such subsequent breach. The exercise by any party of any right or
election under this Sublease shall not preclude such party from exercising any
other right or election that it may have under this Sublease.

36. Sublease Terminology. Except as otherwise expressly provided in this
Sublease, capitalized terms used but not defined herein shall have the meanings
assigned to them in the Main Lease. All consents of Tenant shall be in the sole
discretion of Tenant unless otherwise specifically set forth herein. Wherever it
is required by, or appears to be logically sensible in, the context of the
language used in this Sublease, singular numbers and terms shall include the
corresponding plural numbers and terms, masculine terms shall include the
corresponding feminine and neuter terms, and the term “person” shall include
“corporation”, “company”, “firm”, “organization”, “association”, “entity”, and
analogous terms. Captions and headings in this Sublease are used for convenience
of reference only, do not form a part of this Sublease, and shall not affect in
any way the meaning or interpretation of this Sublease.

37. Invalid Provisions. If any provision of this Sublease, or the application of
such provision to any party or circumstance, is found by a court of competent
jurisdiction to be invalid or unenforceable, (a) the remainder of this Sublease
shall not be affected and shall remain in full force and effect, (b) such
invalid provision or application shall be deemed to be stricken from this
Sublease, and (c) the parties shall use good faith efforts to preserve the
intent of this Sublease by substituting a reasonably comparable provision for
the benefit of the party or parties that the invalid or unenforceable provision
was intended to benefit.

38. Entire Agreement. This Sublease constitutes the entire agreement between the
parties as to the subject matter hereof and supersedes all prior agreements as
the subject matter hereof. No statement, representation, promise, or inducement
as to the subject matter hereof which is not included in this Sublease shall be
binding upon the parties. This Sublease may not be amended, revised, extended,
or otherwise modified except by a written instrument signed by Tenant and
Subtenant.

39. Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, except for the
portion of such laws having to do with conflicts of laws.

40. Landlord’s Consent as Condition Precedent. This Sublease, and the rights and
obligations of all parties hereto, are subject to the condition precedent that
Landlord consent in writing to this Sublease (“Consent”), which Consent must be
in form and substance satisfactory to Tenant in its sole discretion. Such
Consent by Landlord may be provided either by its endorsement set forth as a
part of this Sublease or in a separate document. Upon Tenant’s request,
Subtenant shall deliver to Landlord and Tenant copies of Subtenant’s financial
information and other documentation reasonably requested by Landlord in
connection with Landlord’s grant of Consent.

41. No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Subtenant and Landlord.

 

18



--------------------------------------------------------------------------------

42. Estoppel Certificate. Subtenant agrees, from time to time, upon not less
than ten (10) days prior written request by Tenant, to execute, acknowledge and
deliver to Tenant a statement in writing, addressed to such party as Tenant
shall designate in its notice to Subtenant, certifying that this Sublease is
unmodified and in full force and effect (or, if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications) stating that Subtenant is not in default hereunder (or if in
default, the nature of such default, in reasonable detail), and such other
relevant facts regarding this Sublease as Tenant may reasonably request. Any
such statement delivered pursuant to this Section 42 may be relied upon by any
such person.

43. Authority of Subtenant. Subtenant represents and warrants (a) that it is a
valid existing corporation licensed to do business in the Commonwealth of
Massachusetts and (b) that it has the power and authority to execute and deliver
the Sublease and perform its obligations hereunder.

44. Tenant Estoppel. Tenant hereby certifies to Subtenant as follows:

(a) The Main Lease is in full force and effect; a true and correct redacted copy
of the Lease is attached hereto as Exhibit A; none of the information contained
in the redacted portions of such copy of the Main Lease modify Subtenant’s
rights or obligations under this Sublease; there are no amendments or
modifications of any kind to the Main Lease relating to the Premises and there
are no other promises, agreements, understandings, or commitments between
Landlord and Tenant relating to the Premises; and Tenant has not given Landlord
any notice of termination of the Main Lease as a whole or with respect to the
Premises.

(b) There has not been and is now no assignment by Tenant of the Main Lease, or
any rights therein, to any party. There has not been and is now no sublease of
the Premises by Tenant to any party, except for this Sublease.

(c) As of the date hereof, there is no notice of default to Tenant under the
Main Lease from Landlord. No uncured default, event of default, or breach by
Tenant exists under the Main Lease with respect to the payment of Rent by Tenant
under the Main Lease and no facts or circumstances exist that, with the passage
of time or the giving of notice, or both, will or could constitute a default,
event of default, or breach by Tenant with respect to the payment of Rent by
Tenant under the Main Lease. To the best of Tenant’s knowledge, no non-monetary
uncured default, event of default, or breach by Tenant exists under the Main
Lease and no facts or circumstances exist that, with the passage of time or the
giving of notice, or both, will or could constitute a non-monetary default,
event of default, or breach by Tenant under the Main Lease. As of the date
hereof, there is no claim by Tenant against Landlord alleging Landlord’s default
under the Main Lease and, to the best of Tenant’s knowledge, no facts or
circumstances exist that, with the passage of time or the giving of notice, or
both, will or could constitute a default, event of default, or breach by
Landlord under the Main Lease.

(d) Tenant agrees that no future amendment or other modification of the Main
Lease which would materially impact the Premises or Subtenant’s rights under the
Sublease shall be enforceable unless such amendment or other modification has
been consented to in writing by

 

19



--------------------------------------------------------------------------------

Subtenant, except to the extent such amendment or modification would have no
material impact on the Premises or Subtenant’s rights under the Sublease in
which case no such consent is required.

(e) Tenant agrees to provide copies to Subtenant at the address listed in
Section 34 hereof of all notices of items that would have a material impact upon
the Sublease or Subtenant’s operations in the Premises (including any notices of
default and/or termination) given to Landlord or received by Tenant under the
Main Lease with respect to the Premises.

(f) Tenant acknowledges that the term of the Main Lease with respect to the
Premises shall not expire until February 28, 2013 unless sooner terminated in
accordance with the terms of the Main Lease.

(g) Tenant has no right to surrender the Premises that is not disclosed in the
redacted copy of the Main Lease attached hereto. To the best of Tenant’s
knowledge, no party holds any right of first lease, right of first offer, right
of first refusal or other option to lease the Premises during the term of the
Sublease.

(h) Tenant will request from Landlord, as part of the Consent, the estoppel for
subtenants contemplated by Section 4.12 of the Main Lease (and in the event a
separate consent document is not delivered by Landlord, Tenant shall request a
separate estoppel for subtenants pursuant to Section 4.12 of the Main Lease).

45. Waiver of Right to Trial by Jury. Tenant and Subtenant hereby waive any
right to a trial by jury in any action or proceeding based upon, or related to,
the subject matter of this Sublease. This waiver is knowingly, intentionally,
and voluntarily made by each of the parties hereto and each party acknowledges
to the other that neither the other party nor any person acting on its
respective behalf has made any representations to induce this waiver of trial by
jury or in any way to modify or nullify its effect. The parties acknowledge that
they have read and understand the meaning and ramifications of this waiver
provision and have elected same of their own free will.

46. Counterparts. This Sublease may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.

[signatures on following page]

 

20



--------------------------------------------------------------------------------

Witness the execution hereof under seal as of the date first written above.

 

MASSACHUSETTS FINANCIAL SERVICES COMPANY    NEWSTAR FINANCIAL, INC. By:  

/s/ Paul Kirwan

   By:  

/s/ Richard Scott Poirier

Name:   Paul Kirwan    Name:   Richard Scott Poirier Title:   C.F.O.    Title:  
Managing Director

 

21



--------------------------------------------------------------------------------

EXHIBIT A

MAIN LEASE



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LEASE

BETWEEN

FIVE HUNDRED BOYLSTON WEST VENTURE, AS LANDLORD

AND

MASSACHUSETTS FINANCIAL SERVICES COMPANY, AS TENANT

DATED AS OF February 1, 2000



--------------------------------------------------------------------------------

LEASE

TABLE OF CONTENTS

 

BACKGROUND

   1

BASIC LEASE INFORMATION

   1

ARTICLE 1

   5

1.01 LEASE

   5

1.02 APPURTENANT RIGHTS

   5

ARTICLE 2

   5

2.01 TERM

   5

2.02 USE

   5

2.03 RENT

   5

2.04 OPERATING COST

   6

2.05 IMPOSITIONS

   9

2.06 COMPUTATION OF OPERATING COST AND IMPOSITIONS

   10

2.07 ADJUSTMENT FOR VARIATION BETWEEN ESTIMATED AND ACTUAL

   11

2.08 TENANT’S AUDIT RIGHTS

   11

ARTICLE 3. LANDLORD’S COVENANTS

   13

3.01 BASIC SERVICES

   13

3.02 EXTRA SERVICES

   16

3.03 WINDOW COVERINGS

   17

3.04 GRAPHICS AND SIGNAGE

   17

3.05 TENANT EXTRA IMPROVEMENTS

   19

3.06 REPAIR OBLIGATION

   19

3.07 PEACEFUL ENJOYMENT

   19

ARTICLE 4. TENANT’S COVENANTS

   20

4.01 OMITTED

   20

4.02 CONSTRUCTION OF TENANT IMPROVEMENTS

   20

4.03 TAXES ON PERSONAL PROPERTY

   20

4.04 REPAIRS BY TENANT

   20

4.05 WASTE

   21

4.06 ASSIGNMENT OR SUBLEASE

   21

4.07 ALTERATIONS AND SURRENDER

   27

4.08 COMPLIANCE WITH LAWS AND INSURANCE STANDARDS

   28

4.09 ENTRY FOR REPAIRS AND LEASING

   29

4.10 No NUISANCE

   29

4.11 SUBORDINATION

   29

4.12 ESTOPPEL CERTIFICATE

   30

4.13 TENANT’S REMEDIES

   31

4.14 RULES AND REGULATIONS

   31

4.16 PAYMENT OF LANDLORD’S EXPENSES

   31

ARTICLE 5. CASUALTY, EMINENT DOMAIN

   31

 

-i-



--------------------------------------------------------------------------------

5.01 CASUALTY INSURANCE

   31

5.02 LIABILITY INSURANCE

   32

5.03 TENANT’S INSURANCE

   32

5.04 INDEMNITY AND EXONERATION

   33

4.15 PERSONAL PROPERTY AT TENANT’S RISK

   33

5.05 WAIVER OF SUBROGATION RIGHTS

   35

5.06 CONDEMNATION AND Loss OR DAMAGE

   36

5.07 DAMAGE DUE TO FIRE AND CASUALTY

   37

ARTICLE 6

   42

6.01 EVENTS OF DEFAULT

   42

6.02 REMEDIES UPON DEFAULT

   43

6.03 DAMAGES UPON TERMINATION

   43

6.04 COMPUTATION OF RENT FOR PURPOSES OF DEFAULT

   45

6.05 LIQUIDATED DAMAGES

   45

6.06 RIGHTS OF LANDLORD IN BANKRUPTCY

   45

6.07 LATE CHARGE

   46

ARTICLE 7. APPRAISAL

   46

7.01 APPRAISAL OF FAIR MARKET NET RENT

   46

ARTICLES 8. MISCELLANEOUS

   48

8.01 No WAIVER

   48

8.02 HOLDING OVER

   48

8.03 AMENDMENTS AND MODIFICATIONS

   48

8.04 TRANSFERS BY LANDLORD

   48

8.05 SEVERABILITY

   49

8.06 NOTICES

   49

8.07 No JOINT VENTURE

   49

8.08 SUCCESSORS AND ASSIGNS

   49

8.09 APPLICABLE LAW

   49

8.10 TIME OF THE ESSENCE

   49

8. 11 SUBMISSION NOT AN OPTION

   49

8.12 BROKERAGE

   50

8 13 WAIVER OF JURY TRIAL

   50

8.14 ALL AGREEMENTS CONTAINED

   50

8.15 CUMULATIVE REMEDIES

   50

8.16 FAILURE TO ENFORCE

   50

8.17 NOTICE OF LEASE

   51

8.18 EXPENSE REIMBURSEMENT

   51

8.19 BUILDING NAME

   51

8.20 OMITTED

   52

8.21 OMITTED

   52

8.22 HIRING PRACTICES

   52

8.23 No RIGHTS IN ADJOINING PARCEL

   52

ARTICLE 9. OPTION TO EXTEND THE TERM

   53

9.01 GRANT AND EXERCISE OF OPTION TO EXTEND

   53

9.02 BASE RENT DURING EXTENDED TERM

   54

9.03 LEASE CONTINUES IN EFFECT

   54

ARTICLE 10. OPTIONS TO EXPAND THE LEASED PREMISES

   55

 

-ii-



--------------------------------------------------------------------------------

10.01 GRANT OF OPTIONS TO EXPAND

   55

10.02 EXERCISE OF OPTIONS TO EXPAND

   57

10.03 RENT FOR EXPANSION SPACE

   58

10.04 CONDITION OF EXPANSION SPACE

   58

10.05 EXPANSION SPACE PART OF LEASED PREMISES

   58

ARTICLE 11. FIRST RIGHT TO LEASE AND RIGHT OF PARTIAL SURRENDER

   58

11.01 EXERCISE OF FIRST RIGHT TO LEASE

   58

11.02 RIGHT OF PARTIAL SURRENDER

   64

ARTICLE 12. PARKING, STORAGE SPACE, ROOFTOP SATELLITE DISH SPACE, UTILITY SHAFT
SPACE, PUMP AND CHILLER SPACE, AND EMERGENCY GENERATOR

   65

12.01 PARKING

   65

12.02 STORAGE SPACE

   66

12.03 ROOFTOP SATELLITE DISH SPACE

   67

12.04 UTILITY SHAFT SPACE

   67

12.05 PUMP AND CHILLER SPACE

   67

12.06 EMERGENCY GENERATORS

   68

ARTICLE 13

   68

13.01 DEFINITIONS

   68

ARTICLE 14 SURVIVAL OF EXISTING LEASE

   74

EXHIBIT A

   1

EXHIBIT A-l - DESCRIPTION OF LAND

   1

EXHIBIT B

   1

EXHIBIT C - BUILDING RULES AND REGULATIONS

   1

EXHIBIT D - UTILITY SHAFT SPACE

   1

EXHIBIT E - BASEMENT STORAGE SPACE

   1

EXHIBIT F - PENTHOUSE STORAGE SPACE

   1

EXHIBIT G - ROOFTOP SATELLITE DISH SPACE

   1

EXHIBIT H - ROOFTOP USE PROVISIONS

   1

EXHIBIT I - SPECIAL MFS EQUIPMENT

   1

EXHIBIT J - EMERGENCY GENERATOR PROVISIONS

   1

EXHIBIT K - LANDLORD SERVICES

   1

EXHIBIT L - MFS EXTERIOR SIGN

   1

EXHIBIT M - ADJACENT 222 BERKELEY SPACE

   1

 

-iii-



--------------------------------------------------------------------------------

Background

A. Landlord and Tenant entered into that certain Lease dated as of
September 9,1986 (the “Original Lease”) as amended by a First Amendment to Lease
dated as of September 9,1986, a Second Amendment to Lease dated as of
May 8,198-7, a Third Amendment to Lease dated as of August 25,1989, a Fourth
Amendment to Lease dated as of June 1,1992, a Fifth Amendment to Lease dated as
of July 18,1993, and a Sixth Amendment to Lease dated April 29,1993 (the
Original Lease as so amended, the “Existing Lease”).

B. Landlord and Tenant desire to extend the term of the Existing Lease by
amending and restating the Existing Lease on the terms and conditions set forth
herein.

C. This Amended and Restated Lease shall become effective on the Effective Date
set forth below.

NOW, THEREFORE, the Existing Lease is hereby amended and restated in its
entirety as of the Effective Date as follows:

Basic Lease Information

 

Effective Date:   February 1, 2000 Tenant:   Massachusetts Financial Services
Company Address:  

500 Boylston Street

Boston, MA 02116

Attention: General Counsel

Landlord:   Five Hundred Boylston West Venture Address:  

c/o Hines Interests Limited Partnership

222 Berkeley Street, Suite 1420

Boston, MA 021 16-3751

Leased Premises:  

(a)    

   Floors seven (7) through nine (9) of the Building (inclusive of 191 square
feet of space on the seventh floor of the Building currently being used by
Tenant for mechanical equipment and referred to herein as the “Pump and Chiller
Space”), consisting of 65,006 square feet of Net Rentable Area, all as shown on
Exhibit A attached hereto (“Space A”),

 

27



--------------------------------------------------------------------------------

 

(b)    

   Floors ten (10) through fifteen (15) of the Building, consisting of 132,510
square feet of Net Rentable Area, as shown on Exhibit A attached hereto (“Space
B”),  

(c)    

   Floors nineteen (19) through twenty-five (25) of the Building, consisting of
156,071 square feet of Net Rentable Area, as shown on Exhibit A attached hereto
(“Space C”),  

(d)    

   A vertical column of space, defined by the projection of the rectangle with
an area of 19 square feet, from the fifteenth (15th) floor to and including the
eighteenth (18th) floor of the Building, as shown on Exhibit D attached hereto
and consisting of a total of 76 square feet of Net Rentable Area (the “Utility
Shaft Space”),  

(e)    

   The storage space on lower levels P1 through P3 of the Building, consisting
of approximately 3,620 square feet, as shown on Exhibit E attached hereto (the
“Basement Storage Space”),  

(f)     

   The additional storage space, consisting of approximately 1 ,775 square feet,
located in a cylindrical structure built on the roof of the Building, as shown
on Exhibit F attached hereto (the “Penthouse Storage Space”), and  

(g)    

   The space on the roof of the Building, consisting of approximately 64 square
feet, as shown on Exhibit G attached hereto (the “Rooftop Satellite Dish
Space”). Net Rentable Area of Leased Premises:   A total of 353,663 square feet
for Space A, Space B, Space C, and the Utility Shaft Space, exclusive of the
Basement Storage Space, the Penthouse Storage Space, and the Rooftop Satellite
Dish Space. Term Commencement Date:   The Effective Date

 

-2-



--------------------------------------------------------------------------------

Term Expiration Date:   February 28, 2013 Option to Extend Term:   One (1)
option often (10) years Base Rent:  



--------------------------------------------------------------------------------

Tenant’s Proportionate Share:    58.03%, subject to adjustment as set forth in
Section 13.01

 

-4-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LEASE (this “Lease”) is entered into as of the
Effective Date between Landlord and Tenant.

ARTICLE 1

1.01 Lease. Landlord leases to Tenant and Tenant leases from Landlord the Leased
Premises (excluding all Building Common Areas and Common Areas located therein,
the exterior faces of exterior walls, and all pipes, ducts, conduits, wires,
appurtenant fixtures located therein serving other parts of the Building) upon
all of the terms, covenants and conditions set forth herein.

1.02 Appurtenant Rights. Tenant shall have, as appurtenant to the Leased
Premises, rights to use in common (subject to reasonable rules of general
applicability to tenants and other users of the Building from time to time made
by Landlord of which Tenant is given notice): (a) the common lobbies, corridors,
stairways, elevators and loading platform of the Building, and the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Leased Premises
in common with others; (b) common driveways and walkways necessary for access to
the Building; (c) if the Leased Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby on
such floor and serving the Leased Premises; and (d) all other areas or
facilities in or about the Building from time to time intended for general use
by Tenant, other Building tenants, and Landlord.

ARTICLE 2

2.01 Term. The Term of this Lease commenced on the Term Commencement Date. The
Term shall expire, unless sooner terminated in accordance with the terms hereof,
on the Term Expiration Date, subject to the terms of Article 9.

2.02 Use. Tenant shall use the Leased Premises solely for the Permitted Use and
for no other use or purpose, except as permitted by Landlord pursuant to
Landlord’s written consent; provided, however, that Tenant’s use of the Utility
Shaft Space, the Basement Storage Space, the Penthouse Storage Space, the
Rooftop Satellite Dish Space, and the Pump and Chiller Space shall be limited as
set forth in Article 12.

2.03 Rent. All obligations of Tenant to make payments to Landlord under this
Lease shall constitute Rent. Tenant shall pay the Rent at the times and in the
manner hereinafter set forth.

Base Rent for the Leased Premises and Tenant’s Proportionate Share of Estimated
Operating Cost and Impositions for Space A, Space B, Space C, and the Utility
Shaft Space shall be paid commencing on the Term Commencement Date. Tenant shall
have no obligation to pay Operating Cost or Impositions for the Basement Storage
Space, the Penthouse Storage Space, or the Rooftop Satellite Dish Space.
Commencing on the Term

 

-5-



--------------------------------------------------------------------------------

Commencement Date, Tenant shall pay the Base Rent in twelve (12) equal
installments on the first day of each calendar month during each year of the
Term including any extension thereof, in advance. Together with each installment
of Base Rent, Tenant shall pay to Landlord one-twelfth (1/12th) of Tenant’s
Proportionate Share of Estimated Operating Cost for the then current year and
one-twelfth (1/12th) of Tenant’s Proportionate Share of Estimated Impositions
for the then current year. All Gross Rent shall be paid without demand and
(except as expressly provided in this Lease) without any reduction, abatement,
counterclaim or setoff, at the address for Landlord specified on the Basic Lease
Information sheet or at such other address as may be designated by Landlord from
time to time. If the Term commences on a day other than the first day of a
calendar month, or if the Term terminates on a day other than the last day of a
calendar month, then Gross Rent provided for such partial month shall be
equitably prorated on such date of commencement or termination.

2.04 Operating Cost.

(a) Operating Cost shall mean all expenses and costs of every kind and nature
which Landlord shall pay or become obligated to pay because of or in connection
with the management, maintenance, preservation or operation of the Building
(determined in accordance with generally accepted accounting principles,
consistently applied) including, but not limited to the following:

(1) Expenses of the operation, maintenance and security of the Building,
including compensation in the form of wages, salaries, and other compensation
and benefits (including payroll taxes, federal, state and local unemployment
taxes and social security taxes), insurance, welfare and retirement benefits,
and related expenses and benefits of all on-site and off-site employees (to the
extent involved directly in the operation, maintenance, management and
preservation of the Building);

(2) Cost incurred by Landlord in Greater Boston for Landlord’s office and
management office operation for the Building;

(3) All tools, supplies, materials and equipment used in the operation and
maintenance of the Building, including rental fees for the same, if such items
are not purchased and amortized, pursuant to (10) below;

(4) Utilities, including water and power, sewer, gas, communication, heating,
lighting, air conditioning and ventilating the entire Building;

(5) All maintenance, janitorial and service agreements or costs for the
Building, including, without limitation, alarm service, landscaping,

 

-6-



--------------------------------------------------------------------------------

window cleaning, painting and decorating Common Areas, escalator and elevator
maintenance, rubbish and snow removal, pest control, equipment maintenance or
servicing or maintenance or cleaning for sidewalks, Building exterior, roof and
service areas, and all other costs incurred by Landlord in providing the
services and complying with Landlord’s obligations under Section 3.01 below;

(6) A management fee in connection with the operation of the Building; Tenant’s
share to be three percent (3%) of all Rent, excluding such fee;

(7) Legal and accounting services for the Building, including the costs of
audits by certified public accountants; provided, however, that the legal
expenses shall not include legal costs incurred in proceedings by or against any
specific tenant or legal costs incurred in connection with the leasing,
development and/or construction of the Building;

(8) All insurance premiums and costs applicable to the Building and Landlord’s
personal property used in connection therewith, including but not limited to,
the premiums and cost of fire, casualty and liability coverage and rental
abatement or business interruption insurance set forth herein;

(9) Repairs (including, where necessary, replacements) and general maintenance;

(10) Amortization (together with reasonable financing charges) of capital
improvements made to the Building subsequent to the Term Commencement Date of
the Original Lease which (i) are designed to and will improve the operating
efficiency of the Building, (ii) are required by governmental authorities (other
than those which, prior to initial occupancy, were required by such governmental
authorities as a condition of such occupancy) or are designed to comply with
applicable laws or (iii) constitute equipment of a capital nature contemplated
in (3) above (such as, for example, snow blowers, vacuums and sweepers), which
in Landlord’s reasonable judgment, is ultimately less costly to purchase then to
rent; provided, however, that the amount of such amortization for items in
(i) above shall not exceed in any year the amount of costs reasonably determined
by Landlord to have been saved by the expenditure either through direct
reduction or minimization of increases which would have otherwise occurred.

(b) Notwithstanding any other provision herein to the contrary, in the event
that the Building is not fully occupied during any year of the Term, an

 

-7-



--------------------------------------------------------------------------------

adjustment shall be made in computing Operating Cost for such year so that
Operating Cost shall be computed as though the Office Section of the Building
had been fully occupied during such year; provided, however, that in no event
shall Landlord collect in total, from Tenant and all other tenants of the
Building, an amount greater than one hundred percent (100%) of the actual
Operating Cost during any year of the Term.

(c) Notwithstanding the foregoing, Operating Cost shall not include (i) the
costs or expenses incurred by Landlord in the initial construction and
development of the Building; (ii) payments of principal, interest or other
charges on any Mortgage; (iii) costs of financing or refinancing of any Mortgage
or costs incurred in connection with any other financing, sale, or syndication
of the Building; (iv) any rent paid on any ground or underlying lease of the
Land; (v) taxes (other than Impositions) imposed on Landlord; (vi) costs
relating to maintaining Landlord’s existence as a corporation, limited
partnership or other entity; (vii) costs of leasing other rentable areas in the
Building, including advertising, leasing commissions, public relations expenses,
tenant improvement allowances, moving expenses, and legal expenses related to
lease negotiations and enforcement of leases; (viii) costs of leasehold
improvements (including interior painting and decorations) in other tenants’
space; (ix) the incremental increases in premiums for insurance required to be
carried by Landlord pursuant to this Lease when such increases are caused by any
special or hazardous use of the Building by Landlord or other tenants, provided
that office, retail, parking, restaurant, and ancillary uses customarily
associated with a mixed office and retail project shall not be considered
special or hazardous; (x) costs paid directly by individual tenants to
suppliers, including tenant electricity and telephone costs; (xi) costs incurred
by Landlord relating to any violation by Landlord or any other tenant of the
terms and conditions of any lease of space to the extent that such costs would
not otherwise have been incurred by Landlord but for such breach; (xii) the cost
of making installations, alterations or replacements to the Building or Building
equipment that under generally accepted accounting principles are properly
classified as capital expenditures, except to the extent the amortized costs may
be charged under Section 2.04(a)(10) above; (xiii) depreciation; (xiv) reserves
for bad debts, repairs or capital improvements; (xv) the cost of any items for
which Landlord is reimbursed by insurance, condemnation, refund, rebate or
otherwise (which Landlord shall use commercially reasonable efforts to obtain),
provided that the reasonable costs incurred in such recovery and any uncollected
deductible shall be included in Operating Cost; (xvi) any expenses for repairs
or maintenance to the extent recovered separately under warranties, guarantees
and service contracts (which Landlord shall use commercially reasonable efforts
to enforce, provided that the reasonable costs incurred in such enforcement
shall be included in Operating Cost); (xvii) damages, penalties or fines that
Landlord is obligated to pay by reason of Landlord’s violation of applicable law
or failure to comply with its lease

 

-8-



--------------------------------------------------------------------------------

obligations; (xviii) contributions to charitable organizations;
(xix) compensation paid to any executives or principals of Landlord above the
grade of senior property manager, except that such costs shall be included in
Operating Cost to the extent such person actually performs services that are
attributable to actual Building operations or that would have been performed by
an outside consultant and included in Operating Cost hereunder; (xx) costs
associated with the operation repair, maintenance and management of the parking
garage forming part of the Building (including the elevators serving the
garage), (xxi) specific costs that are separately billed to or paid by specific
tenants leasing space in the Building, or those costs and expenses which are
specifically attributable to or separately paid by the tenants in the Commercial
Section of the Building, (xxii) specific costs attributable to any services not
available to Tenant, (xxiii) that portion of the costs and expenses relating to
the loading dock facilities and the General Common Areas that is paid by the
tenants in the Commercial Section of the Building; (xxiv) the cost of
installing, operating, and maintaining any retail concession or other special
Building facility, such as an observatory, broadcasting facility, fitness club,
or dining facility; (xxv) the cost of services or materials provided to Landlord
by any affiliate of Landlord, to the extent such costs exceed the costs that
would have been paid by Landlord in an arm’s length transaction, provided that
this clause shall not be construed to affect the management fee charged under
Section 2.04(a)(6) above; or (xxvi) the cost of acquiring sculptures, paintings
and other works of art.

2.05 Impositions. Impositions shall mean all real estate or personal property
taxes, possessory interest taxes, Development Impact Project Exaction or
so-called “linkage” payments (provided that such linkage payments shall not be
included in Impositions after calendar year 1999), or similar charges, business
or license taxes or fees, service payments in lieu of such taxes or fees, annual
or periodic license or use fees, excises, assessments, levies, fees or charges,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind (including fees “in-lieu” of any such tax or assessment) which are
assessed, levied, charged, confirmed, or imposed by any public authority upon
the Land, the Building, its operations or the Rent (or any portion or component
thereof) including, in the year paid, all fees and costs reasonably incurred by
Landlord in seeking to obtain an abatement or reduction of, or a limit on any
increase, in any taxes, regardless of whether any abatement, reduction or
limitation is obtained, but excluding (i) inheritance or estate taxes imposed
upon or assessed against the Building, or any part thereof or interest therein,
(ii) taxes computed upon the basis of the net income derived from the Building
by Landlord or the owner of any interest therein, and (iii) that portion of the
items enumerated in this Section that is allocable on a per-square-foot basis to
the Commercial Section of the Building. “Impositions” shall not include any of
the enumerated items payable with respect to the parking garage forming part of
the Building (including the elevators serving such garage). Landlord shall be
responsible for the timely payment of all Impositions to the applicable
governmental authority, subject to Tenant’s obligation to pay its Proportionate
Share of Impositions to Landlord pursuant to this

 

-9-



--------------------------------------------------------------------------------

Article 2. In no event shall Landlord collect in total, from Tenant and all
other tenants in the Building, an amount greater than one hundred percent
(100%) of the actual Impositions during any year of the Term.

Landlord shall provide Tenant with copies of the real estate tax bills
evidencing the Estimated Impositions and the final Impositions for the year in
question within five (5) business days after Landlord’s receipt thereof;
provided that any failure by Landlord to provide such copies shall not
constitute a Landlord default or affect Tenant’s obligations under this Lease.
For so long as (i) Tenant and any Affiliate (whether as Tenant under this Lease
or as subtenant under a sublease), together with other tenants in the Building
that request Landlord to file an appeal of Impositions and are not in default
under their respective leases, continue to occupy at least fifty percent
(50%) of the Net Rentable Area of the Office Section of the Building and (ii) no
Event of Default exists, at Tenant’s reasonable request made not later than ten
(10) days prior to the expiration of the period for appealing Impositions,
Landlord will file an appeal for such Impositions. Landlord shall retain control
over all discussions and negotiations with the governmental authorities with
respect to such appeal. Tenant shall, from time to time within thirty (30) days
after request, reimburse Landlord for all costs incurred by Landlord in
connection with any appeal requested by Tenant (except to the extent Landlord is
reimbursed by any other tenants requesting such appeal for such tenants’
proportionate share of such expenses, Landlord agreeing to use commercially
reasonable efforts, including the exercise of commercially reasonably remedies,
to enforce the obligation of such requesting tenants under their leases to pay
their proportionate share of such expenses). At Tenant’s request, Landlord shall
provide its good faith estimate of the estimated costs that Landlord then
expects to incur in connection with any such appeal requested by Tenant. If
Landlord receives any abatements of Impositions for the year in question, the
same shall be applied to reimburse Tenant for such costs previously paid by
Tenant to Landlord (and, as applicable, to reimburse Landlord for any such
unreimbursed costs). Whether or not the appeal was requested by Tenant or any
other tenant, the net amount of the abatement received by Landlord shall be
applied to reduce the amount of Impositions for such year. Nothing herein shall
preclude Landlord from initiating and prosecuting any appeal of Impositions at
any time, whether or not requested by Tenant or any other tenant.

2.06 Computation of Operating Cost and Impositions.

(a) Notice of Estimated Amounts. Estimated Operating Cost and Estimated
Impositions for any calendar year shall be as set forth in Landlord’s notice to
Tenant of such amounts from time to time; provided that any change in such
estimated amounts shall be made on not less than thirty (30) days’ advance
notice to Tenant. On or before November 1 of any calendar year, Landlord shall
deliver to Tenant Landlord’s preliminary, good faith estimates of such costs for
the next calendar year; provided that (i) any failure by Landlord to provide
such preliminary estimates shall not constitute a Landlord default or affect
Tenant’s obligations under this Lease, and (ii) Tenant acknowledges that

 

-10-



--------------------------------------------------------------------------------

information regarding Estimated Impositions may not then be available. If
Landlord has not delivered such estimates to Tenant by November 1, Landlord
shall provide such estimates within ten (10) days after Tenant’s request
therefor. If Landlord does not provide Tenant with notice of the Estimated
Operating Cost and Estimated Impositions prior to December 1 of any calendar
year with respect to the amounts payable during the next calendar year, Tenant
shall continue to make payments of Estimated Operating Cost and Estimated
Impositions at the rates then in effect, subject to Landlord’s right to give
notice of a change in such estimates under the first sentence of this paragraph.

(b) Year-End Statement. Landlord shall provide Tenant, within 120 days after the
end of each calendar year (including, without limitation, the calendar year in
which the Term shall expire or terminate), with a statement prepared or reviewed
by a certified public accountant setting forth the actual Operating Cost and the
actual Impositions for such preceding year, accompanied by a computation of
Tenant’s Proportionate Share of the Operating Cost and the Impositions for such
year. Landlord’s failure to give such notice and statements within such 120-day
period for any calendar year for which an adjustment is due, shall not release
either party from the obligation to make the adjustment provided for in
Section 2.07.

2.07 Adjustment for Variation Between Estimated and Actual. If the Operating
Cost and/or the Impositions for any calendar year exceed the Estimated Operating
Cost and/or the Estimated Impositions, Tenant shall pay to Landlord Tenant’s
Proportionate Share of such excess within thirty (30) days after receipt of
Landlord’s statement pursuant to Section 2.06(b). If the Operating Cost and/or
Impositions for any calendar year is less than the Estimated Operating Cost
and/or the Estimated Impositions for such year, then Tenant’s Proportionate
Share of such difference shall be refunded to Tenant within thirty (30) days
after the Operating Cost Adjustment and/or the Impositions Adjustment is finally
determined under Section 2.06(b) or credited against the next installment of
Gross Rent then due. Should the Term commence or terminate at any time other
than the first day of a calendar year, Tenant’s Proportionate Share of the
Operating Cost and/or Impositions shall be prorated for the exact number of
calendar days in such year in the Term for which Tenant is obligated to pay
Gross Rent, and in the case of any expiration or earlier termination of the
Term, the provisions of this Section 2.07 shall survive such expiration or
earlier termination.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 3. LANDLORD’S COVENANTS

3.01 Basic Services. Landlord or its affiliates shall operate the Building to a
standard of quality consistent with that of first-class office buildings in
downtown Boston, Massachusetts. Landlord shall be responsible for compliance
with all applicable laws now or hereafter in force relating to or as a result of
the use or occupancy of the common areas of the Building as a general
office/retail building (excluding any matters arising from any special use of or
alterations in the Leased Premises made by Tenant), provided that the costs so
incurred may be included in Operating Cost for the Building to the extent
permitted under Article 2.

(a) Landlord previously administered improvement of certain portions of the
Leased Premises by constructing certain Tenant Improvements pursuant to the
Existing Lease.

(b) Landlord shall furnish Tenant during Business Hours (unless otherwise stated
herein) during the Term the following services, all as more particularly
described on Exhibit K attached hereto:

(i) Water used by the building standard cooling, drinking and sanitation
systems, and for maintenance and janitorial services.

(ii) Central heat and air conditioning in season, at such temperatures and in
such amounts as are from time to time furnished to tenants in comparable
buildings in downtown Boston, or as may be permitted or controlled by applicable
laws, ordinances, rules and regulations.

(iii) Maintenance, repairs, structural and exterior maintenance (including
exterior glass and glazing), painting and electric lighting service for all
Common Areas, Building Common Areas and General Common Areas in the manner and
to the extent customarily provided by landlords in first-class office buildings
in downtown Boston.

(iv) Janitorial service after Business Hours on Business Days.

 

-13-



--------------------------------------------------------------------------------

(v) Electricity for typewriters, voice writers, calculating machines, low
consumption duplicating machines, low consumption electronic data processing
equipment, other machines of similar low electrical consumption, and special
lighting fixtures requiring low voltage (it being agreed that Tenant’s total
consumption for such items as part of basic services under this
Section 3.01(b)(v) shall not exceed two (2) watts per square foot of Usable
Area, exclusive of electricity required for HVAC under Section 3.01(b)(ii)
above, and that the installation of any wiring or equipment required for
electrical consumption pursuant to Section 3.02(e) below in excess of the levels
supplied under this clause (v) and clause (vi) below shall be at Tenant’s cost).

(vi) Initial lamps, bulbs, starters and ballasts for building standard fixtures
used within the Leased Premises, and electricity for lighting such fixtures.

(vii) Security for the Building.

(viii) Public elevator service serving the floors on which the Leased Premises
are situated, including freight elevators.

(c) Except as otherwise expressly provided in this Lease, Landlord shall not be
liable for injuries to persons, loss of or damage to property, or inconvenience
to or interruption of business operations, nor shall Landlord be deemed to have
evicted Tenant, nor shall there be any abatement of Rent, nor shall Tenant be
relieved from performance of any covenant on its part to be performed hereunder
by reason of (i) deficiency in the provision of Basic Services, (ii) breakdown
of equipment or machinery utilized in supplying services, or any repair or
alteration of any part of the Building or failure to make such repair, or
(iii) curtailment or cessation of services due to events of Force Majeure.
Landlord shall use its best efforts, consistent with the standard of operating
first-class high-rise office towers in downtown Boston, to remedy the matters
described in clauses (i) through (iii) in the preceding sentence.

(d) If Tenant is prevented, on account of Landlord’s failure to provide the
services under Section 3.01(b) or to perform any of its other obligations under
this Lease, from using all or any portion of the Premises and such failure is
due to a cause within Landlord’s control or to Landlord’s negligence or willful
misconduct, and Tenant does not use the Premises or such portion thereof, for
more than three (3) consecutive business days following notice to Landlord, then
from and after the end of such three (3) business day period until the Premises
(or such portion) is rendered usable, Gross Rent allocable to the Premises (or
such portion), or a just and proportionate part thereof, shall be abated. If
Tenant is prevented, on

 

-14-



--------------------------------------------------------------------------------

account of Landlord’s failure to provide the services under Section 3.01(b) or
to perform any of its other obligations under this Lease, from using all or any
portion of the Premises and such failure is not due to a cause within Landlord’s
control or to Landlord’s negligence or willful misconduct, and Tenant does not
use the Premises or such portion thereof, for more than five (5) consecutive
business days following notice to Landlord, then from and after the end of such
five (5) business day period until the Premises (or such portion) is rendered
usable, Gross Rent allocable to the Premises (or such portion), or a just and
proportionate part thereof, shall be abated. In addition, if any interruption
under this paragraph prevents Tenant from resuming its regular business
operations on the date when the Premises (or such portion) is rendered usable,
then Gross Rent allocable to the Premises (or such portion), or a just and
proportionate part thereof, shall be further abated from the date the Premises
(or such portion) is rendered usable for the period reasonably required for
Tenant, using commercially reasonable efforts from the date of the original
interruption, to resume such business operations as early as possible (or, if
earlier, until the date such operations are actually resumed), but only to the
extent that such rental abatement for such additional period is reimbursed by
the rental interruption insurance policy from time to time maintained by
Landlord. If rental interruption insurance covering the additional period
described in the immediately preceding sentence (or covering the period under
the next preceding sentence above from the fifth until the tenth business day
after notice) shall be available from time to time during the Term through
Landlord’s insurer only at an additional premium (it being acknowledged that as
of the date hereof there is no additional premium for such additional period
between the fifth and tenth business day after notice), then either Tenant shall
pay such additional premium (which amount shall be allocated on a
per-square-foot basis between Tenant and any other tenants in the Building, if
any, that request Landlord to provide such additional rental interruption
coverage) as Additional Rent hereunder within thirty (30) days after Landlord
notifies Tenant of any such additional premium or, if Tenant elects not to make
such payment, the rental abatement for such additional period described in the
immediately preceding sentence shall not apply (and/or such five
(5)-business-day period after notice shall be deemed to be ten (10) business
days after notice, or such shorter period between five and ten business days as
may be available without additional premium, as the case may be). As used in
this paragraph, “business day” shall refer to full Business Days (from 8:00 A.M.
to 6:00 P.M.) commencing on the business day next following the Business Day on
which Tenant delivers to Landlord notice of the service failure. Any notice by
Tenant of an interruption under this paragraph above may be delivered orally to
Landlord’s property manager (which oral notice shall constitute effective notice
under this Section 3.01(d)), provided that written confirmation of such oral
notice referring to Tenant’s claim pursuant to this Section shall be delivered
to Landlord within twenty-four hours thereafter.

 

-15-



--------------------------------------------------------------------------------

(e) If Landlord fails to perform its obligation to clean the Premises pursuant
to Section 3.01(b) or any of its other service, maintenance or repair
obligations under the Lease for any reason within Landlord’s control so as to
render all or any substantial portion of the Premises unfit for use and
occupancy by Tenant, and such failure continues (i) in the event of an emergency
threatening life or property, for three (3) Business Days after receipt by
Landlord of written notice from Tenant of such failure; or (ii) in the event of
any other failure, for ten (10) Business Days after receipt by Landlord of
written notice from Tenant of such failure (which cure periods shall be
extended, if Landlord has commenced cure within such period, for such time as
Landlord reasonably requires to cure such failure provided that Landlord
thereafter diligently prosecutes such cure to completion), then, upon prior
notice to Landlord and only for so long as Landlord has not cured such failure
or commenced and diligently prosecuted such cure, Tenant may perform the service
for the account of Landlord provided that the service is performed within the
Premises in a manner consistent with the operation of a first-class high-rise
office tower in downtown Boston, Massachusetts and does not affect any Building
systems, common areas, or other tenant in the Building. Landlord shall, within
thirty (30) days after demand therefor, reimburse Tenant the reasonable costs so
incurred by Tenant in curing such Landlord failure. In no event shall Tenant
have the right to offset against, withhold, or deduct such amounts from Gross
Rent or Additional Rent payable under this Lease.

(f) Sections 3.01(d) and (e) shall not apply to any matters arising as a result
of fire, casualty, condemnation, or other matters as to which Article 5 applies.

3.02 Extra Services. Landlord shall provide to Tenant at Tenant’s sole cost and
expense at standard Building charges in effect from time to time (which, in the
case of services described in subparagraph (e) below shall be at Landlord’s
actual cost and in the case of each of the other subparagraphs below at
Landlord’s actual cost plus Landlord’s prevailing, reasonable administrative
charges) and subject to the limitations hereinafter set forth, the following:

(a) Heating, ventilation, air conditioning or extra service provided by Landlord
to Tenant (i) during hours other than Business Hours, (ii) on days other than
Business Days, said heating, ventilation and air conditioning or extra service
to be furnished solely upon the prior written request of Tenant given with such
advance notice as Landlord may reasonably require in a manner consistent with
the standard of operating first-class high-rise office towers in downtown Boston
(which is currently before 2:00 p.m. on any Business Day for after-hours HVAC
service on such day and before 2:00 p.m. on Friday for after-hours HVAC service
for the weekend);

 

-16-



--------------------------------------------------------------------------------

(b) Additional air conditioning and ventilating capacity or chilled and/or
condenser water required by reason of any electrical, data processing or other
equipment or facilities or services required to support the same, in excess of
that which would be required for Building Standard Improvements;

(c) Repair and maintenance which is the obligation of Tenant hereunder;

(d) Additional cleaning and janitorial services required if the quality,
quantity or use of Tenant Extra Improvements are not consistent with Building
Standard Improvements and require more service;

(e) Additional electricity above the standards specified in Sections 3.01(b)(v)
and (vi), in which case Tenant, at Tenant’s option, shall either (i) install, at
its sole cost and expense, a separate meter or meters for its electrical
consumption, and all work necessary for such installation shall be done in
accordance with the requirements of Section 4.02 (regarding Tenant
Improvements), or (ii) agree to pay to Landlord all additional costs associated
with such additional electrical service, based on a determination by Landlord’s
engineer as to the level of electrical consumption in the Leased Premises, which
determination shall be conclusive and binding on the parties;

(f) Maintenance and replacement of initial lamps, bulbs, starters and ballasts;

(g) Any Basic Service in amounts reasonably determined by Landlord to exceed the
amounts required to be provided under Section 3.01(b), but only if Landlord
elects to provide such additional or excess service.

The cost chargeable to Tenant for all extra services shall constitute Additional
Rent.

3.03 Window Coverings. All window coverings have been previously provided by
Landlord as Building Standard Improvements. Tenant shall not place or maintain
any window coverings, blinds or drapes (other than those supplied by Landlord)
on any exterior window without Landlord’s prior written approval, which Landlord
shall have the right to grant or withhold in its absolute and sole discretion.
Tenant acknowledges that a breach of this covenant will directly and adversely
affect the exterior appearance of the Building.

3.04 Graphics and Signage.

(a) General Signage. Landlord has previously installed, at Tenant’s expense,
identification of Tenant’s name and suite numerals at the main entrance door to
the Leased Premises. Landlord has also previously provided, at Landlord’s
expense,

 

-17-



--------------------------------------------------------------------------------

Tenant identification in the main lobby of the Building, pursuant to a design
approved by Tenant, Landlord and New England Mutual Life Insurance Company. All
signs, notices and graphics of every kind or character, visible in or from
public corridors, the Common Areas, the Building Common Areas, the General
Common Areas, or the exterior of the Leased Premises shall be subject to
Landlord’s prior written approval, which Landlord shall have the right to
withhold in its absolute and sole discretion.

(b) Exterior Signage. For so long as (i) the Tenant originally named herein, any
entity into or with which it is merged or consolidated, and/or any other of its
Affiliates (as such term is defined in Section 4.06(a)), continues to occupy
(whether as Tenant under this Lease or as subtenant under a sublease, but
excluding space that Tenant or its Affiliate subleases to others) (x) at least
forty-five percent (45%) of the Net Rentable Area of the Office Section of the
Building and (y) more space in the Office Section of the Building than any other
tenant and its affiliates, and (ii) no Event of Default exists, and subject to
Tenant obtaining all required governmental approvals (with Landlord’s
cooperation, at Tenant’s expense), Landlord shall permit Tenant to install and
maintain, at Tenant’s expense, a sign on the exterior of the Building
identifying “Massachusetts Financial Services Company” (or its Affiliate,
subject to and in accordance with the next sentence below) as a tenant in the
Building, in the location and of a size, materials, design, and graphics shown
on Exhibit L attached hereto (or in such other location or of such other size,
materials, design, or graphics as may hereafter be approved by Landlord in its
sole and reasonable discretion); provided that (x) prior to such installation
Landlord shall have reasonably approved in writing the specific manner of
affixing such sign to the exterior facade of the Building, and (y) at the
expiration or earlier termination of the Lease Term (or, if earlier, at the time
when Tenant ceases to satisfy either of the conditions set forth in clauses
(i) and (ii) above) Landlord shall have the right to remove such sign and
restore the affected areas of the Building to the condition existing prior to
the installation of such sign, and Tenant shall reimburse Landlord, within
thirty (30) days after demand, for all reasonable costs incurred by Landlord in
performing such removal and restoration work. Any proposed change in the name
displayed on such exterior sign on the Building shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld or delayed if
the change reflects a change in the corporate name of Massachusetts Financial
Services Company or its merger with or consolidation into its Affiliate or
assignment of this Lease to its Affiliate as described in Section 4.06(a),
provided that (A) the proposed name displayed on the exterior Building sign
shall continue to be the name of a first-class financial services company
principally identified with one of the following categories: (i) the
distribution of mutual funds to the public, (ii) commercial banking,
(iii) investment banking, or (iv) insurance, and (B) the sign is in the location
and of the size, materials, design and graphics shown on Exhibit L attached
hereto (or is in such other location or of such other size, materials, design,
or graphics as may hereafter be approved by Landlord in its sole and reasonable
discretion).

 

-18-



--------------------------------------------------------------------------------

3.05 Tenant Extra Improvements. All Tenant Extra Improvements under the Existing
Lease have previously been installed pursuant to the provisions of the Existing
Lease. Landlord shall not seek the benefits of depreciation deductions or income
tax credit allowances for federal or state income tax reporting purposes with
respect to any Tenant Extra Improvements for which Tenant has fully reimbursed
Landlord under Section 3.05 of the Original Lease.

3.06 Repair Obligation. Landlord shall be obligated to repair only the
following: (i) the structural portions of the Building, (ii) the exterior wall
of the Building, including glass and glazing, (iii) the roof, (iv) mechanical,
HVAC, electrical, plumbing and life safety systems, serving to the perimeter of
the Leased Premises, (v) Common Areas, Building Common Areas and General Common
Areas, and (vi) subject to Section 5.05, any damage caused to the Leased
Premises by an action of Landlord. Landlord shall have the right, but not the
obligation, to undertake work of repair which Tenant is required to perform
pursuant to Section 4.04 and which Tenant fails or refuses to perform in a
timely and efficient manner after notice from Landlord (except in cases of
emergency); and all costs incurred by Landlord in performing any such repair for
the account of Tenant shall be repaid by Tenant to Landlord upon demand,
together with an amount equal to ten percent (10%) of such costs, to reimburse
Landlord for its administration and managerial effort.

3.07 Peaceful Enjoyment. So long as Tenant pays the Rent and performs all of
Tenant’s covenants and agreements contained in this Lease, Tenant shall
peacefully have, hold and enjoy the Leased Premises, subject to the other terms
hereof and all easements, restrictions, agreements or encumbrances now or
hereafter of record (collectively, the “Encumbrances”), to which this Lease is
and shall be subject and subordinate, including specifically that certain
Amended and Restated Sale and Construction Agreement by and among the City of
Boston, the Boston Redevelopment Authority, New England Mutual Life Insurance
Company and Gerald D. Hines Interests, Inc., dated April 15,1986, recorded with
the Suffolk Registry of Deeds in Book 12515, Page 78 (the “Sale and Construction
Agreement”), the covenants therein relating to the Land being incorporated by
reference herein, as required pursuant to the terms of Section 1304 thereof.
Landlord represents that none of the Encumbrances to which the Lease is and
shall be subject shall unreasonably interfere with the use of the Leased
Premises for the Permitted Uses or with Tenant’s rights hereunder, so long as
Tenant pays the Rent and performs all of Tenant’s covenants and agreements
contained in this Lease, including without limitation the specific provisions of
the Sale and Construction Agreement referenced in this Section 3.07 and in
Section 8.22 below. Nothing in this Section shall be construed to impose on
Tenant, under any Encumbrance recorded after the date hereof, either (i) any
additional financial obligation not set forth in this Lease or (ii) any material
non-monetary obligation that is inconsistent with the standards for operating
first-class high-rise office buildings in downtown Boston. This Section shall
not apply to any Mortgage, as to which the provisions of Section 4.11 shall
apply.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 4. TENANT’S COVENANTS

4.01 Omitted.

4.02 Construction of Tenant Improvements. The existing Tenant Improvements have
previously been installed and constructed by Landlord and Tenant pursuant to the
terms of the Existing Lease. Tenant hereby accepts the condition of the Leased
Premises in its “as is” condition existing on the Effective Date of this Lease,
and Landlord shall have no obligation to provide any Tenant Improvements or any
allowance therefor, except for the Expense Reimbursement set forth in
Section 8.18 below. (The preceding sentence shall not be construed to derogate
from Landlord’s obligations to repair or restore the Tenant Improvements in the
Leased Premises to the extent set forth in Article 5.) Any future Tenant
Improvements that Tenant desires to install shall be subject to Section 4.07
below. All additions to or improvements of the Leased Premises, whether of
Building Standard Improvements, Tenant Extra Improvements installed pursuant to
Section 3.05, or other Tenant Improvements hereafter installed pursuant to
Section 4.07, shall become the property of Landlord upon termination of this
Lease and shall be surrendered to Landlord upon termination of this Lease by
lapse of time or otherwise, subject to Tenant’s rights and obligations of
removal with respect thereto as provided in Section 4.07.

4.03 Taxes on Personal Property. In addition to, and wholly apart from its
obligation to pay Tenant’s Proportionate Share of Operating Costs and
Impositions, Tenant shall be responsible for and shall pay, prior to
delinquency, taxes or governmental service fees, possessory interest taxes, fees
or charges in lieu of any such taxes, capital levies, or other charges imposed
upon, levied with respect to or assessed against its personal property, or the
value of its Tenant Improvements or its interests pursuant to this Lease. To the
extent that any such taxes are not separately assessed and billed to Tenant,
Tenant shall pay the amount thereof as invoiced to Tenant by Landlord.

4.04 Repairs by Tenant. Tenant shall be obligated to maintain and repair the
Leased Premises, to keep the same in good order, repair and condition and, upon
expiration of the Term, surrender the same to Landlord in the same condition as
when first leased by Tenant (whether under the Existing Lease or this Lease, as
the case may be), except for (i) reasonable wear and tear, (ii) damage by fire
or other casualty (provided that Tenant shall be responsible for repair of any
damage that is caused by Tenant or its Invitees, to the extent that the cost of
repairing such damage (a) is not covered by Landlord’s property insurance policy
under Section 5.01 (such as the deductible) and is not subject to the waiver of
subrogation under Section 5.05, or (b) is or would be covered by insurance that
Tenant maintains or is required to maintain hereunder), and (iii) damage caused
by Landlord’s negligence or willful misconduct (provided that Tenant shall be
responsible for such damage to the extent such damage is covered by insurance
that Tenant maintains or is required to maintain hereunder). Tenant’s obligation
shall include, without limitation, the obligation to maintain and repair all
walls (except the exterior surface or structural portion

 

-20-



--------------------------------------------------------------------------------

of the Building or any building systems), floors, ceilings, windows (except for
windows located on the exterior of the Building), doors and Tenant’s fixtures in
or exclusively serving the Leased Premises, and (to the extent that the cost of
repairing such damage (a) is not covered by Landlord’s property insurance policy
under Section 5.01 (such as the deductible) and is not subject to the waiver of
subrogation under Section 5.05, or (b) is or would be covered by insurance that
Tenant maintains or is required to maintain hereunder) to repair all damage
caused by Tenant or its Invitees to the Leased Premises or anywhere in the
Building, provided that to the extent (if any) that such repair of the exterior
surfaces or structural portions of the Building or building systems shall be
required to be made at Tenant’s expense pursuant to this Section above, it shall
be performed by Landlord at Tenant’s sole cost and expense. At the request of
Tenant, Landlord shall perform the work of maintenance and repair constituting
Tenant’s obligation pursuant to this paragraph above at Tenant’s sole cost and
expense and as an extra service to be rendered pursuant to Section 3.02(c).

In addition, Tenant shall be responsible, at its sole cost, for the maintenance
and repair (subject to and in accordance with the preceding paragraph) of the
special equipment installed by Tenant in areas of the Building outside of the
Leased Premises that exclusively serves the Leased Premises, as listed on
Exhibit I hereto. Tenant shall be permitted access to such equipment to perform
such maintenance and repair, provided, however, that (i) any such access in or
through areas of the Building outside of the Leased Premises shall be
coordinated in advance through Landlord or its property manager, (ii) such work
shall not affect any Building systems or other tenant spaces or equipment, and
(iii) such work shall otherwise be carried out in compliance with the terms of
this Lease.

Any work of repair and maintenance performed by or for the account of Tenant by
persons other than Landlord shall be performed by contractors approved by
Landlord (which approval shall not be unreasonably withheld provided that the
contractor is a licensed contractor experienced in performing the type and
nature of work at issue in first-class high-rise office towers in downtown
Boston, provides evidence of insurance required hereunder, and complies with the
provisions of this Lease that are applicable to such work) and in accordance
with procedures Landlord shall from time to time establish. Nothing herein
contained, however, shall be deemed to impose upon Tenant the obligation for
performance of work of maintenance and repair required to be performed by reason
of Landlord’s negligence or wrongful acts or those of Landlord’s agents,
employees, contractors or licensees.

4.05 Waste. Tenant shall not commit or allow any waste or damage to be committed
in any portion of the Leased Premises.

4.06 Assignment or Sublease.

 

-21-



--------------------------------------------------------------------------------

(a) Transactions with Affiliates. In the event Tenant intends to assign this
Lease or sublet the Leased Premises or any part thereof to a person or entity
which controls, is controlled by or is under common control with Tenant, or an
entity into or with which Tenant is merged or consolidated or to which
substantially all of Tenant’s assets are transferred (hereinafter, “Affiliate”),
then Tenant shall give Landlord written notice of such intent. Landlord’s
approval shall not be required, but Tenant shall provide Landlord with a copy of
all executed documents effecting such assignment or sublease.

(b) Initial Notice for Other Transactions. Tenant shall have the right to assign
this Lease or sublet the Leased Premises, or any portion thereof, to a person or
entity other than an Affiliate, only subject to and in accordance with the terms
set forth in this Section 4.06 below. In the event Tenant intends to assign this
Lease or sublet the Leased Premises or any part thereof to a person or entity
other than an Affiliate, then Tenant shall give Landlord written notice of such
intent (the “Initial Notice”). Such Initial Notice may be given before or after
Tenant commences marketing the space or negotiations with third parties for the
space and shall include (i) in the case of a proposed assignment of the Lease,
the proposed effective date of the proposed assignment, (ii) in the case of a
proposed sublease, the proposed space that Tenant intends to sublease and the
proposed commencement date and the proposed duration of such proposed sublease,
(iii) any special restrictions that Tenant may impose regarding future
alterations to the space by a subtenant (including any restrictions or
requirements as to removing or maintaining internal staircases), and (iv) only
to the extent then available, the identity of the proposed assignee or subtenant
and the other proposed terms of the assignment or sublease. Such Initial Notice
may describe a specific proposed transaction or provide a range of proposed
commencement dates, durations, and spaces (for example, two floors as a single
sublease space or as separately subleased floors, commencing within six to
twelve months for a term of three to five years).

(c) Landlord’s Recapture Right. Landlord shall have a period of thirty (30) days
from receipt of Tenant’s Initial Notice within which to notify Tenant in writing
that Landlord elects to terminate this Lease as to the space in the Leased
Premises so affected as of the commencement date set forth in Tenant’s Initial
Notice (which commencement date shall not be earlier than ninety days after the
date Tenant’s Initial Notice is given) and only for the period specified by
Tenant in its Initial Notice, in which event Tenant will be relieved of all
further obligations hereunder as to such space from and after such commencement
date and for the period Landlord has not returned such recaptured space to
Tenant, and Landlord and Tenant shall each pay one-half of the cost of
constructing any required demising walls and (unless Tenant’s Initial Notice
specified that the internal stair openings not be filled in) filling in internal
stair openings necessary to separate

 

-22-



--------------------------------------------------------------------------------

Tenant’s remaining space from such recaptured space. If Tenant’s Initial Notice
specified a range of commencement dates, durations, or spaces under
Section 4.06(b), Landlord’s recapture right may specify any combination of terms
that are within the permitted ranges or permitted combinations of terms
specified in Tenant’s Initial Notice. (For example, if Tenant’s Initial Notice
set forth the ranges of proposed commencement dates, durations, and spaces set
forth at the end of Section 4.06(b) above, Landlord’s notice of recapture notice
could, among other combinations, specify a recapture of one floor commencing in
nine months for a term of four years.) If Landlord should fail to notify Tenant
in writing of such election within said thirty (30) day period, Landlord shall
be deemed to have elected not to exercise its recapture right under this
Section 4.06(c) for the space in question. If Landlord terminates this Lease as
to a portion of the Leased Premises for the period and other terms provided in
this Section 4.06(c) above, Landlord and Tenant shall enter into a modification
of this Lease (in a form satisfactory to both parties) so as to equitably
reflect the recapture of such space. If Landlord exercises its recapture right
under this Section 4.06(c), Landlord may relet the recaptured space to any party
(including any party identified by Tenant).

If Landlord elects to recapture space under this Section 4.06(c) for a period
that covers less than the remainder of the Term of this Lease, in connection
with the delivery of such space to Tenant at the end of such recapture period,
Landlord shall (a) remove any improvements made to such space by or for its
occupant during the recapture period to the extent the same are required to be
removed pursuant to any special restriction on alterations set forth in Tenant’s
Initial Notice (and otherwise comply with any special restrictions as to the
condition of the space set forth in Tenant’s Initial Notice) and (b) remove any
internal stairs installed by such occupant connecting the recaptured space to
other space leased by such occupant. If such occupant holds over in such space
after the end of such recapture period, Landlord shall not be liable to Tenant
for any delay in delivering such recaptured space to Tenant, provided that
Landlord shall use reasonable efforts (including legal process, if appropriate)
to cause such space to be delivered to Tenant free and clear of such occupant.

(d) Tenant’s Request for Approval. If Landlord elects (or is deemed to have
elected) not to exercise its recapture right under Section 4.06(c), Tenant may
thereafter deliver to Landlord a written request for approval (“Request for
Approval”) of a proposed assignment of the Lease or sublease for the space,
term, and on all other terms (including any special restrictions on alterations)
described in Tenant’s Initial Notice (or within the ranges of terms set forth in
such Initial Notice) to a specific proposed assignee or subtenant. Tenant’s
Request for Approval shall be accompanied by an exact copy of the proposed
agreements between Tenant and the proposed assignee or subtenant. Prior to
Tenant’s submission of such Request for Approval, Tenant may request Landlord’s
approval

 

-23-



--------------------------------------------------------------------------------

of the identity of the proposed subtenant or assignee or any other aspects of
the proposed transaction. To the extent not previously approved by Landlord, in
the Request for Approval Tenant shall provide Landlord with (i) the name of the
proposed assignee or subtenant, (ii) such information as to the financial
responsibility and standing of such assignee or subtenant as Landlord shall
reasonably require, (iii) a summary of such of the relevant terms and provisions
upon which the proposed assignment or subletting is to be made as Landlord shall
reasonably require, and (iv) any additional information or documents that are
reasonably requested by Landlord within ten (10) business days after receipt of
the information required to be delivered above. Tenant shall not assign this
Lease, nor sublet the Leased Premises or any portion thereof to any person or
entity who is then a tenant in the Building or any person or entity with whom,
as of the date of Tenant’s inquiry to Landlord as to such prospect, Landlord or
any of its affiliates or agents is currently in bona fide negotiations with
respect to space in the Building (or within the preceding six (6) months has
been in bona fide negotiations with respect to space in the Building as
evidenced by a term sheet or lease proposal from Landlord or the prospect,
together with a counterproposal thereto by the other party, or a signed letter
of intent); provided, however, that this sentence shall not apply if and so long
as Landlord has no suitable space in the Building for such existing tenant or
prospect that is then available or scheduled to become available within six
(6) months before or after the effective date of Tenant’s proposed sublease (or
assignment) and such existing tenant is not vacating all or part of its existing
premises or foregoing any expansion rights in order to sublease such space (or
receive an assignment of the Lease) from Tenant.

(e) Landlord’s Approval. Tenant may assign the Lease or sublease the space set
forth in Tenant’s Initial Notice only after complying with the foregoing
provisions and then obtaining the prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed so long as (x) the use of
the Leased Premises by such proposed assignee or sublessee would-be a Permitted
Use, (y) the character and business reputation of the proposed assignee or
sublessee is consistent with the character of the Building as a first-class
office building, and (z) for any proposed assignment of this Lease or any
proposed sublease that covers (together with all other sublease(s) then in
effect or proposed) more than 90,000 square feet of the Net Rentable Area of the
Leased Premises, excluding subleases under 10,000 square feet of Net Rentable
Area (a “Major Transaction”), the proposed assignee or sublessee is of sound
financial condition sufficient to satisfy its obligations under this Lease or
the sublease, as the case may be, as determined by Landlord in the exercise of
its reasonable business judgment. Landlord shall approve or disapprove the
proposed assignee or sublessee within ten (10) business days after receipt of
all of the information required to be provided or made available to Landlord
under Section 4.06(d); provided that (x) if Tenant’s Request for Approval
conspicuously states in capital letters that Landlord’s failure to

 

-24-



--------------------------------------------------------------------------------

disapprove the proposed assignee or sublessee within ten (10) business days
after receipt of all of the information required to be provided or made
available to Landlord under Section 4.06(d) (subject to clause (y) below in the
case of a Major Transaction), Landlord’s failure to disapprove the proposed
assignee or sublessee within such ten-business-day period shall be deemed an
approval, and (y) for a Major Transaction, Landlord shall not be deemed to have
approved the proposed assignee or sublessee unless and until Landlord shall have
failed to give its approval within a further five (5)-business-day period after
Tenant delivers to Landlord (with a copy of such notice to the holder of any
Mortgage of which Tenant has received notice) a reminder notice conspicuously
stating in capital letters that Landlord has failed to disapprove the proposed
assignee or sublessee within the initial ten (l0)-business-day period and that
Landlord’s failure to disapprove such proposed assignee or sublessee within five
(5) business days after receipt of such reminder notice shall be deemed an
approval. No approval or deemed approval of any assignee or sublessee shall
derogate from any of the provisions of this Section 4.06 or affect any of
Tenant’s rights and obligations to Landlord under the Lease, notwithstanding
anything to the contrary in the proposed form of assignment or sublease. In no
event shall a failure by Landlord to approve a proposed subtenant or assignee
cause a termination of this Lease.

(f) Excess Rents. Except for any sublease or assignment to an Affiliate of
Tenant under Section 4.06(a) above, Tenant shall pay to Landlord two thirds
(2/3rds) of the Profits (as hereafter defined), if any, from any sublease or
assignment, and Tenant shall retain one third (l/3rd) of the Profits, if any,
from such sublease or assignment. “Profits” shall be determined (A) by
deducting, from the rent or other consideration received by Tenant in connection
with any sublease or assignment, the Rent payable hereunder (or the allocable
portion thereof) for the subleased space and monthly payment period in question,
and (B) only after first deducting in full (i.e., without any requirement that
costs be amortized over the term of the sublease or assignment) all of (i) the
amounts incurred by Tenant for alterations installed solely for sublease or
assignment purposes, and (ii) reasonable out-of-pocket subletting and assignment
costs incurred by Tenant including, without limitation, subtenant or assignment
cash inducements, improvement allowances, brokerage commissions and attorneys’
fees. Tenant shall pay to Landlord its share of such Profits, if any, within
thirty (30) days after receipt from time to time of such Profits.

(g) General Terms. In the case of each assignment or sublease: (i) Tenant and
the assignee or subtenant, as the case may be, shall execute an assignment or
sublease, which shall include terms that do not materially differ from those
theretofore disclosed to Landlord; (ii) within five (5) business days after the
execution thereof, an executed copy of the assignment or sublease shall be
delivered to Landlord; (iii) the terms and provisions of any such assignment or

 

-25-



--------------------------------------------------------------------------------

sublease shall specifically prohibit the assignment of the interest of the
assignee or sublessee or the sub-subletting of all or any portion of the Leased
Premises covered by the sublease without the prior written consent of the
Landlord, which shall be granted or withheld in accordance with and subject to
the provisions of this Section 4.06; (iv) no assignment or subletting shall
affect the continuing primary liability of the Tenant originally named herein
(which, following assignment or sublease, shall be joint and several with the
assignee or subtenant, as the case may be; however, Landlord shall have no
obligation to name any such assignee or sublessee, in connection with enforcing
any of Landlord’s rights against the Tenant originally named herein); (v) no
consent by Landlord to any of the foregoing in the specific instance shall
operate as a waiver in any subsequent instance; (vi) each assignee or sublessee
shall be required by the terms of the assignment or sublease to comply with all
applicable provisions of this Lease, to the same extent as Tenant hereunder;
(vii) no assignment or subletting shall permit the assignee, sublessee or any
other person or entity having an interest in the possession, use, occupancy or
utilization of the Leased Premises, to receive or to pay rental or payment on
account of the use, occupancy or utilization of the Leased Premises based in
whole or in part on the net income or profits derived by any person or entity
from any property leased, used, occupied or utilized (other than an amount based
on a fixed percentage or percentages of receipts of sales); and (viii) no
assignment shall be binding upon Landlord, unless Tenant shall deliver to
Landlord an instrument in recordable form which contains a covenant of
assumption by the assignee (and in form and in substance reasonably satisfactory
to Landlord) running to Landlord and all persons claiming by, through and under
Landlord, but the failure or refusal of the assignee to execute such instrument
of assumption shall not release or discharge the assignee from its primary and
joint and several liability for the obligations of the Tenant hereunder. At
Landlord’s request, Tenant and the assignee or subtenant, as the case may be,
shall execute and deliver an instrument acknowledging the terms of this
Section 4.06, in a form mutually acceptable to each of the parties.

(h) No Release. No assignment or subletting by Tenant shall relieve the Tenant
originally named herein of any obligation under this Lease. Tenant shall not
assign the Lease or sublease the Premises or any portion thereof, except in
accordance with the procedures set forth in this Section 4.06. Any assignment or
subletting which conflicts with the provisions hereof shall be void.

(i) Continuing Process. If (a) Tenant has failed to execute an assignment or
sublease within six (6) months for a sublease involving less than two (2) floors
of the Leased Premises (or twelve (12) months for an assignment of the Lease or
a sublease involving two (2) floors or more of the Leased Premises) after the
date of Landlord’s election (or deemed election) by Landlord not to recapture
the space under Section 4.06(c)) (provided that such period may be extended for
not more than two (2) months with respect to a transaction that is then

 

-26-



--------------------------------------------------------------------------------

in active bona fide negotiations if prior to the end of such period Tenant
furnishes Landlord with evidence that within the preceding six months Tenant has
been in active bona fide negotiations with the proposed subtenant or assignee as
evidenced by a signed letter of intent or a term sheet or lease proposal,
together with a counterproposal by the prospect or Tenant), or (b) Tenant
desires to change the terms of the proposed sublease or assignment specified in
Tenant’s Initial Notice as set forth above, Tenant shall again be obligated to
notify Landlord of any intent to assign this Lease or sublet all or any portion
of the Leased Premises, and Landlord shall again have the right to recapture or
to approve any proposed assignment or sublease under Sections 4.06(c) and
(e) above.

4.07 Alterations and Surrender. Tenant shall not make or allow to be made any
alterations or physical additions in or to the Leased Premises without obtaining
the prior written consent of Landlord, which consent shall not be unreasonably
withheld with respect to proposed alterations and additions that (i) comply with
all applicable laws, ordinances, rules and regulations, (ii) are compatible with
the Building and its mechanical, electrical, HVAC and life safety systems, and
do not excessively burden the capacity of such systems; (iii) will not interfere
with the use and occupancy of any other portion of the Building; (iv) will not
affect the structural integrity of the Building; and (v) satisfy the standards
and comply with the procedures and requirements required for Tenant
Improvements, as set forth in Exhibit B attached hereto. Specifically, but
without limiting the generality of the foregoing, Landlord’s right of consent
shall encompass plans and specifications for proposed alterations or additions,
construction means and methods, the identity of any contractor or subcontractor
to be employed on the work of alterations or additions, and the time for
performance of such work. Tenant shall supply to Landlord any documents and
information reasonably requested by Landlord in connection with its consent
hereunder. Notwithstanding the foregoing, any nonstructural alterations within
the Leased Premises (including, without limitation, installations of cabling)
that do not affect any mechanical, electrical, or other Building systems, do not
cost more than $100,000 (as increased every five years after the Effective Date
by the percentage increase in the Index for the preceding five-year period) in
the aggregate for each project (including all related work), and do not
adversely affect the value of the Leased Premises for general office uses shall
not require Landlord’s prior approval, provided that Tenant shall give Landlord
notice of the commencement of such work (including plans and specifications
therefor, as provided herein) at least ten (10) days in advance and the work
otherwise complies with the provisions of this Section 4.07 and this Lease.

All Tenant Improvements permitted hereunder shall be made and performed by
Tenant without cost or expense to Landlord. Tenant shall take such steps as may
be necessary to avoid the filing, perfection or enforcement of any lien for
labor or materials against the Land or the Building by reason of work performed
by or on behalf of Tenant. All Tenant Improvements (whether previously made
under the Existing Lease or hereafter made under this Lease) shall become the
property of Landlord upon the termination of this

 

-27-



--------------------------------------------------------------------------------

Lease and shall be surrendered to Landlord upon the termination of this Lease by
lapse of time or otherwise; provided, however, that this clause shall not apply
(a) to any Tenant Improvements specified for removal by Tenant to Landlord and
approved by Landlord in writing (which approval shall not be unreasonably
withheld) prior to the installation of such Tenant Improvements (whether made
under the Existing Lease or this Lease) or (b) to Tenant’s Property
(collectively, the “Removable Property”). All Removable Property and any Tenant
Improvements made after the Effective Date that are not suitable for general
office uses and are specified by Landlord, at the time of Landlord’s approval of
the same, for removal at the end of the Term, shall be removed by Tenant, at
Tenant’s expense, prior to the expiration of the Term; provided that Tenant
shall not be required to remove its cabling in the Leased Premises at the end of
the Term. Tenant shall be responsible for leaving the Leased Premises clean and
neat (and the obligations of Tenant provided for in this paragraph shall survive
any expiration or termination of this Lease). Title to all Tenant Improvements
not removed by Tenant pursuant to this paragraph on or prior to the termination
of the Term shall automatically be conveyed and transferred by Tenant to
Landlord upon such expiration or termination, and shall be deemed abandoned by
Tenant and shall thereupon become the property of Landlord. Tenant shall execute
such documentation confirming and ratifying such conveyance and transfer as
Landlord shall reasonably require. Any Tenant’s Property that Tenant fails to
remove at the end of the Term shall be deemed abandoned by Tenant, and Landlord
may, at Tenant’s expense, remove, store, and/or dispose of any or all of such
Tenant’s Property. Tenant shall repair at its sole cost and expense all damage
caused to the Leased Premises or the Building by removal of Tenant’ s Removable
Property as Tenant shall be allowed or required to remove from the Leased
Premises by Landlord as set forth above.

4.08 Compliance with Laws and Insurance Standards. Tenant shall not occupy for
use, or permit any portion of the Leased Premises to be occupied or used, for
any business or purpose which is disreputable or creates a fire hazard, or
permit anything to be done which would in any way increase the rate of insurance
coverage on the Building and/or its contents. If Tenant does or permits anything
to be done which shall increase the cost of any insurance policy required to be
carried hereunder, then Tenant shall reimburse Landlord, within thirty (30) days
after demand, for any such additional premiums. Landlord shall deliver to Tenant
a written statement setting forth the amount of any such insurance cost increase
and showing in reasonable detail the manner in which it has been computed.
Subject to the provisions of Section 8.22, Tenant shall comply with all laws,
ordinances, orders, rules and regulations (state, federal, municipal or
promulgated by other agencies or bodies having or claiming jurisdiction) related
to the conduct of Tenant’s business therein, including but not limited to, any
requirements concerning hiring of employees, and Tenant shall keep the Leased
Premises equipped with all safety appliances required by any law or ordinance or
other regulation of any public authority because of any use made by Tenant of
the Leased Premises, and shall procure all licenses and permits so required
because of such use, and, if required by Landlord, do any work so required
because of such use, it being understood that the foregoing provisions shall not
be

 

-28-



--------------------------------------------------------------------------------

construed to broaden in any way the Permitted Use. Any base building life safety
systems required to be installed hereafter in the Leased Premises shall be
installed at Tenant’s expense. Landlord shall repair any components of the base
building life safety systems located within the Leased Premises that Tenant may
from time to time notify Landlord are in need of repair. (Life safety systems
serving to the perimeter of the Leased Premises are Landlord’s repair obligation
under Section 3.06.) Tenant may, in good faith, diligently contest the
application of any law, ordinance or regulation to the Leased Premises or to the
conduct of Tenant’s business therein, provided that (i) Tenant provides Landlord
with notice of such contest and such information with respect thereto as
Landlord may from time to time reasonably request, (ii) Tenant’s conduct of its
business in the Leased Premises pending the resolution of such contest shall not
affect the validity or extent of the insurance that Landlord or Tenant is
required to maintain hereunder or increase the premiums therefor (unless Tenant
agrees to pay such increased premiums), and (iii) Tenant shall indemnify
Landlord (subject to Section 5.05(e)) against all claims, loss, damage and cost
suffered or incurred by Landlord as a result of such contest or the conduct of
Tenant’s business pending the resolution of such contest. Nothing done by Tenant
in its use or occupancy of the Leased Premises shall create, require or cause
imposition of any requirement by any public authority for structural or other
upgrading of or improvement to the Building.

4.09 Entry for Repairs and Leasing. After reasonable notice (but not more than
two days’ notice, except in emergencies when no such notice shall be required),
Landlord, its agents and representatives, shall have the right to enter the
Leased Premises (accompanied by a Tenant representative if Tenant so requests,
except in emergencies) to inspect the same, to exercise such rights as may be
permitted hereunder, to make repairs to the Building, or alterations required
for the Building or other tenant spaces therein, to deal with emergencies, to
post such notices as may be permitted or required by law to prevent the
perfection of liens against Landlord’s interest in the Building or to exhibit
the Leased Premises to prospective tenants (during the last two (2) years of the
Term), purchasers, encumbrancers or others, or for any other purpose as Landlord
may deem necessary or desirable; provided, however, that Landlord shall use its
best efforts not to unreasonably interfere with Tenant’s business operations. At
Tenant’s request, except in cases of emergency, Landlord shall perform any such
repairs or alterations after Business Hours, provided that Tenant shall pay
Landlord, as Additional Rent, the extra costs incurred for such after-hours
work. Tenant shall not be entitled to any abatement of Rent by reason of the
exercise of any such right of entry.

4.10 No Nuisance. Tenant shall conduct its business and control its agents,
employees, invitees and visitors in such manner as not to create any nuisance,
or interfere with, annoy or disturb any other tenant or Landlord in its
operation of the Building.

4.11 Subordination. Landlord represents that, as of the date hereof, there is no
Mortgage on the Building. This Lease and the rights of Tenant hereunder shall be
subject

 

-29-



--------------------------------------------------------------------------------

and subordinate to the lien of any Mortgage, and to any and all advances made
thereunder, interest thereon or costs incurred in connection therewith, provided
that, as a condition to such subordination, the holder of any such Mortgage and
Tenant shall execute an agreement which shall provide (i) that so long as this
Lease is in full force and effect and there exists no Event of Default
hereunder, Tenant’s rights under this Lease shall not be disturbed by reason of
such subordination or by reason of foreclosure of such Mortgage, or exercise of
the statutory power of sale, or receipt of deed in lieu of foreclosure, and (ii)
that Tenant shall attorn to the holder or the purchaser at any such sale or
foreclosure or the grantee of any such deed. In the event of such attornment,
this Lease shall continue in full force and effect as a direct lease between
such mortgagee, purchaser or grantee, as a successor landlord, and Tenant, upon
all the terms, conditions and covenants set forth herein, except that such
mortgagee, purchaser or grantee (unless formerly the Landlord under this Lease)
shall not be (a) bound by any payment of Rent for more than one month in
advance; (b) bound by any amendment or modification of this Lease made after the
date Tenant first had notice of such Mortgage without the consent of the holder
of the Mortgage; (c) liable in any way to Tenant for any act or omission,
neglect or default on the part of Landlord under this Lease; (d) obligated to
perform any work or improvements to be done by Landlord in the Leased Premises;
or (e) subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord. The foregoing, however, shall not relieve such mortgagee or
purchaser of the obligation to remedy or cure any conditions at the Leased
Premises or the Property the existence of which (i) constitutes a Landlord
default under the Lease, (ii) continues at the time of such succession or
acquisition, and (iii) Tenant has provided Landlord and such mortgagee of which
Tenant has received notice with notice of prior to such succession or
acquisition. Without the consent of Tenant, the holder of any such Mortgage
shall have the right to elect to be subject and subordinate to this Lease, such
subordination to be effective upon such terms and conditions as such holder may
direct which are not inconsistent with the provisions hereof.

4.12 Estoppel Certificate. At Landlord’s request, Tenant shall execute (within
fifteen (15) business days after Tenant receives any such request) estoppel
certificates on a form specified by Landlord, addressed to Landlord and (i) any
mortgagee or prospective mortgagee of Landlord or (ii) any purchaser or
prospective purchaser of all or any portion of, or interest in, the Building,
certifying as to such facts (if true) and acknowledging such notice provisions
as such mortgagee(s) or purchaser(s) may reasonably require; provided, however,
that in no event shall any such estoppel certificate require an amendment of the
provisions hereof or otherwise affect or abridge Tenant’s rights hereunder. At
Tenant’s request, Landlord shall execute (within fifteen (15) business days
after Landlord receives any such request) an estoppel certificate addressed to
any prospective assignee or subtenant of Tenant certifying, in a form reasonably
acceptable to Landlord, as to the documents constituting the Lease and any
amendment thereto, the term hereof, and to Landlord’s knowledge the status of
Tenant’s compliance with its obligations hereunder.

 

-30-



--------------------------------------------------------------------------------

4.13 Tenant’s Remedies. Tenant shall look solely to Landlord’s interest in the
Building and the Land for recovery of any judgment from Landlord and in the
insurance proceeds, condemnation awards, and rents therefrom, subject to
Section 8.04 and subject to the rights of any mortgagee under its Mortgage under
Section 4.11 to all rents, profits, issues, proceeds, and awards. Landlord, its
agents, employees, and, if Landlord is a partnership, its partners, whether
general or limited, or if Landlord is a corporation, its directors, officers or
shareholders, shall never be personally liable for any such judgment. Any lien
obtained to enforce any such judgment and levy of execution thereon shall be
subject and subordinate to any Mortgage under Section 4.11.

4.14 Rules and Regulations. Tenant shall comply with the rules and regulations
for the Building attached as Exhibit C and such reasonable amendments thereto as
Landlord may adopt from time to time with prior notice to and consultation with
Tenant. Landlord reserves the right to modify or rescind any of these rules and
regulations and to make future rules and regulations required for the safety,
protection, and maintenance of the Building consistent with first-class
high-rise office towers in downtown Boston, the operation and preservation of
good order thereof, and the protection and comfort of the tenants and their
employees and visitors. Landlord shall not discriminate between Tenant and other
tenants in the Building in enforcing such rules and regulations.

4.16 Payment of Expenses. Tenant shall pay, as Additional Rent, all reasonable
costs, counsel and other fees incurred by Landlord in connection with all
requests by Tenant for consent or approval hereunder, and the successful
enforcement by Landlord of any obligation of Tenant under this Lease. Landlord
shall pay all reasonable costs, counsel and other fees incurred by Tenant in
connection with the successful enforcement by Tenant of any obligation of
Landlord under this Lease.

ARTICLE 5. INSURANCE, INDEMNIFICATION, CASUALTY, AND EMINENT

DOMAIN

5.01 Casualty Insurance. Landlord shall maintain, or cause to be maintained, a
policy or policies of insurance with the premiums thereon fully paid in advance,
issued by and binding upon an insurance company of good financial standing,
insuring the Building against loss or damage by fire or other insurable hazards
and contingencies as are covered in a standard “all risks” property insurance
policy for the full replacement cost thereof (including the Tenant Improvements
in the Leased Premises and excluding footings, foundations and underground
installations), subject to such deductibles as Landlord or its mortgagee shall
from time to time require; provided, that Landlord shall not be obligated to
insure any Tenant’s Property that Tenant may keep or maintain in the Leased
Premises. The replacement cost insurance policy for the Tenant Improvements in
the Leased Premises shall be based on coverage amounts of which Tenant from time
to time notifies Landlord (with such supporting information as may be reasonably
requested by Landlord’s insurer to support such coverage amounts) as Tenant’s
estimate of the replacement cost

 

-31-



--------------------------------------------------------------------------------

thereof (or such higher amounts as Landlord may from time to time estimate for
the replacement cost of the Tenant Improvements), it being understood that the
actual insurance proceeds for an insured claim shall be based on the replacement
cost of the damaged Tenant Improvements in accordance with the terms and
conditions of such replacement cost insurance policy. If the annual premiums
charged Landlord for such casualty insurance exceed the standard premium rates
because the nature of Tenant’s, operations results in extra-hazardous exposure
or because the level of insurance for Tenant Improvements hereunder exceeds the
level generally provided by Landlord for other tenants’ premises in the
Building, then Tenant shall, within thirty (30) days after receipt of
appropriate premium invoices, reimburse Landlord for such increases in premium
as Additional Rent. Upon request of Tenant, Landlord shall provide reasonable
evidence that the insurance required to be maintained hereunder is in full force
and effect.

5.2 Liability Insurance. Landlord (with respect to the Building) and Tenant
(with respect to the Leased Premises and the activities of Tenant within other
portions of the Building) shall maintain or cause to be maintained (whether by
Tenant or its parent company) a policy or policies of commercial general
liability insurance with the premiums thereon fully paid in advance issued by
and binding upon an insurance company of good financial standing, such insurance
to afford minimum protection of not less than Five Million Dollars
($5,000,000.00) for bodily injury or death in any one occurrence and of not less
than One Million Dollars ($1,000,000.00) for property damage in any one
occurrence, or such higher limits, if any, as are customarily carried in similar
first-class high-rise office buildings in downtown Boston, provided, however,
that Landlord shall not request an increase in the limits of Tenant’s policies
more frequently than once every five (5) years. If Landlord’s insurance contains
a general aggregate limit, it shall apply separately to this Lease or be no less
than two times the occurrence limit. The coverages required to be carried shall
be extended to include blanket contractual liability, personal injury liability
(libel, slander, false arrest and wrongful eviction), and broad form property
damage liability. The certificate for Tenant’s insurance shall indicate that the
Tenant’s insurance is primary, with any other insurance available to Landlord or
any other named insured being excess. The certificate for Landlord’s insurance
shall indicate that the Landlord’s insurance is primary, with any other
insurance available to Tenant or any other named insured being excess. During
the Term of this Lease, Landlord shall also maintain workers’ compensation
insurance with statutory limits and employees’ liability insurance with limits
of not less than $1,000,000 for each accident. Upon request of either party, the
other party shall provide reasonable evidence that the insurance required to be
maintained hereunder is in full force and effect.

5.3 Tenant’s Property Insurance.

(a) Tenant shall carry “all risks” property insurance (including but not limited
to sprinkler leakage and water damage) on all Tenant’s Property in the Leased
Premises or located elsewhere in the Building in the amount of its full

 

-32-



--------------------------------------------------------------------------------

replacement cost. In addition, Tenant shall maintain workers’ compensation
insurance and all such other insurance relating to Tenant’s use and occupancy of
the Leased Premises and the Building as may be required by applicable law. All
such policies required to be carried by Tenant hereunder and all evidence of
insurance provided to Landlord shall be issued by responsible, financially sound
companies qualified to do business and in good standing in the Commonwealth of
Massachusetts and shall contain an endorsement showing that Landlord and each
holder of a Mortgage (disclosed in writing to Tenant) is included as an
additional insured (except as to workers compensation insurance and as to
Tenant’s Property), as its interests may appear, and an endorsement whereby the
insurer, agrees not to cancel or alter the policy without not less than thirty
(30) days prior written notice to Landlord, to such mortgagee and all other
named insureds. Tenant shall, on or prior to the Term Commencement Date, deposit
with Landlord certificates of such insurance, and thereafter, on or prior to
fifteen (15) days before the expiration date of any coverage thereunder, shall
deposit with Landlord certificates evidencing the renewal of such policies. Any
insurance under this Article 5 may be maintained by Tenant under a blanket
policy or policies; provided, however, that (a) the minimum amount of the total
insurance afforded by such blanket policy which shall be allocabie to the Leased
Premises and any sublimits of such policy allocable to the Leased Premises,
shall be in amounts which shall not be less than the amounts of the insurance
required hereunder (and the general aggregate limit shall be no less than two
times the occurrence limit), (b) if such blanket policies do not provide
separate sublimits for the Leased Premises, such policies shall be for such
higher amounts as Landlord may from tine to time reasonably approve in a manner
consistent with comparable first-class high-rise office towers in downtown
Boston, and (c) the protection afforded to Landlord and each holder of a
Mortgage under any blanket policy shall be not less than that which would have
been afforded under a separate policy or policies relating only to the Leased
Premises, and the certificate evidencing such insurance shall contain provisions
confirming the foregoing.

(b) In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant hereunder, Landlord shall be authorized (but not required)
to procure such coverage in the amounts stated with all costs thereof to be
chargeable to Tenant as Additional Rent, and payable by Tenant upon receipt of
written invoice therefor.

5.04 Indemnity and Exoneration. Except to the extent such indemnity or
exoneration is prohibited by law and subject to Section 5.05 below:

(a) Tenants Risk. All of Tenant’s Property that, during the continuance of this
Lease or any occupancy of the Premises by Tenant or anyone claiming under
Tenant, may be in the Leased Premises or elsewhere in the Building, and (subject
to Section 5.07 below) all Tenant Extra Improvements, shall be at the sole risk
and

 

-33-



--------------------------------------------------------------------------------

hazard of Tenant. If the whole or any part thereof shall be destroyed or damaged
by fire, water or otherwise, by the leakage or bursting of water pipes, steam
pipes, or other pipes, or from any other cause, no part of such loss or damage
is to be charged to or be borne by Landlord. Notwithstanding the foregoing but
subject to Section 5.05, Landlord shall not be exonerated for such damage or
loss to the extent the same is caused by Landlord’s negligence or willful
misconduct. Landlord, shall not be liable to Tenant for injury to any person or
any loss or damage to any of Tenant’s Property or (subject to Section 5.07
below) any Tenant Extra Improvements or any inconvenience caused by theft,
burglary, or other criminal act by a third party, or by other acts of
unauthorized persons in or about the Building;

(b) Tenant’s Indemnification. Subject to the limitations on Tenant’s liability
set forth in this Section 5.04 and elsewhere in this Lease, Tenant shall
indemnify Landlord and hold Landlord harmless of and from any and all loss,
cost, damage, injury or expense to the extent arising from claims of injury to
or death of person, or damage to property (i) occurring in the Leased Premises
or resulting from the use or occupancy of the Leased Premises or activities of
Tenant in the Leased Premises, except to the extent due to the negligence, fault
or misconduct of Landlord or any of its agents, employees, or contractors, or
(ii) resulting from the negligence, fault or misconduct of Tenant or its agents,
employees, or contractors in the Building;

(c) Tenant’s Work. Subject to the limitations on Tenant’s liability set forth in
this Section 5.04 and elsewhere in this Lease, Tenant shall hold and save
Landlord harmless and indemnify Landlord of and from any and all loss, cost,
damage, injury or expense to the extent arising from claims for work or labor
performed, materials or supplies furnished to or at the request of Tenant or in
connection with performance of any work done by or for the account of Tenant in
the Leased Premises or the Building (except for work performed by Landlord); and

(d) Landlord’s Indemnification. Subject to the limitations on Landlord’s
liability set forth in this Section 5.04 and elsewhere in this Lease, Landlord
shall hold harmless and indemnify Tenant against any and all loss, cost, damage,
injury or expense incurred by Tenant arising from (i) claims of injury to or
death of persons or damage to property in or upon the common areas of the
Building or the Land, to the extent due to the negligence, fault or misconduct
of Landlord or any of its agents, employees, or contractors, and (ii) any claim
asserted against Tenant by the City of Boston or any other governmental
authority based on any alleged noncompliance of the Leased Premises or the
Building with any applicable building codes or regulations in effect at the Term
Commencement Date under the Original Lease; provided that Landlord shall not be
responsible for any noncompliance of the Tenant Improvements.

 

-34-



--------------------------------------------------------------------------------

(e) Defense and Settlement. Promptly upon receipt by either party (the
“Indemnified Party”) of a notice of a claim, suit or action by a third party for
which the Indemnified Party is entitled to indemnification by the other party
(the “Indemnifying Party”) under this Section 5.04 or elsewhere as expressly set
forth in this Lease, the Indemnified Party shall give the Indemnifying Party
written notice thereof, together with copies of all documents received by the
Indemnified Party in connection therewith. The Indemnified Party shall, at the
Indemnifying Party’s’ request, tender to the Indemnifying Party control of the
defense and settlement thereof (provided that such settlement does not impose
any liability on the Indemnified Party not satisfied by the Indemnifying Party
or involve an admission of liability on the part of the Indemnified Party) and
shall reasonably cooperate with the Indemnifying Party in such defense. The
Indemnifying Party shall have the right to engage counsel of the Indemnifying
Party’s choice reasonably acceptable to the Indemnified Party. Until the
Indemnifying Party accepts control of the defense of such claim, the Indemnified
Party shall have the right to employ the Indemnified Party’s own counsel,
reasonably acceptable to the Indemnifying Party. If the Indemnified Party
believes that it needs its own independent counsel, the costs and expenses
thereof shall be for the Indemnified Party’s own account and the Indemnified
Party shall not have a claim hereunder for reimbursement therefor. The giving of
notice including the delivery of all documents and, if requested, tendering
defense of claims, required by this paragraph are conditions precedent to the
Indemnifying Party’s indemnification obligations under this Section 5.04 or
elsewhere as expressly set forth in this Lease, as the case may be. The
Indemnified Party shall have no claim for indemnification for any settlement of
any claim unless written notice of such settlement shall have been first
furnished to the Indemnifying Party in accordance with the provisions of this
paragraph, and the Indemnifying Party shall have consented, in writing, to such
settlement. If requested by either party, the parties shall use reasonable
efforts to maintain the confidentiality of any non-public matters that are
subject to indemnification hereunder, except that disclosure of such matters
shall not be prohibited (x) if disclosure is required by law or by a court or
public authority of competent jurisdiction, (y) in connection with the
enforcement of each party’s rights and remedies hereunder, or (z) to each
party’s respective insurers, accountants, agents, attorneys, advisors, and
existing or prospective lenders, investors, or buyers.

5.05 Waiver of Subrogation Rights.

(a) Anything in this Lease to the contrary notwithstanding, to the extent any
such claim is covered by insurance, or would be covered by any required
insurance, Landlord and Tenant each waive all rights of recovery, claim, action
or cause of action against the other, its agents (including partners, both
general and limited), officers, directors, shareholders or employees, for any
loss or damage that may occur to the Leased Premises, or any improvements
thereto, to the Building or

 

-35-



--------------------------------------------------------------------------------

to any personal property of such party therein, by reason of fire, the elements,
or any other cause which are required to be insured against under the terms of
the “all risks” property insurance policies obtained pursuant to this Lease, or
any other peril which is in fact insured, regardless of cause or origin,
including negligence of the other party hereto, its agents, officers or
employees; and each party covenants that no insurer shall hold any right of
subrogation against such other party. Each party shall advise insurers of the
foregoing and such waiver shall be a part of each/policy maintained by such
party which applies to the Leased Premises, any part of the Building or Tenant’s
use and occupancy of any part thereof. Each party shall be responsible for
maintaining the waiver of subrogation endorsement as part of its respective
insurance policy.

(b) In no event shall Landlord be liable to Tenant for any indirect or
consequential damages (including any loss of business or profits) or for loss or
damage to any works of art, or other unusually valuable property or equipment
not customarily expected to be found within comparable business offices in
downtown Boston. In no event shall Tenant be liable to Landlord for any indirect
or consequential damages (including any loss of business or profits) or for loss
or damage to any works of art, or other unusually valuable property or equipment
not customarily expected to be found within comparable office towers in downtown
Boston.

(c) Notwithstanding Section 5.05(b) above, the formulas for computing damages
that are expressly set forth in Sections 6.03 through 6.05 for Tenant’s default
under this Lease and the remedies set forth in Section 8.02 for Tenant’s
holdover shall not be deemed to be indirect or consequential damages.

5.06 Condemnation and Loss or Damage.

(a) If the Leased Premises (or any material part thereof covering at least
one-fourth of the Net Rentable Area of Leased Premises) or any portion of the
Building (including access to the Leased Premises) shall be taken or condemned
for any public purpose to such an extent as to render the Leased Premises or
remaining portion thereof unfit for use and occupancy in accordance with
standards generally applicable to first-class high-rise office buildings in
downtown Boston, this Lease shall, at the option of Tenant (provided such option
shall be exercised by Tenant giving notice to Landlord within sixty (60) days
from the date Tenant has been notified in writing of such taking or
condemnation) forthwith cease and terminate as of the date of the taking. If the
Leased Premises (or any material part thereof covering at least one-fourth of
the Net Rentable Area of Leased Premises) or a substantial portion of the
Building (including access to the Building that renders the Building unfit for
use and occupancy in accordance with standards generally applicable to
first-class high-rise office buildings in downtown Boston) shall be

 

-36-



--------------------------------------------------------------------------------

taken or condemned for any public purpose, this Lease shall, at the option of
Landlord (provided such option shall be exercised by Landlord giving of notice
to Tenant within sixty (60) days from the date Landlord has been notified in
writing of such taking or condemnation) forthwith cease and terminate as of the
date of the taking. Landlord’s right to terminate as set forth in the
immediately preceding sentence shall be effective only if Landlord terminates
the leases of all tenants, in the Office Section of the Building that are
similarly situated with respect to the taking or condemnation (regardless of the
amount of space demised to such tenants). All proceeds from any taking or
condemnation of the Leased Premises shall belong to and be paid to Landlord, and
Tenant hereby assigns to Landlord its interest in said proceeds, subject to the
rights of any holder of any Mortgage; provided, however, that Landlord shall
cooperate with Tenant if Tenant seeks, in a separate proceeding, to recover, at
its cost and expense, compensation for its moving and relocation expenses and
Tenant’s Property. In no event shall any such recovery by Tenant have the effect
of diminishing or delaying the award payable to Landlord on account of any
taking or condemnation. If in any such case the Leased Premises or any portion
thereof are rendered unfit for use and occupation in accordance with standards
generally applicable to first-class high-rise office buildings in downtown
Boston (or any common areas or facilities required for access to the Leased
Premises are taken) and this Lease is not terminated, Landlord shall use due
diligence (following the expiration of the period in which Landlord may
terminate this Lease pursuant to the foregoing provisions of this Section and
subject to the extent and availability of the condemnation proceeds received by
Landlord) to put the Leased Premises, or any common areas or facilities required
for access to the Leased Premises, or what may remain of either (excluding any
items installed or paid for by Tenant which Tenant may be required to remove
pursuant to Section 4.07), into proper condition for use and occupation, and a
just proportion of the Gross Rent according to the nature and extent of the
taking shall be abated until the Leased Premises or such remainder shall have
been put by Landlord in such condition; and in case of a taking which
permanently reduces the area of the Leased Premises, a just proportion of the
Gross Rent shall be abated for the remainder of the Term.

(b) In the event of a temporary taking of the Leased Premises or any part
thereof not exceeding sixty (60) days, a just proportion of the Gross Rent
according to the nature and extent of the taking shall be abated for the period
of such temporary taking, and Tenant shall remain fully obligated for
performance of all of the other covenants and obligations on its part to be
performed pursuant to the terms of this Lease. All proceeds awarded or paid with
respect thereto shall belong to Landlord.

5.07 Damage Due to Fire and Casualty.

 

-37-



--------------------------------------------------------------------------------

(a) Restoration and Rent Abatement. If the Building or the Leased Premises or
any part thereof shall be damaged by fire or other insured casualty, then,
subject to the terms of this Section 5.07 below, Landlord shall proceed with
diligence, subject to then applicable statutes, building codes, zoning
ordinances and regulations of any governmental authority, and at the expense of
Landlord (but only to the extent of insurance proceeds made available to
Landlord by any mortgagee of the Building and any ground lessor) to repair or
cause to be repaired such damage, including such Tenant Improvements as shall
have been so damaged. If such damage arises from any act or omission of Tenant,
Tenant shall reimburse Landlord for the cost of repair up to the deductible
amount in Landlord’s insurance policy (which deductible is currently $5,000,
subject to increase by Landlord from time to time in a commercially reasonable
manner not inconsistent with the operation of first-class high-rise office
towers in downtown Boston). If Tenant desires to change the layout or other
aspects of the damaged Tenant Improvements that require restoration, Tenant
shall submit plans and specifications for such changes to Landlord for approval
in accordance with Section 4.07. All repairs to Tenant Improvements shall be
performed by Landlord, to the extent of the available proceeds from the
Landlord’s insurance policy under Section 5.01 that are attributable to the cost
of restoring the damaged Tenant Improvements. If particular items or materials
of Tenant Improvements are not reasonably available for inclusion in such
restoration, substitutes of comparable quality may be used in such restoration
with Tenant’s reasonable prior approval. To the extent the cost of Tenant
Improvements that Tenant desires to install as part of such restoration shall
exceed such proceeds, such Tenant Improvements shall be installed by Landlord at
Tenant’s expense. At Tenant’s request, Landlord shall provide its good faith
estimate of the estimated costs that Landlord then expects to incur at Tenant’s
expense, which amounts shall be subject to Tenant’s prior reasonable approval.
The cost of any repairs that are performed by Landlord at Tenant’s expense under
this Section 5.07 (including costs of design fees, and reasonable charges for
administration, overhead and construction management services by Landlord and
Landlord’s contractor) shall constitute Additional Rent hereunder. All repairs
to and replacements of Tenant’s Property shall be made by and at the expense of
Tenant. If the Leased Premises or any part thereof shall have been rendered
unfit for use and occupation hereunder by reason of such damage, the Gross Rent
or a just and proportionate part thereof, according to the nature and extent to
which the Leased Premises shall have been so rendered unfit, shall be abated
from the date of casualty until the date that Landlord shall have restored the
Leased Premises (including the Tenant Improvements) as nearly as practicable to
the condition in which they were immediately prior to such fire or other
casualty, plus a reasonable period of time, not to exceed ten business days, for
Tenant to move in and re-install any Tenant’s Property damaged by such casualty
(the parties agreeing to reasonably cooperate with each other to coordinate the
restoration of the Tenant Improvements by Landlord and the re-installation of
Tenant’s Property by Tenant so as to restore

 

-38-



--------------------------------------------------------------------------------

the affected portion of the Leased Premises as soon as practicable); provided,
however, that there shall be no abatement for the period of any delay in
completing the Tenant Improvements arising from any changes by Tenant in the
layout or other aspects of the damaged Tenant Improvements as set forth above,
or from any changes in Tenant’s Property or other areas of the Leased Premises,
or from any delay in the work due to Tenant’s approval of the costs of such work
as set forth above. Landlord shall not be liable for delays in the making of any
such repairs which are due to events of Force Majeure, nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from delays in repairing such damage. The preceding sentence
shall not derogate from the provisions regarding rent abatement and termination
expressly set forth in this Section 5.07.

(b) Landlord Termination Right. If (i) the Leased Premises are so damaged by
fire or other casualty (whether or not insured) at any time during the last
thirty months of the Term that the cost to repair such damage is reasonably
estimated to exceed one-third of the total Gross Rent payable hereunder for the
period from the estimated completion date of repair until the end of the Term,
(ii) at any time the Building (or any portion thereof, whether or not including
any portion of the Leased Premises) is so damaged by fire or other casualty
(whether or not insured) that substantial alteration or reconstruction (i.e.,
damages resulting in an Estimated Restoration Date more than twelve (12) months
from the date of damage as set forth in an engineering estimate provided by
Landlord) or demolition of the Building (or a portion thereof) shall in
Landlord’s judgment be required, or (iii) at any time damage to the Building
occurs by fire or other insured casualty and any mortgagee or ground lessor
shall refuse to permit insurance proceeds to be utilized for the repair or
replacement of such property and Landlord determines not to repair such damage,
then and in any of such events, this Lease and the term hereof may be terminated
at the election of Landlord by a notice from Landlord to Tenant within sixty
(60) days, or such longer period as is required to complete arrangements with
any mortgagee or ground lessor regarding such situation (not to exceed a total
of one hundred twenty days), following such fire or other casually; the
effective termination date pursuant to such notice shall be not less than thirty
(30) days after the day on which such termination notice is received by Tenant;
provided that in the case of a termination by Landlord under clause (i) or
(iii) above, if Tenant may continue to lawfully occupy the undamaged portion of
the Leased Premises in accordance with all applicable building codes and other
legal requirements notwithstanding such casualty, Tenant may elect, by notice to
Landlord given within thirty (30) days after the date that Landlord gives such
termination notice, to extend such effective termination date as to the entire
undamaged portion of the Leased Premises (provided that such undamaged portion
includes full floors covering more than 50% of the Leased Premises existing
prior to such casualty that are contiguous to each other and that Landlord may
elect to exclude any space on

 

-39-



--------------------------------------------------------------------------------

floors not contiguous to such undamaged full floors that Landlord deems
necessary for leasing with other space to third parties) for up to the date one
year after the casualty, provided that Landlord shall not be required to restore
the Building (including any Tenant Improvements) and Tenant shall not be
entitled to any rent abatement for such undamaged portion for any period beyond
the effective date of termination that would have occurred pursuant to the
Landlord’s termination notice. (If Tenant then has an outstanding right to
extend the Term under Article 9 and Landlord exercises its termination right
under clause (i) of the immediately preceding sentence, Tenant may irrevocably
exercise its extension option under Article 9 by notice delivered to Landlord
within thirty (30) days after receipt of Landlord’s termination notice under
such clause (i), in which event (a) such termination notice shall be deemed to
have been rescinded and (b) the Base Rent for the Extension Term shall be
determined at the time and in the manner set forth in Section 9.02 and Article
7, provided that Tenant shall have no right to deliver a Withdrawal Notice with
respect thereto. Landlord’s right to terminate under clauses (ii) and
(iii) above shall be effective only if Landlord terminates the leases of all
tenants in the Office Section of the Building that are similarly situated with
respect to the casualty, regardless of the amount of space demised to such
tenants.) In the event of any termination, the Term shall expire as though such
effective termination date were the date originally stipulated in the Basic
Lease Information section for the end of the Term and the Gross Rent shall be
apportioned as of such date (which apportionment date shall not affect the rent
abatement otherwise available during the period prior to such termination, to
the extent set forth in Section 5.07(a) above).

(c) Tenant Termination Right. If all or part of the Leased Premises shall be
destroyed or rendered wholly untenantable by fire or other casualty (whether or
not insured) and this Lease has not been terminated pursuant to any other
provision hereof, Landlord shall prepare an engineering estimate of the date
when the Landlord’s restoration work will be substantially completed (the
“Estimated Restoration Date”) and give written notice thereof to Tenant within
90 days after the date of the damage; provided, that if such damage is due to an
uninsured casualty and Landlord elects not to restore such damage, Landlord
shall so notify Tenant within such 90-day period. If the Estimated Restoration
Date is later than one year from the date of the damage, or if Landlord gives
notice under the proviso clause of the preceding sentence that such damage will
not be restored, Tenant may terminate this Lease by giving Landlord written
notice of its election to do so within forty-five (45) days after the date of
Landlord’s notice under this paragraph above. Tenant shall have no right to
terminate this Lease on account of fire or other casualty, except as expressly
provided in this Section 5.07(c).

If Landlord’s restoration work has not been substantially completed within the
one-year period after the date of damage (or such later date as may have been

 

-40-



--------------------------------------------------------------------------------

specified in Landlord’s initial notice of the Estimated Restoration Date),
subject in either case to extension for not more than ninety (90) days, except
in cases of Force Majeure, in which event the extension shall not exceed a total
of six (6) months in the aggregate, then Tenant shall have the right to
terminate this Lease by giving Landlord written notice of its election to do so
within 30 days after the end of such period, and if Tenant timely gives such
notice, this Lease shall terminate 30 days after the date thereof unless
Landlord’s restoration work is substantially completed within such 30-day
period, in which event such termination notice shall be void and this Lease
shall continue in full force and effect.

If Landlord shall not have terminated the Lease pursuant to Section 5.07(b),
Tenant shall also have the right to terminate this Lease if the conditions
described in clause (i) of Section 5.07(b) shall occur, by notice from Tenant to
Landlord given within sixty (60) days after the date of damage, the effective
date of which shall not be less than thirty (30) days or more than ninety
(90) days after the day on which the termination notice is given to Landlord.
Tenant’s notice may specify a later date for such termination, not more than one
year after the casualty, provided that Tenant may continue to lawfully occupy
the Leased Premises in accordance with all applicable building codes and other
legal requirements notwithstanding such casualty, Landlord shall not be required
to restore the Building (including any Tenant Improvements), and Tenant shall
not be entitled to any rent abatement for any period beyond the date ninety
(90) days after the day on which the termination notice is given to Landlord.

(d) Rights to Proceeds. The proceeds from any insurance paid by reason of damage
to or destruction of the Building or any part thereof, the Building Standard
Improvements, the Tenant Improvements, and any other element, component or
property insured by Landlord shall belong to and be paid to Landlord, subject to
the rights of the holder of any Mortgage, and Tenant hereby assigns to Landlord
any interest in said proceeds. Notwithstanding the foregoing, if this Lease is
terminated under this Section 5.07 effective as of a date that is more than
three (3) years prior to the then scheduled expiration of the Term, then,
subject to the rights of the holder of any Mortgage, (i) the proceeds of the
property insurance that are attributable to the Tenant Improvements in the
Leased Premises shall belong to and be paid to Landlord in an amount equal to
the Standard Tenant Build-out Amount and (ii) Tenant shall be entitled to any
balance of such proceeds for the Tenant Improvements. For purposes of this
paragraph, the “Standard Tenant Build-out Amount” shall mean $50.00 per square
foot of the Net Rentable Area of the Leased Premises (as increased by the
percentage increase in the Index between the Effective Date of this Lease and
the effective date of the termination of the Lease).

 

-41-



--------------------------------------------------------------------------------

ARTICLE 6

6.01 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” on the part of Tenant:

(a) Nonpayment Of Rent. Failure to pay any payment of Rent due and payable
hereunder, upon the date when payment is due, such failure continuing for a
period of five (5) business days after written notice of such failure; provided,
however, that Landlord shall not be required to provide such notice more than
twice during any one-year period within the Term with respect to non-payment of
Gross Rent, the third such non-payment constituting default without requirement
of notice;

(b) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in Section 6.01(a), such
failure continuing for thirty (30) days after written notice of such failure (or
such longer period as is reasonably necessary to remedy such default, provided
that Tenant shall within such thirty (30) day period have commenced such remedy
and thereafter Tenant shall continuously and diligently pursue such remedy at
all times until such default is cured);

(c) Abandonment. Abandonment of the Leased Premises or any part thereof during
the Term. Tenant shall be deemed to have abandoned the Leased Premises if the
Leased Premises remain substantially vacant or unoccupied to an extent that
vitiates the validity of insurance coverage thereon;

(d) General Assignment. A general assignment by Tenant for the benefit of
creditors;

(e) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged or unstayed for a period of sixty (60) days. In
the event that under applicable law the trustee in bankruptcy or Tenant has the
right to affirm this Lease and continue to perform the obligations of Tenant
hereunder, such trustee or Tenant shall, in such time period as may be permitted
by the bankruptcy court having jurisdiction, cure all defaults of Tenant
hereunder outstanding as of the date of the affirmance of this Lease and provide
to Landlord such adequate assurances as may be necessary to ensure Landlord of
the continued performance of Tenant’s obligations under this Lease;

(f) Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Leased Premises, if such
receivership remains undissolved for a period of ten (10) business days after
creation thereof;

 

-42-



--------------------------------------------------------------------------------

(g) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Leased Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ten
(10) business days after the levy thereof;

(h) Insolvency. The admission by Tenant in writing of its inability, to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding or, if
within sixty (60) days after the commencement of any proceeding against Tenant
seeking any reorganization, or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed.

6.02 Remedies upon Default.

(a) If an Event of Default occurs, Landlord shall have the right, with or
without notice or demand, immediately to terminate this Lease, and at any time
thereafter recover possession of the Leased Premises or any part thereof and
expel and remove therefrom Tenant and any other person occupying the same, by
any lawful means, and again repossess and enjoy the Leased Premises without
prejudice to any of the remedies that Landlord may have under this Lease, or at
law or equity by reason of Tenant’s default or of such termination. Nothing in
this Article 6 shall be construed to derogate from the provisions of
Section 5.05(b) as to Tenant’s liability for indirect or consequential damages.

(b) Even though Tenant has breached this Lease, this Lease shall continue in
effect for so long as Landlord does not terminate Tenant’s right to possession
under Section 6.02(a) hereof, and Landlord may enforce all of its rights and
remedies under this Lease, including, without limitation, the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Leased Premises or the appointment of a receiver upon application of
Landlord to protect Landlord’s interest under this Lease shall not constitute an
election to terminate Tenant’s right to possession.

6.03 Damages upon Termination. Should Landlord terminate this Lease pursuant to
the provisions of Section 6.02(a) hereof, Landlord shall have all the rights and
remedies of a landlord in law or in equity. Upon such termination, in addition
to any other rights and remedies to which Landlord may be entitled under
applicable law, Landlord shall be entitled to recover from Tenant: (i) the worth
at the time of award of the unpaid Rent and other amounts which had been earned
at the time of termination; (ii) the worth at

 

-43-



--------------------------------------------------------------------------------

the time of award of the amount by which the unpaid Rent which would have been
earned after termination until the time of award exceeds the amount of such Rent
loss that the Tenant proves could have been reasonably avoided; (iii) the worth
at the time of award of the amount by which the unpaid Rent for the balance of
the Term after the time of award exceeds the rental value of the Premises for
the balance of the Term; and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately and directly caused by Tenant’s
failure to perform its obligations under this Lease or which, in the ordinary
course, would be likely to result therefrom. Tenant further covenants, as an
additional cumulative obligation after any such termination, to punctually pay
to Landlord all sums and perform all obligations which Tenant covenants in this
Lease to pay and to perform, as if this Lease had not been terminated. In
calculating the amounts to be paid by Tenant pursuant to this Section 6.03,
Tenant shall be credited with any amount paid to Landlord pursuant to this
Section 6.03 and also (in respect of the amounts referred to in (i) and (ii))
the net proceeds of rent obtained by Landlord by reletting the Leased Premises
through the time of award, after deducting all Landlord’s expenses in connection
with such reletting, including, without limitation, all repossession costs,
brokerage commissions, fees for legal services and expenses of preparing the
Leased Premises for reletting, it being agreed by Tenant that Landlord may
(x) relet the Leased Premises or any part thereof for a term or terms which may
at Landlord’s option be equal or less than or exceed the period which would
otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in the exercise of its business judgment
considers advisable or necessary to relet the same and (y) make such
alterations, repairs and decorations in the Leased Premises as Landlord in the
exercise of its business judgment considers advisable or necessary to relet the
same, and no action of Landlord in accordance with the foregoing or failure to
relet or collect rent under Landlord’s reletting of the Premises shall operate
or be construed to release or reduce Tenant’s liability as aforesaid. The “time
of award” shall refer to such time as (I) Tenant shall, as a settlement of the
amounts due pursuant to this Section 6.03, pay to Landlord such sums pursuant to
a written agreement in form and substance satisfactory to Landlord, or (II) the
date on which a judgment shall be entered in a court of competent jurisdiction
to the effect that Tenant shall pay Landlord the amounts due and owing pursuant
to this Section 6.03. The “worth at the time of award” of the amounts referred
to in (i) and (ii) shall mean such amounts together with interest at the lesser
of (x) the prime rate from time to time published in the Wall Street Journal
plus four percent per annum or (y) the maximum rate allowed by law. The “worth
at the time of award” of the amount referred to in (iii) shall mean such amounts
as computed by reference to competent appraisal evidence or the formula
prescribed by and using the lowest discount rate permitted under applicable law.

Landlord’s actual damages hereunder shall be subject to mitigation by the amount
of the damages that Tenant proves would have been avoided by Landlord in the
exercise of commercially reasonable efforts to relet the Leased Premises;
provided that such reasonable efforts shall not require Landlord (i) to solicit
or negotiate with prospective new tenants until Landlord obtains full and
complete possession of the Leased Premises, free of

 

-44-



--------------------------------------------------------------------------------

any claim by Tenant or its successors, (ii) to relet the Leased Premises prior
to leasing any other space in the Building then available or scheduled to become
available, (iii) to relet the Leased Premises in a manner inconsistent with
Landlord’s leasing requirements under the preceding sentence or inconsistent
with the criteria for Landlord’s approval of proposed assignees or subtenants
under Section 4.06, (iv) to expend any amounts on tenant improvements or other
leasing costs in excess of the levels in Landlord’s budget or leasing guidelines
for the Building, or (v) to relet the Leased Premises for a rental less than the
current fair market rental then prevailing for similar office space in the
Building. Tenant’s liability hereunder shall not be diminished or reduced if, or
to the extent, that such reasonable efforts of Landlord to relet the Leased
Premises are unsuccessful.

6.04 Computation of Rent for Purposes of Default. For purposes of computing
unpaid Rent which would have accrued and become payable under this Lease
pursuant to the provisions of Section 6.03, unpaid Rent shall consist of the sum
of:

(1) the total Base Rent for the balance of the Term, plus

(2) a computation of the Operating Cost and Impositions for the balance of the
Term, the assumed Operating Cost for the calendar year of the default and each
future calendar year in the Term to be equal to the Operating Cost for the
calendar year prior to the year in which the default occurs compounded at a per
annum rate equal to the mean average rate of inflation for the preceding five
(5) calendar years as determined pursuant to the Index.

6.5 Liquidated Damages. In lieu of the damages provided for in Section 6.03,
Landlord, at its sole option, may by written notice to Tenant, at any time after
this Lease is terminated pursuant to Section 6.02(a) or is otherwise terminated
for breach of any obligation of Tenant, elect to recover, and Tenant shall
thereupon pay, as liquidated damages, an amount equal to the aggregate of Gross
Rent accrued for a one-year period ending on the first day of the month
immediately prior to any such termination, plus the amount of Gross Rent accrued
and unpaid at the later of (i) the time of any such termination, or (ii) the
time when Tenant vacates the Leased Premises, and less the amount of any
recovery by Landlord under the provisions of Section 6.03.

6.6 Rights of Landlord in Bankruptcy. Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove for and obtain in proceedings
for bankruptcy or insolvency, by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater, equal to, or less than the amount
of the loss or damages referred to in this Article 6.

 

-45-



--------------------------------------------------------------------------------

6.07 Late Charge. In addition to its other remedies, Landlord shall have the
right to add to the amount of any payment required to be made by Tenant
hereunder, and which is not paid on or before the date the same is due, an
amount equal to (i) two percent (2%) of the delinquency after five (5) days and
(ii) five percent (5%) of the delinquency after ten (10) days for each month or
any portion thereof that the delinquency remains outstanding after notice of
such delinquency, the parties agreeing that Landlord’s damage by virtue of such
delinquencies would be difficult to compute and the amount stated herein
represents a reasonable estimate thereof. The late charge shall be due upon
demand by Landlord. Tenant shall reimburse Landlord for all costs and expenses
(including reasonable attorney’s fees) incurred by Landlord to recover the late
charges due hereunder.



--------------------------------------------------------------------------------

ARTICLE 8. MISCELLANEOUS

8.01 No Waiver. Failure of Landlord or Tenant to declare any default immediately
upon occurrence thereof, or delay in taking any action in connection therewith,
shall not waive such default, but Landlord or Tenant, as the case may be, shall
have the right to declare any such default at any time thereafter.

8.2 Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay for each month of holdover tenancy (x) twice the Base Rent that Tenant was
obligated to pay for the month immediately preceding the end of the Term for
each month or partial month of any such hold-over period plus (y) Tenant’s
Proportionate Share of Operating Cost and Impositions for such period, together
with such other amounts as may become due hereunder. No holding over by Tenant
after the Term shall operate to extend the Term. In the event of any
unauthorized holding over, Tenant shall indemnify Landlord, subject to the
provisions of Section 5.04(e), (i) against all claims for damages by any other
tenant to whom Landlord may have leased all or any part of the Leased Premises
covered hereby effective upon the termination of this Lease, and (ii) for all
other losses, costs and expenses, including reasonable attorney’s fees, incurred
by Landlord by reason of such holding over. Any holding over with the consent of
Landlord in writing shall thereafter constitute a lease from month to month.

8.3 Amendments and Modifications. This Lease may not be altered, changed or
amended, except by an instrument in writing signed by both parties hereto.

8.4 Transfers by Landlord. Landlord shall have the right to transfer and assign,
in whole or in part, all of its rights and obligations hereunder to any person
or entity to which Landlord sells or otherwise transfers Landlord’s interest in
the Building. The covenants and obligations of Landlord contained in this Lease
shall be binding upon Landlord and its successors from time to time only with
respect to breaches occurring during their respective periods of ownership of
the Landlord’s interest hereunder. Notwithstanding the foregoing, upon any sale
or other transfer of Landlord’s interest in the Building (other than transfers
made in connection with a mortgage granted by Landlord on the Property, as to
which Section 4.11 shall apply), (i) the transferring Landlord shall not have
any further liability or obligation under this Lease to Tenant, for matters
arising before or after the date of such sale or transfer, and (ii) the
transferee Landlord shall be deemed to have assumed all liabilities and
obligations of the transferring Landlord under this Lease, for matters arising
before and after the date of such sale or transfer. Nothing in this Section 8.04
shall be construed to supersede, or derogate from the right of any transferring
or transferee Landlord to rely conclusively upon, the certifications made in any
estoppel certificate delivered by Tenant to Landlord pursuant to Section 4.12.
The foregoing provisions of this assumption shall be self-operative upon the
occurrence of any such sale or transfer, without the need for any separate
instrument, but in confirmation

 

-48-



--------------------------------------------------------------------------------

thereof upon the request of Tenant the transferee Landlord shall execute and
deliver to Tenant an agreement confirming such assumption.

8.5 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the fullest extent permitted by law.

8.6 Notices. All notices, demands, consents and approvals which may be or are
required to be given by either party to the other hereunder shall be in writing
and shall be deemed to have been fully given by personal delivery, or on the
next business day after being entrusted to a nationally recognized overnight
courier service providing receipts for delivery, or three (3) business days
after being deposited in the United States mail, certified or registered,
postage prepaid, and addressed to the party to be notified at the address for
such party specified on the Basic Lease Information sheet, or to such other
place as the party to be notified may from time to time designate by at least
fifteen (15) days notice to the notifying party.

8.7 No Joint Venture. This Lease shall not be deemed or construed to create or
establish any relationship of partnership or joint venture or similar
relationship or arrangement between Landlord and Tenant hereunder.

8.8 Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns (subject to the provisions
hereof, including, but without limitation, Sections 4.11 and 8.04); and shall be
binding upon and inure to the benefit of Tenant, its successors, and to the
extent assignment may be permitted as of right or approved by Landlord hereunder
pursuant to Section 4.06, Tenant’s assigns.

8.9 Applicable Law. All rights and remedies of Landlord and Tenant under this
Lease shall be construed and enforced according to the laws of the Commonwealth
of Massachusetts.

8.10 Time of the Essence. Time is of the essence of each and every covenant
herein contained.

8.11 Submission Not an Option. The submission of this Lease for examination does
not constitute a reservation of or option for the Leased Premises or an offer to
lease, it being understood and agreed that neither Landlord nor Tenant shall be
legally bound with respect to the leasing of the Leased Premises unless and
until this Lease has been executed and delivered by both Landlord and Tenant.

 

-49-



--------------------------------------------------------------------------------

8.12 Brokerage. Tenant and Landlord each warrants to the other that it has had
no dealings with any broker or agent in connection with (a) the Original Lease
other than the broker named in the Original Lease and (b) this Lease other than
McCall & Almy, Inc. Each of Landlord and Tenant covenant to defend (with counsel
reasonably approved by the other party), hold harmless and indemnify (subject to
the provisions of Section 5.04(e)) the other party from and against any and all
costs, expense or liability for any compensation, commission and charges claimed
by any broker or agent arising out of the warranting party’s dealings in
connection with (a) the Original Lease (other than the broker named in the
Original Lease) or (b) this Lease or the negotiation thereof (other than
McCall & Almy, Inc.). The fee of McCall & Almy, Inc. shall be paid by Landlord
in an amount equal to $442,078.75 ($1.25 per square foot of Net Rentable Area)
with respect to this Lease. Landlord shall hold harmless and indemnify Tenant
(subject to the provisions of Section 5.04(e)) from and against any and all
costs, expense or liability for any compensation, commission and charges, if
any, claimed by the broker named in the Original Lease in connection with this
Lease.

8.13 Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant
hereunder, Tenant’s use or occupancy of the Leased Premises, and/or any claim of
injury or damages.

8.14 All Agreements Contained. Subject to Article 14 below, this Lease contains
all of the agreements of the parties with respect to the subject matter hereof
and supersedes all prior dealings between them with respect to such subject
matter.

8.15 Cumulative Remedies. The specific remedies to which Landlord may resort
under the terms of this Lease are cumulative and, subject to Section 5.05(b),
are not intended to be exclusive of any other remedies or means of redress to
which it may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease of to a decree compelling
specific performance of any such covenants, conditions or provisions.

8.16 Failure to Enforce. The failure of Landlord or Tenant to seek redress for
violation of, or to insist upon strict performance of, any covenant or condition
of this Lease, shall not be deemed a waiver of such violation, nor prevent a
subsequent act which would have originally constituted a violation from having
all the force and effect of the original violation. The failure of Landlord to
enforce any of the rules and regulations referred to herein, whether heretofore
or hereafter adopted by Landlord or the failure of Landlord to enforce any of
said rules and regulations against any other tenant in the Building shall not be
deemed a waiver of any such rules or regulations. The receipt by

 

-50-



--------------------------------------------------------------------------------

Landlord of Rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. No provision of this Lease shall be
deemed to have been waived by Landlord or Tenant, unless such waiver shall be in
writing and signed by the party granting such waiver. No consent or waiver,
express or implied, by Landlord or Tenant to any breach of any agreement or duty
shall be construed as a waiver or consent to or of any other breach of the same
or any other agreement or duty,

8.17 Notice of Lease. Tenant agrees not to record this Lease or any amendment
thereto. Simultaneously with the execution of this Lease, both parties hereto
shall execute and deliver a notice of this Lease in form appropriate for
recording or registration. Upon the request of either party hereto, both parties
shall execute and deliver, in a form mutually acceptable to Landlord and Tenant,
(i) a notice in form appropriate for recording or registration of any amendment
of this Lease, (ii) an agreement by Tenant to make payments and give notices to
whatever individual or entity shall be designated by Landlord for receiving any
such notice or payment and to comply with the reasonably customary provisions of
any assignment of rents granted to the holder of any Mortgage, and (iii) if this
Lease is terminated before the expiration of the Term, an instrument in form
appropriate for recording or registration pursuant to which Tenant acknowledges
the date of termination.



--------------------------------------------------------------------------------

8.20 Omitted.

8.21 Omitted.

8.22 Hiring Practices. Tenant acknowledges that this Lease is subject to the
provisions of the Sale and Construction Agreement, and Tenant covenants that
Tenant shall comply with the laws, ordinances, regulations and orders referenced
in Section 1201 thereof; provided, however, that Landlord shall have no right to
terminate this Lease by reason of Tenant’s breach of this covenant until
(a) Landlord shall have notified Tenant of Tenant’s default and Tenant shall
have failed to cure such default within thirty (30) days after the date of such
notice; and (b) Landlord, after receipt of notification of non-compliance from
the City of Boston or another party entitled to enforce the provisions of the
Sale and Construction Agreement, shall have commenced an action for specific
performance of such covenant and shall have prosecuted such action to final
judgment, not subject to appeal. Notwithstanding the foregoing, however, in the
event that the City of Boston, or any agency or instrumentality thereof, at any
time (i) declares Landlord in default under the Sale and Construction Agreement
by reason of Tenant’s noncompliance with the laws, ordinances, regulations and
orders referenced in Section 120.1, or (ii) takes any action, whether
administrative, judicial or otherwise, to enforce Landlord’s obligation to cause
Tenant’s compliance with such laws, ordinances, regulations and orders, then
Landlord shall have the right to terminate this Lease upon notice to Tenant as
provided in clause (a) above; provided that in such case Tenant’s cure period
shall be thirty (30) days less than such period as Landlord may then have to
avoid the consequences of a default under the Sale and Construction Agreement.

8.23 No Rights in Adjoining Parcel. Tenant expressly acknowledges that Tenant
does not have any legal or equitable rights, express or implied, or however
otherwise denominated or characterized, in the parcel of land bounded by
Boylston and Berkeley Streets, St. James Avenue and the Land, or any airspace
above such parcel (the “Adjoining Parcel”), or in any improvements now or
hereafter constructed thereon or therein, and Tenant hereby waives all claims of
such rights, including, but not limited to claims of easements for light, air or
view, in the event of any development of the Adjoining Parcel. Tenant further
covenants that Tenant shall not take any action to affect any permitting or
design approval process undertaken with respect to the Adjoining Parcel or any

 

-52-



--------------------------------------------------------------------------------

development thereof, and that Tenant, shall not intervene, directly or
indirectly in any administrative or judicial proceedings involving the Adjoining
Parcel or any development thereof. This Section 8.23 shall not be construed to
derogate from Tenant’s rights and obligations with respect to the Adjacent 222
Berkeley Space, if the same is leased by Tenant pursuant to the terms of
Section 10.01(b) below

ARTICLE 9. OPTION TO EXTEND THE TERM



--------------------------------------------------------------------------------

ARTICLE 12. PARKING, STORAGE SPACE, ROOFTOP SATELLITE DISH SPACE,

UTILITY SHAFT SPACE, PUMP AND CHILLER SPACE, AND EMERGENCY

GENERATOR

12.01 Parking. Landlord shall make available in the garage forming part of the
Building a total of up to one (1) unreserved parking space for each 3,200 square
feet of Net Rentable Area in the Leased Premises and any Expansion Space added
under Article 10 (but excluding Available Space offered under Section 11.01, as
to which any parking spaces shall be subject to the terms of the offer of such
space). The parking spaces provided under this Section 12.01 shall be made
available directly to employees of Tenant who are from time to time designated
by Tenant to use such allocated parking spaces, which employees shall pay the
monthly parking charges directly to Landlord. Landlord may require each such
employee using a parking space to execute a separate license agreement with the
garage operator with respect to such parking space, which shall be in the
commercially reasonable form customarily used by Landlord for tenants in the
Building generally. If Tenant does not require all of the parking spaces
allocable to it (or if any such employee of Tenant defaults in his or her
obligations under such agreement), Tenant shall relinquish its right to such
parking spaces to Landlord, provided that if Tenant thereafter from time to
time, on at least ninety (90) days’ prior notice before the first

 

-65-



--------------------------------------------------------------------------------

calendar day of the month requested for use of such spaces, requests to
recommence using any spaces so relinquished (up to the total number of spaces
allocated to Tenant above) Landlord shall make such spaces available on or
before such requested date to employees so designated by Tenant from time to
time (other than employees who defaulted under their parking agreements). The
rates charged by the garage operator for such parking shall be the prevailing
market rates for parking in the Building as established by the garage operator
from time to time. Tenant’s right to allow its employees to use the parking,
spaces shall be subject to (i) timely payment of the parking charges, (ii) such
reasonable rules and regulations as Landlord or its operator may establish for
the Building from time to time, and (iii) all applicable laws, ordinances and
regulations.



--------------------------------------------------------------------------------

ARTICLE 13

13.01 Definitions. Terms used herein shall have the following meanings:

“Additional Rent” shall mean all monetary obligations of Tenant hereunder, other
than the obligation for payment of Gross Rent.

“Affiliate” shall have the meaning set forth in Section 4.06(a).

“Available Space” shall mean space with respect to which (i) a tenant’s lease
has terminated, whether by expiration of the term of such lease or any extension
option, right of first refusal or agreement of expansion, or otherwise, and
(ii) such space has not been relet to such tenant immediately thereafter, the
previous lease with respect to such space has not been renewed and/or an
expansion right previously granted to such tenant or to a third person with
respect to such space has not been exercised.

“Base Rent” shall mean the amount set forth on the Basic Lease Information sheet
for the initial Leased Premises, as the same may be adjusted from time to time
in accordance with the provisions of this Lease.

“Basic Services” shall mean the services described in Section 3.01 hereof.

“Building” shall mean the 25-story building (consisting of a 6-story low-rise
portion, a 19-story high-rise portion and 3 levels of parking space below grade)
located on the Land, and comprising the Office Section, the Commercial Section
and common areas such as mechanical rooms, elevator machine rooms, loading dock
facilities, janitor and utility rooms, electrical and communication closets and
similar facilities.

“Building Common Areas” shall mean all areas of the Building servicing more than
one floor of the Building as a whole, including, but not limited to central
mechanical rooms, elevator machine rooms, pump rooms, loading dock facilities,
electrical and communication rooms, postal, security and janitorial facilities
and the ground floor lobby (and if any such area is bordered by any demising
wall which abuts any space that is leasable, such area shall be measured from
the midpoint of such demising wall), but excluding General Common Areas and the
parking garage forming part of the Building.

 

-68-



--------------------------------------------------------------------------------

“Building Standard Improvements” shall mean the improvements to certain portions
of the Leased Premises set forth on Exhibit B.

“Business Hours” shall mean 8 A.M. to 6 P.M. on Business Days.

“Business Days” shall mean Monday through Friday, excluding federal holidays.

“Commercial Section” shall mean that portion of the Building dedicated to
commercial and retail uses. As of the date hereof, the Commercial Section of the
Building contains 65,359 square feet of Net Rentable Area. The parties
acknowledge that the area set forth for the Commercial Section shall not be
subject to re-measurement, except in the event of a casualty, condemnation or
other event causing a physical change in the area of the Building.

“Common Areas” shall mean all areas on the particular multi-tenant floor of the
Building devoted to non-exclusive uses, such as corridors, lobbies, fire
vestibules, elevator foyers, service elevator receiving areas, mailrooms,
electric and communication closets and other similar facilities for the benefit
of all tenants or invitees on that particular floor.

“Estimated Impositions” for any calendar year shall mean Landlord’s good faith
estimate of Impositions for such calendar year.

“Estimated Operating Cost” for any calendar year shall mean Landlord’s good
faith estimate of Operating Cost for such calendar year.

“Fair Market Net Rent” shall mean the annual net fair market rental value (i.e.,
net of Operating Cost and Impositions) for the space under this Lease for which
such rent rate is to be determined for a term coterminous with the time period
for which such Fair Market Net Rent is to be effective, upon all of the other
terms of this Lease. In determining such Fair Market Net Rent, if reference is
made to other lease transactions for comparable space in the Building or for
comparable space in comparable other first-class high-rise office towers in
Boston, Massachusetts, appropriate adjustments shall be made to the rental rates
in such transactions to take into consideration differences in any relevant
factors, which may include, without limitation, differences in buildings, views,
relative floor plan efficiency, tenant improvements, proposed term of lease,
extent of service provided or to be provided, the time the particular rate under
consideration became or is to become effective and any other relevant terms or
conditions.

“Force Majeure” shall mean any circumstance beyond the reasonable control of
Landlord, including, without limitation, acts of God, acts of the public enemy,
governmental interference, court orders, requisition or orders of governmental
bodies or authorities, requirements under any statute, law, rule, regulation or
similar requirement of a

 

-69-



--------------------------------------------------------------------------------

governmental authority which shall be enacted or shall arise following the date
of this Lease, casualties, strikes, unavailability of labor and materials,
delays in obtaining insurance proceeds, insurrection, riot, civil commotion,
lock-out, or any other unforeseeable event (other than the inability to obtain
financing), the occurrence of which would prevent or preclude Landlord from
fully and completely carrying out and performing its obligations under this
Lease.

“General Common Areas” shall mean those areas forming part of the Building and
devoted to non-exclusive uses which are not measured, including, but not limited
to, walkways, courtyards and all landscaped areas (including pools and
fountains). General Common Areas shall not include any portion of the parking
garage forming part of the Building.

“Gross Rent” shall mean, for each year or portion thereof of the Term, the sum
of Base Rent and Tenant’s Proportionate Share of Operating Cost and Impositions
for such year or portion thereof.

“Impositions” shall have the meaning given in Section 2.05.

“Impositions Adjustment” for any calendar year shall mean the amount of the
Impositions in excess of, or less than, the amount of Estimated Impositions.

“Index” shall mean the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index (All Urban Consumers, All Items, 1967 equals
100) for the Metropolitan Area or Region of which Boston, Massachusetts is a
part. If such Index is discontinued or revised, the percentage increase in
question shall be determined by reference to the index designated as the
successor or substitute index by the government of the United States.

“Invitees” shall mean agents, servants, employees, contractors, licensees and
business invitees.

“Land” (or the “Property”) shall mean the parcel of real property owned by the
Landlord, located in the City of Boston, Suffolk County, Massachusetts, bounded
in part by Clarendon and Boylston Streets and St. James Avenue and more
specifically described in Exhibit A-l attached hereto.

“Leased Premises” or “Premises” shall mean the premises specified as such on the
Basic Lease Information sheet, as the same may be expanded pursuant to Article
10 or Section 11.01 of this Lease or reduced pursuant to Section 11.02 of this
Lease.

“Mortgage” shall mean any and all mortgages securing indebtedness for money
borrowed by Landlord or indebtedness for the refinancing of any such
indebtedness, provided any such mortgage grants a lien on all or any portion of
the

 

-70-



--------------------------------------------------------------------------------

Building, including all amendments and modifications thereto, from time to time.
Any reference to “Mortgage” and “Mortgagee” herein shall include a sale and
leaseback and the grantee-lessor of a sale and leaseback used for financing
purposes.

“Net Rentable Area” shall mean the area or areas of the space within the
Building determined as follows:

(a) Net Rentable Area on a single tenancy floor shall consist of:

(i) the area determined by measuring from the inside surface of the outer glass
of each exterior wall (and extensions of the plane thereof in non-glass areas)
to the inside surface of the outer glass on the opposite exterior wall (and
extensions of the plane thereof in non-glass areas) and shall include all areas
within the outside walls, but shall exclude vertical penetrations, including
without implied limitation fire stairs, elevator shafts, and areas for central
heating, ventilating and air conditioning, mechanical and electrical facilities;
plus

(ii) Tenant’s Allocation of Building Common Areas;

(b) Net Rentable Area for a multi-tenancy floor shall consist of:

(x) all space within the demising walls (measured from the mid-point of the
demising walls; and in the case of exterior walls, measured as defined in
(i) above); plus

(y) Tenant’s Allocation of Building Common Areas; plus

(z) Tenant’s Floor Share of all Common Areas.

No deductions from Net Rentable Area shall be made for columns or projections
necessary to the Building, or for vertical penetrations which are for the
specific use of Tenant (such as, but not limited to, special elevators or
stairs, mechanical and electrical facilities and air conditioning equipment).
The Net Rentable Area of the Leased Premises has been calculated on the basis of
the foregoing definition and is hereby stipulated for all purposes hereof to be
the amount, expressed in terms of square feet, stated on the Basic Lease
Information sheet.

“Office Section” shall mean that portion of the Building dedicated to office
uses. As of the date hereof, the Office Section of the Building contains 641,503
square feet of Net Rentable Area. The parties acknowledge that the area set
forth for the Office Section shall not be subject to re-measurement, except in
the event of a casualty, condemnation or other event causing a physical change
in the area of the Building.

 

-71-



--------------------------------------------------------------------------------

“Operating Cost” shall have the meaning given in Section 2.04.

“Operating Cost Adjustment” for any calendar year shall mean the amount of
Operating Cost in excess of, or less than, the amount of Estimated Operating
Cost.

“Permitted Use” shall mean general business office use in the Leased Premises
(and ancillary uses thereto that are expressly permitted under this Lease or are
made with Landlord’s reasonable prior approval) of a kind appropriate in a
building of the type and quality of the Building; provided, however, that
Permitted Use shall not include (a) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (b) offices or
agencies of any foreign government or political subdivision thereof; (c) offices
of any health care professionals or service organization; (d) schools or other
training facilities which are not ancillary to corporate, executive or
professional office use; (e) retail or restaurant uses (except in the Commercial
Section and except for facilities limited to the exclusive use of Tenant’s
employees and other Invitees); (f) communications firms, such as radio and/or
television stations; (g) employment agencies or (h) any use or activity which is
disreputable, creates a fire hazard or would cause Landlord’s insurance rate to
be increased.

“Rent” shall mean Gross Rent plus Additional Rent, all of which shall be paid in
lawful money of the United States.

“Space A” – See Basic Lease Information sheet.

“Space B” – See Basic Lease Information sheet.

“Space C” – See Basic Lease Information sheet.

“Sublease” shall include any sublease, underletting at any level, tenancy,
concession, license, franchise or other arrangement providing for the use or
occupancy of all or any portion of the Leased Premises.

“Tenant Extra Improvements” shall mean the improvements of the Leased Premises
approved by Landlord and previously installed at Tenant’s expense pursuant to
the Existing Lease or otherwise, or hereafter installed at Tenant’s expense
pursuant to Section 4.07 of the Lease.

“Tenant Improvements” shall mean all physical additions, alterations and other
leasehold improvements in the Leased Premises under the Existing Lease or this
Lease, whether previously made or hereafter made by Landlord or Tenant,
including the Building Standard Improvements and Tenant Extra Improvements, but
excluding base building equipment and Tenant’s Property.

 

-72-



--------------------------------------------------------------------------------

“Tenant’s Allocation” shall mean an area determined by multiplying the total
square footage of the Building Common Areas by the ratio of the Net Rentable
Area of the Leased Premises (excluding any allocation of Building Common Areas)
to the Net Rentable Area of the Office Section (excluding only the Building
Common Areas).

“Tenant’s Floor Share” shall mean the ratio of Tenant’s Usable Area to the
aggregate Usable Area on Tenant’s floor.

“Tenant’s Property” shall mean all trade fixtures, business equipment, computers
(together with all cabling, raised flooring, fire suppression equipment for
Tenant’s computer room, and ancillary equipment), furniture, goods, supplies and
other personal property and effects owned or leased by Tenant or by any persons
claiming by, through, and under Tenant, including without limitation any of the
foregoing items in the Utility Shaft Space, the Pump and Chiller Space, the
Basement Storage Space, and the Penthouse Storage Space, such as air
conditioning equipment and generators.

“Tenant’s Proportionate Share” is specified on the Basic Lease Information sheet
and is based on the ratio which the Net Rentable Area of the Leased Premises
(exclusive of the Basement Storage Space, the Penthouse Storage Space, and the
Rooftop Satellite Dish Space) bears to the greater of (i) ninety-five percent
(95%) of the total Net Rentable Area of the Office Section, or (ii) the Total
Leased Net Rentable Area for the year in question.

“Term” shall mean a period of calendar years, or fractions thereof, commencing
with the Term Commencement Date and ending on the Term Expiration Date stated on
the Basic Lease Information sheet, subject to extension under Article 9.

“Term Commencement Date” shall mean the date specified as such in the Basic
Lease Information sheet.

“Term Expiration Date” shall mean the date specified on the Basic Lease
Information sheet when the Term shall end, unless sooner terminated or extended
pursuant to the terms of this Lease.

“Total Leased Net Rentable Area” shall mean the sum of the Net Rentable Area
leased to all Office Section tenants over the course of a year, determined on
the basis of a weighted averaging of the sum of the Net Rentable Area leased to
all Office Section tenants on each day of that year.

“Usable Area” shall mean the Net Rentable Area of the leased premises in
question, less the portion of such Net Rentable Area attributable to Common
Areas and Building Common Areas.

 

-73-



--------------------------------------------------------------------------------

Other terms used on the Basic Lease Information sheet which is a part of this
Lease, or elsewhere in this Lease shall have the meaning given them thereon and
herein.

ARTICLE 14

SURVIVAL OF EXISTING LEASE

This Lease is intended to be an extension, and not a novation, of the Existing
Lease. The provisions of this Lease shall apply with respect to matters
occurring during the period commencing on the Term Commencement Date of this
Lease through the expiration or earlier termination of the Term, and for such
liabilities, obligations and indemnities that expressly or by context survive
such expiration or earlier termination. The provisions of the Existing Lease
shall apply solely with respect to the portion of the term of the Existing Lease
ending on the day immediately preceding the Term Commencement Date of this
Lease. The parties agree that there was and shall be no adjustment of Base Rent
for the Leased Premises on the March 1, 1998 Adjustment Date under
Section 2.03(b) of the Existing Lease. Each of Landlord and Tenant hereby
certifies that, to the best of its knowledge as of the date hereof, the other
party is not in default under the Existing Lease and no condition or event
exists or has occurred which, with notice or the passage of time, would
constitute such a default.

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Lease as a sealed instrument as of the day and year first above written.

 

“Landlord”

FIVE HUNDRED BOYLSTON WEST VENTURE,

a Joint Venture

By:

  Boylston West 1986 Associates Limited Partnership, Venture

 

      By:   GDHI Limited Partnership,         General Partner

 

      By:   Hines Consolidated Investments, Inc., General Partner

 

                 

By:

 

/s/ Jeffrey C. Hines

                    Jeffrey C. Hines                    
Senior Executive Vice President

 

“Tenant”

MASSACHUSETTS FINANCIAL SERVICES COMPANY

By:

 

/s/ James F. Bailey

 

James F. Bailey

 

Senior Vice President

 

-75-



--------------------------------------------------------------------------------

EXHIBIT B

Building Standard Improvements

Note: Part 1 of Exhibit B below has been included for purposes of establishing
certain of the defined terms “Building Standard Improvements” used in this
Lease. Nothing in this Exhibit B shall impose on Landlord any obligation to
perform any tenant improvement work or provide any allowance for such work in
the existing Leased Premises or any Expansion Space or other expansion space
hereafter leased by Tenant under Articles 10 or 11 of this Lease. As noted in
Section 4.07 of the Lease, Part 2 of Exhibit B below sets forth general
procedures in connection with Tenant’s performance of Tenant Improvements to the
Leased Premises that are constructed after the Effective Date.

1. Building Standard Improvements shall consist of:

A. Partitions.

One (1) linear foot of ceiling height partition per twelve (12) square feet of
Useable Area. All required partitions will be 5/8” gypsum board, painted with
two coats of latex on 2 1/2” metal studs at 24” on center, with 2 1/2” base.

B. Doors and Hardware.

One (1) full height, solid core, wood veneer door with a metal frame and lever
handle latch set hardware per three hundred (300) square feet of Useable Area.

C. Ceiling.

A 12” x 12” x  5/8” thick fissured-type mineral fiber concealed grid acoustical
ceiling throughout the Leased Premises.

D. Lighting.

One (1) 2’ x 4’ recessed fluorescent lighting fixture with anodized aluminum
parabolic shaped louvers, including initial lamping, per eighty-five (85) square
feet of Useable Area. Common Areas and Building Common Areas on all office
floors shall have lighting selected by Landlord.

E. Electrical Outlets.

One (1) duplex wall-mounted convenience outlet mounted at standard locations
with white plastic cover plate for each one hundred twenty (120) square feet of
Useable Area.

 

B-1



--------------------------------------------------------------------------------

F. Telephone Outlets.

One (1) telephone wall outlet mounted at standard locations for each two hundred
ten (210) square feet of Useable Area with pull wire through the partition.

G. Floor Covering.

Standard grade of carpeting, typical for first-class office space.

H. Switch.

One (1) single way light switch, rocker type, mounted at standard locations with
white plastic cover plate for each three hundred (300) square feet of Useable
Area.

I. Window Covering.

Horizontal aluminum one-inch-slat blinds for exterior windows.

J. Life Safety Systems.

Flush ceiling-mounted fire sprinkler heads to conform with Tenant partition
layout utilizing the Building Standard partition and lighting, for light hazard
occupancy design criteria. Up to one sprinkler head per 125 square feet of
Useable Area. Manual fire alarm pull stations, exit lights, and audio fire alarm
speakers shall be provided at the Building stair doors and elevator lobbies.

K. HVAC.

The HVAC system for the Lease Premises to suit normal general office space
utilizing the Building Standard lighting fixtures.

2. General Tenant Improvement Provisions. Tenant shall engage the Building’s
structural, mechanical, electrical and life safety systems engineers for any
work affecting such components of the Building. Tenant shall deliver to Landlord
complete construction documents to enable Landlord to review all structural,
mechanical, electrical and life safety plans and specifications and other plans
for the Tenant Improvements that Tenant proposes to perform. The plans and
specifications for Tenant Improvements shall be consistent with the plans and
specifications for the Building and shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld or delayed, subject to the
requirements of Section 4.07 of the Lease. Tenant shall be solely responsible
for the compliance of any plans for Tenant Improvements with all applicable
laws, regulations, and building codes.

After Landlord’s approval of Tenant’s plans and specifications, Tenant shall
cause the Tenant Improvements to be constructed in accordance with the plans and
specifications; provided, however, that Tenant shall not install any Tenant
Improvements

 

B-2



--------------------------------------------------------------------------------

that do not conform to the plans and specifications for the Building, or do not
conform to any applicable regulations, laws, ordinances, codes and rules; such
conformity shall be the obligation of Tenant. All Tenant Improvements furnished
and installed by Tenant shall be installed in a manner that conforms with the
schedule for any work being performed by Landlord’s contractors in the Building,
and the work of installation shall be handled in such a manner as to maintain
harmonious labor relations and as not to interfere with or delay any work of
Landlord’s contractors in the Building. Tenant’s contractors, subcontractors and
laborers shall be subject to approval by Landlord (not to be unreasonably
withheld or delayed) and shall comply with Landlord’s rules and regulations for
performing work in the Building that Landlord may from time to time prescribe in
accordance with Section 4.14 of this Lease. If any contractors, mechanics,
laborers or materialmen employed by or on behalf of Tenant cause any dispute,
strike or unrest with or amongst other contractors, mechanics, laborers or
materialmen who may then or thereafter be engaged in work at the Building,
Tenant shall, within two (2) days after written notice to do so by Landlord,
either eliminate the problem or remove the person(s) causing the problem.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Building Rules And Regulations

for 500 Boylston Street (the “Building”)

 

1. The sidewalks, doorways, halls, stairways, vestibules and other similar areas
shall not be obstructed or used for any purpose other than ingress to and egress
from tenants’ respective leased premises, and for going from one part of the
Building to another part.

 

2 Plumbing fixtures shall be used only for their designated purpose, and no
substances of any kind shall be deposited therein which they are not designed to
handle. Damage to any such fixture resulting from misuse by any tenant or its
employees or invitees shall be repaired at the expense of such tenant.

 

3. Signs, advertisements, graphics, or notices visible in or from public
corridors shall be subject to Landlord’s written approval. Nails, screws, and
other attachments to the Building require prior written consent from Landlord.
Upon the removal of any sign, notice or graphic from a building door or public
corridor the Tenant is responsible for returning the surface to its original
condition.

 

4. Landlord will provide and maintain an alphabetical directory board for all
tenants of the Building, in the first floor (main lobby) of the Building, the
size, design and location to be determined by Landlord. No other directory shall
be allowed.

 

5. All contractors and technicians rendering any installation service to tenants
shall be subject to Landlord’s approval (not to be unreasonably withheld or
delayed) and supervision prior to performing services. This provision applies to
all installation work performed in the Building, including, (but not limited to)
installation of telephone, telegraph equipment and electrical devices, windows,
ceilings, and any other physical portion of the Building.

 

6. Movement into, inside of or out of the Building of furniture, office
equipment, or other bulky material which requires the use of elevators,
stairways, or Building entrance and lobby shall be restricted to hours
reasonably established by Landlord. All such movements shall be restricted to
the Building’s freight elevators. Prearrangements with Landlord should be made
regarding the time, method, and routing of movement, and tenants shall assume
all risks of damage to articles moved and injury to persons or public resulting
from such moves. Landlord shall not be liable for any acts or damages resulting
from any such activity, to the extent set forth in Article 5 of the Lease.

 

C-1



--------------------------------------------------------------------------------

7. Any damage to the Building by the movement of a tenant’s property, or done by
a tenant’s property while in the Building, shall be repaired at such tenant’s
expense.

 

8. Landlord shall have the power to reasonably prescribe the weight and position
of safes and other heavy equipment, which shall in all cases, to distribute
weight, stand on supporting devices approved by Landlord. In addition, tenants
shall obtain written approval of Landlord (not to be unreasonably withheld,
delayed or, conditioned) prior to installation or subsequent relocation of any
libraries or storage rooms. Tenants shall be responsible for all costs
associated with said installation or relocation, including, but not limited to
engineering analysis and structural changes.

 

9. All routine deliveries to the premises shall be made between the hours of
6:00 a.m. and 6:00 p.m. weekdays (other than holidays) unless other arrangements
are approved in advance by the Building management office, and only shall be
made through the freight elevators. Passenger elevators are to be used only for
the movement of persons, unless an exception is approved by the Building
management office. Courier use of passenger elevators shall be limited to
Business Hours during Business Days unless otherwise approved by Landlord.
Delivery hours are subject to change by Landlord in a manner consistent with the
operation of a first-class high-rise building in downtown Boston. Tenants will
adhere to any peak period delivery restrictions implemented by the City of
Boston.

 

10. Corridor doors, when not in use, shall be kept closed.

 

11. Tenants shall cooperate with Landlord in maintaining their leased premises.
Tenants shall not employ any person for the purpose of cleaning the leased
premises other than the Building’s cleaning and maintenance personnel; provided
that Tenant may engage another cleaning contractor for Tenant’s computer rooms,
which contractor shall be subject to Landlord’s reasonable prior approval, shall
provide Landlord with a certificate of insurance reasonably approved by
Landlord, and shall coordinate any access to the Leased Premises after Business
Hours through Landlord’s on-site personnel.

 

12. Deliveries of water, soft drinks, newspapers, or other such items to any
tenant’s leased premises shall be made only by suppliers approved by Landlord
(not to be unreasonably withheld, delayed or conditioned) and shall be
restricted to hours reasonably established by Landlord and made by use of the
freight elevators, if Landlord so directs.

 

13. Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
or stairways. No birds, fish, or animals of any kind (other than seeing-eye
dogs) shall be brought into or kept in, on or about any tenant’s leased
premises.

 

C-2



--------------------------------------------------------------------------------

14. No cooking shall be done in any tenant’s leased premises except in
connection with convenience lunch room, beverage service for employees and
guests or other dining facilities approved by Landlord pursuant to the Lease
(all on a non-commercial basis). All permitted cooking shall be done in a manner
which complies with all of the provisions of the tenant’s lease and which does
not produce fumes or odors. All cooking facilities shall be subject to approval
of Landlord and must be approved by all applicable state and municipal
authorities. Landlord acknowledges that Tenant has installed, with Landlord’s
approval, the executive dining rooms and cooking facilities existing in the
Leased Premises as of the Effective Date. Tenant’s use of such executive dining
rooms and cooking facilities (including any associated open-flame cooking
facilities) shall be made in strict accordance with applicable laws and shall be
made in accordance with all of the provisions of the Lease, including without
limitation Section 4.08. Tenant shall maintain or cause to be maintained all
such equipment in accordance with the provisions of this Lease and applicable
laws and in a manner consistent with first-class high-rise office towers in
downtown Boston, which maintenance shall include, without limitation, cleaning
out grease traps and inspecting drain pipes at least semi-annually and cleaning
of exhaust hoods and servicing associated fire suppression equipment at least
annually.

 

15. Food, soft drink or other vending machines shall not be placed within any
tenant’s leased premises without Landlord’s prior written consent (not to be
unreasonably withheld, delayed or conditioned).

 

16. No tenant shall use or keep on its leased premises any kerosene, gasoline,
or inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment and
any emergency generator (and associated fuel tank) installed with Landlord’s
approval under the Lease. No tenant shall use or keep any noxious gas or
substances in its leased premises, or permit its leased premises to be used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors, or vibrations, or interfere in any way with other
tenants or those having business therein. All equipment causing vibrations shall
be isolated.

 

17. Tenants shall not tamper with or attempt to adjust temperature control
thermostats in their leased premises. Landlord shall make adjustments in
thermostats on call from tenants.

 

18. Tenants shall comply with all requirements necessary for the security of
their leased premises and the Building, including the use of service passes
issued by Landlord for after hours movement of office equipment/packages, and
signing security register in Building lobby after hours.

 

C-3



--------------------------------------------------------------------------------

19. Landlord will furnish each tenant with a reasonable number of initial keys
for entrance doors into its leased premises, and may charge for additional keys
thereafter. All such keys shall remain the property of Landlord. No additional
locks will be allowed on any door of any leased premises without Landlord’s
prior written consent and tenants shall not make any duplicate keys, except
those provided by Landlord. Upon termination of this Lease, each tenant shall
surrender to Landlord all keys to its leased premises, and give to Landlord the
combination of all locks for safes and vault doors, if any, in the leased
premises.

 

20. Canvassing, peddling, soliciting and distribution of handbills in the
Building are prohibited and each tenant will cooperate to prevent these
activities.

 

21. Any changes made to these rules and regulations, when made and written
notice given to a tenant, shall be binding upon such tenant as if originally
herein prescribed. To the extent that any rules and regulations are inconsistent
with an express provision of the Lease, the terms of the Lease shall control.

 

22. Tenants shall not make or permit any improper noises in the Building or
otherwise interfere in any way with other tenants or persons having business
with them.

 

23. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from any tenant’s leased premises or public areas, regardless of
whether such loss occurs when such area is locked against entry or not.

 

24. Building emergency stairs shall only be used for emergency purposes.

 

25. Tenant will work with Landlord in informing and enforcing building delivery
rules with Tenants delivery personnel, agents or invitees.

 

26. The building common areas including the garage and exterior are non smoking
areas. Tenants who permit smoking within their leased premises shall control the
smoke and odor so it is not offensive or does not interfere with other building
Tenants.

 

27. All Tenants will cooperate with Landlord and abide with local code in the
testing and servicing of the Building life safety system.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT K

Landlord Services

 

I. Cleaning Services.

The following services are the Building Standard Janitorial Services for Five
Hundred Boylston:

Daily Services – General Cleaning of Leased Premises

1. Empty trash cans.

2. Dust horizontal surfaces; desks, chairs, files, telephones, picture frames,
etc. Computers will not be dusted.

3. Damp wash and wipe dry Formica desktops free of papers.

4. Clean and sanitize drinking fountains.

5. Spot clean partition glass, including lobby doors for fingerprints and
smudges.

6. Dust mop and spot clean all tiled areas.

7. Vacuum all carpeted traffic areas daily and wall to wall at least once per
week.

Daily Services – Building Standard Restrooms (in the Leased Premises or on
multi-tenant floors)

1. Remove trash and clean receptacles.

2. Clean and sanitize lavatories, commodes and urinals.

3. Clean out corners and edges,

4. Clean mirrors.

5. Spot clean wall tile and partitions.

6. Replenish supplies.

7. Sweep floor.

8. Mop and disinfect floor as necessary.

Daily Service – Building Passenger Elevators

1. Clean light lenses and replace burned out bulbs.

2. Spot clean walls.

3. Clean edges, corners and tracks.

4. Vacuum carpet.

Daily Services – Building Street Level

 

K-1



--------------------------------------------------------------------------------

1. Sweep all marble and/or granite public areas.

2. Clean all glass entrance ways and side panels.

3. Empty all trash urns.

4. Spot clean marble and/or granite walls.

5. Dust all horizontal edges.

Weekly Services -Stairways in the Building and Leased Premises

1. Sweep from top to bottom.

2. Dust handrails and ledges.

3. Dust lights between floors.

Weekly Services – Building Interior Marble/Granite Floors

1. Wash all public areas.

Monthly Services – Building Tile Floors

1. Clean and wash all traffic lanes and other “high wear” areas.

Annual Service – Building General

1. Clean inside and outside of all exterior windows semi-annually.

2. Clean all fluorescent light fixture lenses.

3. Wash down all Building-standard restroom walls and partitions (in Leased
Premises or on multi-tenant floors).

Services as required per standard Landlord cleaning program

1. Spot clean carpeted areas in Leased Premises.

2. Shampoo public areas outside tenant space.

3. Damp mop all tile floors in Leased Premises

4. Machine buff all vinyl tile floor in Leased Premises monthly.

5. Strip and re-coat all vinyl tile floors in Leased Premises once a year.

Services – Building Exterior

1. Police building perimeter for trash.

2. Remove trash from tree wells and planters.

Services – Building Day Crew

 

K-2



--------------------------------------------------------------------------------

1. Police and replenish supplies in all Building-standard restrooms (in Leased
Premises or on multi-tenant floors).

2. Vacuum all passenger elevators twice each day.

3. Clean and vacuum garage elevators.

4. Clean all ash urns twice each day.

5. Clean all glass entrance doors in main lobby.

6. Dust mop and/or damp mop all marble and/or granite floors in main lobby once
each day.

7. Clean non-retail windows on building perimeter at street level as needed.

8. Clean service area, hallway and dock area.

Additional cleaning services required because of the nature of Tenant’s
improvements or otherwise shall be provided by Landlord as an extra service at
Tenant’s expense in accordance with the Lease. Such additional services include,
without limitation, costs of cleaning and trash removal from Tenant’s executive
kitchen, dining facilities, and lunchroom, special carpet maintenance program
for lunchroom areas, cleaning refrigerators and providing paper supplies to
kitchenettes, computer room trash removal, disposal charges for wooden pallets,
cleaning and supplying any non-building-standard bathrooms, and cleaning any
marble or granite floors within the Leased Premises.

 

II. HVAC.

A. Landlord shall furnish space heating and cooling during Business Hours as
normal seasonal changes may require to provide reasonably comfortable space
temperature and ventilation for occupants of the Leased Premises under normal
business operations and weather conditions, and as may be permitted or
controlled by applicable laws, ordinances, rules, and regulations.

B. If Tenant shall require air conditioning, heating or ventilation outside
Business Hours, Landlord shall furnish such service at Tenant’s expense in
accordance with the Lease.

C. The air conditioning system is designed to achieve the following
temperatures:

 

    

Summer

   Winter

Outdoor

   DB    88° F    9°F    WB    74° F    —  

Indoor

   DB    78° F    72° F    WB    63.5° F    —  

 

K-3



--------------------------------------------------------------------------------

The air conditioning system is designed for occupancy of not more than one
person per 150 square feet of usable floor area, and for a combined lighting and
standard electrical load not to exceed four watts per square foot of usable
floor area. If Tenant exceeds this condition or introduces into the Leased
Premises equipment that overloads the system, and/or in any other way causes the
system not adequately to perform their proper functions, supplementary systems
may at Landlord’s option be provided by Landlord, the reasonable cost of which
shall be at Tenant’s expense. Under no circumstances shall any supplemental
cooling system be installed that exceeds the Building’s cooling water system
capacity.

 

III. Security.

Perimeter access control is provided for the Building main lobby and loading
dock at times outside Business Hours, with reasonable free access periods just
prior to and after Business Hours to facilitate tenant access and egress.
Elevators providing access to tenant floors will be shut down or controlled by
card access during night and weekend hours based on activity in the Building but
generally between 7:00 p.m. through 7:00 a.m. daily and all day on weekends and
selected holidays; provided that Tenant shall have elevator access to the Leased
Premises on a 24 hour-a-day, seven-days-a-week basis, subject to the terms and
conditions of the Lease. The Building lobby will be staffed 24 hours per day
seven days per week with at least one person. Landlord may, from time to time
throughout the Term, substitute reasonable equivalents for any of the foregoing
specific components of access control.

 

K-4



--------------------------------------------------------------------------------

EXHIBIT B

PLAN OF PREMISES

 

23



--------------------------------------------------------------------------------

LOGO [g85319exa_001p100.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

SUBTENANT IMPROVEMENTS AGREEMENT

This Subtenant Improvements Agreement (the “Agreement” or “Subtenant
Improvements Agreement”) is attached to and made a part of that certain Sublease
(“Sublease”) of even date herewith, by and between MASSACHUSETTS FINANCIAL
SERVICES COMPANY (“Tenant”), and NEWSTAR FINANCIAL, INC. (“Subtenant”). The
capitalized terms used in this Agreement that are defined in the Sublease shall
have the same meanings as provided in the Sublease.

1. General

1.1 Purpose. This Agreement sets forth the terms and conditions governing
Subtenant’s construction of tenant improvements to be installed in the Premises
(the “Subtenant Improvements”) and the Tenant’s Demising Work (defined below).

1.2 Construction Representatives. Prior to submission of the Space Plan pursuant
to Section 3 hereof, each of Tenant and Subtenant shall designate a
representative (“Representative”) who shall act for Tenant and Subtenant, as the
case may be, in all matters regarding Subtenant Improvements.

All inquiries, requests, instructions, authorizations or other communications
with respect to the Subtenant Improvements shall be made to Tenant’s
Representative or Subtenant’s Representative, as the case may be. Authorizations
made by Subtenant’s Representative shall be binding and Subtenant shall be
responsible for all costs authorized by Subtenant’s Representative. Either party
may change its Representative at any time by written notice to the other party.
Tenant shall not be obligated to respond to or act upon any plan, drawing,
change order approval or other matter relating to the Subtenant Improvements
until it has been executed by Subtenant’s Representative.

2. Demising Work. Subject to the consent of Landlord, Tenant, at Tenant’s sole
cost and with contractors selected by Tenant in Tenant’s sole discretion, shall
(i) construct the demising walls for the Premises, (ii) create those necessary
common area corridors to separate the Premises from the Tenant’s Premises,
(iii) enclose the existing internal stairwell and (iv) if necessary, separate
the mechanical, electrical and life safety systems (the “Demising Work”), all
with Building standard materials and equipment and all as more particularly set
forth in the Construction Drawings and Specifications (defined below). Tenant
shall notify Subtenant of the contractor(s) selected to perform the Demising
Work so as to allow Subtenant to request bids from such contractor(s) for
construction of the Subtenant Improvements. Tenant and Subtenant and their
respective contractors shall use commercially reasonable efforts to coordinate
the Demising Work and the Subtenant Improvements such that, to the extent
feasible, both shall be performed at the same time. Notwithstanding the
forgoing, Subtenant acknowledges and agrees that in the event any portion of the
construction of the Subtenant Improvements interferes with, or in the reasonable
judgment of Tenant may interfere with, the construction of the Demising Work, in
all such events the Demising Work shall take priority.

 

24



--------------------------------------------------------------------------------

3. Design and Schedule.

3.1 Subtenant Plans for Subtenant Improvements.

(a) Space Plan: The “Space Plan” as used herein shall mean a plan containing,
among other things, a partition layout, door location and some furniture located
hi key spaces within the Premises.

(b) Construction Drawings and Specifications: The “Construction Drawings and
Specifications” as used herein shall mean the construction working drawings, the
mechanical, electrical and other technical specifications, and the finishing
details, including wall finishes and colors and technical and mechanical
equipment installation, if any, all of which details the installation of the
Subtenant Improvements in the Premises and the Demising Work. The Construction
Drawings shall be signed by Subtenant’s Representative and shall be delivered to
Tenant for its review no later than the date that is fifteen (15) days from the
date hereof. The Construction Drawings and Specifications shall:

 

  (i) be compatible with the Building shell, and with the design, construction
and equipment of the Building;

 

  (ii) comply with all applicable laws, codes and ordinances including the
Americans With Disabilities Act, and the rules and regulations of all
governmental authorities having jurisdiction;

 

  (iii) comply with all applicable insurance regulations and the requirements of
the Board of Underwriters for a fire resistant Class A building;

 

  (iv) include locations of all Subtenant Improvements including complete
dimensions; and

 

  (v) indicate an overall materials specification and level of quality
consistent with other new first-class office space construction in the Boston
metropolitan area.

(c) Except as specified by Tenant pursuant to Section 8 hereof or by Landlord
pursuant to the Main Lease, all Subtenant Improvements which are permanently
affixed to the Premises or alter the operational systems of the Building shall
become the property of Tenant upon expiration or earlier termination of the
Sublease and shall remain in the Premises at all times during the Term of the
Sublease.

3.2 Approvals by Tenant. The Space Plan and all Construction Drawings and
Specifications for the Subtenant Improvements (collectively, the “Subtenant
Plans”) shall be subject to Tenant’s prior written approval, which shall not be
unreasonably withheld or delayed, except that Tenant shall have complete
discretion with regard to granting or withholding approval of the portions of
the Subtenant Plans constituting the Demising Work and otherwise to the extent
the Subtenant Plans would impact the Building’s structure or systems, affect
future marketability of the Tenant’s Premises or would be visible from the
common facilities or exterior of the Building. Any changes, additions or
modifications that Subtenant desires to make to the Subtenant Plans shall also
be subject to Tenant’s prior written approval, which shall not be

 

25



--------------------------------------------------------------------------------

unreasonably withheld or delayed except as provided above for the Demising Work
or Building structure, system or appearance impact.

4. Construction of Subtenant Improvements. Following Landlord’s and Tenant’s
final approval of the Subtenant Plans and Subtenant obtaining permits, Subtenant
shall commence and diligently proceed with the construction of the Subtenant
Improvements. Tenant and Subtenant acknowledge that Subtenant shall hire a
contractor mutually acceptable to Landlord, Tenant and Subtenant to complete the
Subtenant Improvements. The Subtenant Improvements shall be conducted with due
diligence, in a good and workmanlike manner befitting a first class office
building, and in accordance with the Subtenant Plans and all applicable laws,
codes, ordinances and rules and regulations of all governmental authorities
having jurisdiction. Subtenant shall (i) apply for a construction permit for the
Subtenant Improvements (the “Building Permit”) no later than three (3) business
days after receipt of Landlord’s and Tenant’s approval of the Construction
Drawings and Specifications and (ii) complete construction no later than the
date that is ninety (90) days following Subtenant’s receipt of the Building
Permit.

Subtenant hereby agrees to indemnify Landlord and Tenant and hold Landlord and
Tenant harmless from any and all claims for personal or bodily injury and
property damage that may arise from the performance of the Subtenant
Improvements, whether resulting from the negligence or willful misconduct of its
general contractors, subcontractors or otherwise. Subtenant and its contractors
and subcontractors shall execute such additional documents as Tenant deems
reasonably appropriate to evidence said indemnity.

Notwithstanding the foregoing, Subtenant shall not commence the Subtenant
Improvements until the following is provided:

 

  (a) Insurance. Prior to construction, Subtenant shall provide Tenant with an
original certificate of All-Risk Builder’s Risk Insurance (the “Builder’s Risk
Insurance Policy”), subject to Tenant’s reasonable approval, in the minimum
amount of the replacement cost of the Subtenant Improvements issued by a company
or companies acceptable to Tenant and authorized to do business in the
Commonwealth of Massachusetts, covering the Premises, with premiums prepaid, and
which names the Tenant as an additional insured. Said policy shall insure the
Subtenant Improvements and all materials and supplies for the Subtenant
Improvements stored on the Premises (or at any other sites and including the
Premises) against loss or damage by fire and the risks and hazards insured
against by the standard form of extended coverage, and against vandalism and
malicious mischief, and such other risks and hazards as Tenant may reasonably
request. Said insurance coverage shall be for 100% of replacement cost,
including architectural fees. The Builder’s Risk Insurance Policy shall contain
a provision that the insurance company waive the rights of recovery or
subrogation against Tenant, its agents, servants, invitees, employees,
co-tenants, co-venturers, affiliate companies, and their insurers.

 

  (b)

Governmental Permits. Building permits and other appropriate permits and
licenses from the appropriate agency or office of any governmental or regulatory

 

26



--------------------------------------------------------------------------------

 

body having jurisdiction over the Premises and which are required for the
construction of the Subtenant Improvements.

 

  (c) Additional Insurance. Additional insurance in the form of and meeting the
requirements as Tenant may determine in its reasonable discretion including, but
not limited to, the requirements listed on Schedule I attached hereto.

5. Change Orders. If Subtenant requests any change or addition to or subtraction
from the Subtenant Improvements (“Change Order”) after Subtenant’s and Tenant’s
approval of the final and complete Construction Drawings and Specifications for
the Subtenant Improvements, Tenant shall respond to Subtenant’s request for
consent as soon as reasonably possible, but in no event later than five
(5) business days after being made. Any changes, additions or modifications that
Subtenant desires to make to the Subtenant Plans shall not be unreasonably
withheld, except that Tenant shall have complete discretion with regard to
granting or withholding approval for the Demising Work and Building structure,
system or appearance as provided in Section 3.2 above. Subtenant acknowledges
and agrees that all change orders shall also be subject to the Landlord’s prior
written consent to the extent required under the Main Lease. All costs incurred
by Tenant in connection with such change orders shall by reimbursed by Subtenant
to Tenant, as additional rent, with fifteen (15) days of Subtenant’s receipt of
an invoice therefor.

6. Cooperation With Other Tenants. Subtenant shall promptly remove from the
common facilities any of Subtenant’s vehicles, equipment, materials, supplies or
other property deposited in the common facilities during the construction of the
Subtenant Improvements. Further, Subtenant shall at no time disrupt or allow
disruption to Tenant’s or any other existing tenant’s parking vehicles and
pedestrian access, nor allow disruptions of mechanical, electrical, telephone
and plumbing services. In addition, Subtenant shall not interrupt the normal
business operations of Tenant or of any other tenant at the Building or on the
Land (as defined in the Sublease). To the extent construction of the Subtenant
Improvements does, or in the reasonable opinion of Tenant and/or Landlord may,
interrupt the normal business operations of Tenant or of any other tenant at the
Building or on the Land, such portion of the Subtenant Improvement work shall be
performed after normal business hours at such times as are reasonable directed
by Tenant and/or Landlord.

7. Inspection by Tenant. Tenant shall have the right to inspect the Subtenant
Improvements at all reasonable times. Tenant’s failure to inspect the Subtenant
Improvements shall in no event constitute a waiver of any of Tenant’s rights
hereunder nor shall Tenant’s inspection of the Subtenant Improvements constitute
the Tenant’s approval of same.

8. Removal of Specialized Subtenant Improvements. Portions of the Subtenant
Improvements, if any, as reasonably determined by Tenant to be specialized
improvements shall, at the election of Tenant, either be removed by Subtenant at
its expense before the expiration of the Term or shall remain in the Premises
and be surrendered therewith at the expiration date or earlier termination of
this Sublease as the property of Tenant without disturbance, molestation or
injury. If Tenant requires the removal of all or part of said specialized
Subtenant Improvements, Tenant shall so notify Subtenant at the time that Tenant
renders its approval to the Space Plan and Construction Drawings pursuant to
Section 3.2 above, and Subtenant, at the expiration or earlier termination of
the Sublease, at its expense, shall repair any damage to the Premises or the

 

27



--------------------------------------------------------------------------------

Building caused by such removal and restore the Premises to its condition prior
to the installation of such specialized Subtenant Improvements. If Subtenant
fails to remove said specialized Subtenant Improvements that Subtenant is
required to remove hereunder, then Tenant may (but shall not be obligated to)
remove the same and the cost of such removal, repair and restoration, together
with any and all damages which Tenant may suffer and sustain by reason of the
failure of Subtenant to remove the same, shall be charged to Subtenant and paid
upon demand.

9. Completion of Subtenant Improvements. Subtenant shall notify Tenant in
writing when the Subtenant Improvements have been substantially completed.
Tenant shall thereupon have the opportunity to inspect the Premises in order to
determine if the Premises have been substantially completed in accordance with
the Subtenant Plans. If the Subtenant Improvements have not been substantially
completed in accordance with the Subtenant Plans, Tenant shall immediately
following inspection, provide Subtenant with written notification of the items
deemed incorrect or incomplete. Subtenant shall forthwith proceed to correct the
incorrect or incomplete items. Notwithstanding anything to the contrary, the
Subtenant Improvements shall not be considered suitable for review by Tenant
until all designated or required governmental inspections, permits and
certifications necessary for the Subtenant Improvements, including, but not
limited to a temporary or final certificate of occupancy, have been made, given
and/or posted.

10. Consent of Landlord. Subtenant shall be solely responsible for obtaining the
consent of Landlord to the construction of the Subtenant Improvements pursuant
to the terms and conditions of the Main Lease prior to any construction therein
and immediately upon receipt shall deliver a copy of such consent to Tenant.

[signatures on following page]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant and Subtenant have executed this Agreement as of the
1st day of February, 2007.

 

MASSACHUSETTS FINANCIAL SERVICES COMPANY

  NEWSTAR FINANCIAL, INC.

By:

 

/s/ Paul Kirwan

  By:  

/s/ Richard Scott Poirier

Name:

  Paul Kirwan   Name:   Richard Scott Poirier

Title:

  C. F. O.   Title:   Managing Director

 

29



--------------------------------------------------------------------------------

SCHEDULE I

TO EXHIBIT C

INSURANCE REQUIREMENTS

Subtenant must provide Tenant and Landlord with written evidence of the
following minimum insurance requirements. In no way do the following minimum
requirements limit the liability assumed elsewhere in the Subtenant Improvements
Agreement or the Sublease, as amended.

 

A. Workers’ Compensation and Employer’s Liability .

 

  1. Statutory requirements in the Commonwealth of Massachusetts to include all
areas involved in operations covered under the Subtenant Improvements Agreement
for the Premises.

 

  2. Coverage “B” – Employer’s Liability, limit – $ 1,000,000.

 

B. Commercial General Liability.

 

  1. Commercial General Liability: Form providing coverage not less than that of
the occurrence form ISO Standard Commercial General Liability Insurance,
including but not limited to bodily injury, personal injury, independent
contractors’ products – completed operations (construction risks only), Broad
Form Property Damage(including Completed Operations for a period of not less
than three (3) years – construction risk only). For those contractors
selling/manufacturing products, Commercial General Liability coverage should be
specifically endorsed to include products liability.

 

  2. Contractual Liability, Blanket basis insuring the liability assumed under
this Agreement.

 

  3. Limits of Liability: Bodily Injury and Property Damage – $1,000,000 each
occurrence, $1,000,000 aggregate; and Personal Injury – $1,000,000 each
occurrence.

 

C. Commercial Auto Policy

 

  1. Commercial Auto Policy form, including all Owned, Non-Owned and Hired
Vehicles.

 

  2. Limits of Liability: Bodily Injury – $1,000,000 each person, $1,000,000
each occurrence; and Property Damage – $1,000,000 each occurrence.

 

D. Umbrella Liability

Such insurance shall provide coverage with limits of not less than $4,000,000
per occurrence/$4,000,000 aggregate, in excess of the underlying coverages
listed in Paragraphs A, B, and C above.

 

30



--------------------------------------------------------------------------------

ADDITIONAL REQUIREMENTS

 

1. Landlord, Tenant and its management company shall be included as an
Additional Insured on all coverages listed above. In the event of an insured
loss, Subtenant’s insurance company shall have waived any rights of subrogation
against Tenant and Landlord.

 

2. Subtenant shall require the same primary minimum insurance requirements as
listed above, from its contractor, subcontractors and suppliers and they shall
also comply with the additional requirements listed herein.

 

3. All insurance coverages required as herein set forth shall be primary and at
the sole cost and expense of Subtenant, contractor, subcontractors, or
suppliers, and all deductibles shall be assumed by, for the account of, and at
the sole risk of said Subtenant, contractor, subcontractors or suppliers.
Insurance coverages will be in a form and carrier acceptable to Landlord and
Tenant with a minimum rating of A:VII or higher.

 

4. A Certificate of Insurance together with policies and endorsements evidencing
all of the above must be presented to Landlord and Tenant prior to commencement
of the Subtenant Improvements.

 

5. The cancellation provision of such Certificate of Insurance shall provide as
follows:

“To be effective as to certificate holder, the issuing companies must provide to
the below named certificate holder sixty (60) days’ written notice prior to any
cancellation or material modification of the above-described policies before the
expiration dates thereof.”

 

31